Exhibit 10.3

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Dated as of January 29, 2016

among

PARLEX 4 UK FINCO, LLC

and

PARLEX 4 FINANCE, LLC,

as Sellers

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

as Buyer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1. APPLICABILITY

     1   

ARTICLE 2. DEFINITIONS

     2   

ARTICLE 3. INITIATION; CONFIRMATION; TERMINATION; FEES; EXTENSION OF MATURITY
DATE; EXTENSION OF REPURCHASE DATE

     30   

ARTICLE 4. MARGIN MAINTENANCE

     50   

ARTICLE 5. INCOME PAYMENTS AND PRINCIPAL PROCEEDS

     51   

ARTICLE 6. SECURITY INTEREST

     54   

ARTICLE 7. PAYMENT, TRANSFER AND CUSTODY

     56   

ARTICLE 8. SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

     60   

ARTICLE 9. REPRESENTATIONS AND WARRANTIES

     60   

ARTICLE 10. NEGATIVE COVENANTS OF SELLER

     69   

ARTICLE 11. AFFIRMATIVE COVENANTS OF SELLER

     70   

ARTICLE 12. EVENTS OF DEFAULT; REMEDIES

     78   

ARTICLE 13. SINGLE AGREEMENT

     84   

ARTICLE 14. RECORDING OF COMMUNICATIONS

     85   

ARTICLE 15. NOTICES AND OTHER COMMUNICATIONS

     85   

ARTICLE 16. ENTIRE AGREEMENT; SEVERABILITY

     85   

ARTICLE 17. NON-ASSIGNABILITY

     85   

ARTICLE 18. GOVERNING LAW

     87   

 

-i-



--------------------------------------------------------------------------------

ARTICLE 19. NO WAIVERS, ETC.

     87   

ARTICLE 20. USE OF EMPLOYEE PLAN ASSETS

     88   

ARTICLE 21. INTENT

     88   

ARTICLE 22. DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

     90   

ARTICLE 23. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     90   

ARTICLE 24. NO RELIANCE

     91   

ARTICLE 25. INDEMNITY

     92   

ARTICLE 26. DUE DILIGENCE

     93   

ARTICLE 27. SERVICING

     93   

ARTICLE 28. MISCELLANEOUS

     95   

ARTICLE 29. JOINT AND SEVERAL OBLIGATIONS; LIMITED RECOURSE

     97   

 

-ii-



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEX I    Names and Addresses for Communications between Parties

SCHEDULE I

   Prohibited Transferees

EXHIBIT I

   Form of Confirmation

EXHIBIT II

   Authorized Representatives of Sellers

EXHIBIT III-A

   Monthly Reporting Package

EXHIBIT III-B

   Quarterly Reporting Package

EXHIBIT III-C

   Annual Reporting Package

EXHIBIT IV

   Form of Custodial Delivery Certificate

EXHIBIT V-A

   Form of Power of Attorney for U.S. Purchased Assets

EXHIBIT V-B

   Form of Power of Attorney for Foreign Purchased Assets

EXHIBIT VI

   Representations and Warranties Regarding Individual Purchased Assets

EXHIBIT VII

   Asset Information

EXHIBIT VIII

   Purchase Procedures

EXHIBIT IX

   Form of Bailee Letter

EXHIBIT X

   Form of Margin Deficit Notice

EXHIBIT XI

   Form of Tax Compliance Certificates

EXHIBIT XII

   UCC Filing Jurisdictions

EXHIBIT XIII

   Form of Servicer Notice

EXHIBIT XIV

   Form of Release Letter

EXHIBIT XV

   Covenant Compliance Certificate

EXHIBIT XVI

   Form of Re-Direction Letter

EXHIBIT XVII

   Form of Servicing Agreement for Foreign Purchased Assets

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of January 29, 2016,
by and among JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association
organized under the laws of the United States (“Buyer”), and PARLEX 4 UK FINCO,
LLC (“Foreign Asset Seller”) and PARLEX 4 FINANCE, LLC (“U.S. Seller”) (each a
Delaware limited liability company and a “Seller” with respect to the Eligible
Assets that it sells to Buyer and together, the “Sellers”).

ARTICLE 1.

APPLICABILITY

Sellers and Buyer entered into that certain Master Repurchase Agreement, dated
as of December 20, 2013, as amended by that certain Amendment No. 1 to Master
Repurchase Agreement, dated as of June 27, 2014, and as further amended by that
certain Amendment No. 2 to Master Repurchase Agreement, dated as of January 14,
2015 (collectively, the “Existing Agreement”).

Sellers and Buyer have agreed that this Agreement amends, restates and
supersedes the Existing Agreement in its entirety. All Transactions (as defined
in the Existing Agreement) outstanding under the Existing Agreement as of the
Amendment and Restatement Date shall be deemed to be Transactions (as defined in
this Agreement) outstanding under this Agreement and all Confirmations and
Future Funding Confirmations (each as defined in the Existing Agreement) under
the Existing Agreement as of the Amendment and Restatement Date shall be deemed
to be Confirmations or Future Funding Confirmations, as applicable, under this
Agreement (and, accordingly, in each case, subject to the terms and conditions
hereof) and all references in any Transaction Document (including, without
limitation, any and all Confirmations and/or Future Funding Confirmations and
assignment documentation executed pursuant to the Existing Agreement) to “the
Agreement” or any similar formulation intended to refer to the currently
effective Master Repurchase Agreement among the parties hereto shall be deemed
to be references to this Agreement.

From time to time the parties hereto may enter into transactions in which
Sellers and Buyer agree to the transfer from either Seller to Buyer of all of
its rights, title and interest to certain Eligible Assets (as defined herein) or
other assets and, in each case, the other related Purchased Items (as defined
herein) (collectively, the “Assets”) against the transfer of funds by Buyer to
such Seller, with a simultaneous agreement by Buyer to transfer back to such
Seller such Assets at a date certain or on demand, against the transfer of funds
by such Seller to Buyer. Each such transaction shall be referred to herein as a
“Transaction” and, unless otherwise agreed in writing, shall be governed by this
Agreement, including any supplemental terms or conditions contained in any
exhibits identified herein as applicable hereunder. Each individual transfer of
an Eligible Asset shall constitute a distinct Transaction. Notwithstanding any
provision or agreement herein, at no time shall Buyer be obligated to purchase
or effect the transfer of any Eligible Asset from either Seller to Buyer.



--------------------------------------------------------------------------------

ARTICLE 2.

DEFINITIONS

“Accelerated Repurchase Date” shall have the meaning specified in
Article 12(b)(i) of this Agreement.

“Acceptable Attorney” shall mean Ropes & Gray, LLP with respect to U.S.
Purchased Assets or another attorney-at-law or law firm that has delivered at
U.S. Seller’s request a Bailee Letter, with the exception of an attorney or law
firm that is not reasonably satisfactory to Buyer.

“Acceptable Undertaking” shall mean a solicitor’s undertaking from Ropes & Gray
LLP (London office) or a firm of solicitors regulated by the Solicitors
Regulation Authority and approved for this purpose by the Buyer and in form and
substance reasonably satisfactory to the Buyer.

“Accepted Servicing Practices” shall mean with respect to any Purchased Asset,
those servicing practices in conformity with accepted and prudent servicing
practices in the industry and jurisdiction for loans of the same type and
relating to the same geographical area and in a manner at least equal in quality
to the service the applicable servicer provides for assets that are similar to
such Purchased Asset.

“Account Security Agreement” shall mean an agreement creating security over a
bank account maintained by a Foreign Obligor.

“Act of Insolvency” shall mean, with respect to any Person, (i) the filing of a
petition, commencing, or authorizing the commencement of any case or proceeding
under any bankruptcy, insolvency, reorganization, liquidation, administration,
dissolution or similar law relating to the protection of creditors (“Insolvency
Law”), or suffering any such petition or proceeding to be commenced by another
that is consented to, not timely contested, or that results in entry by a
Governmental Authority having jurisdiction of an order for relief that, in the
case of an action not instigated by or on behalf of or with the consent of such
Seller, is not dismissed or stayed within ninety (90) days; (ii) the seeking or
consenting to the appointment of a receiver, trustee, custodian or similar
official for such Person or any substantial part of the property of such Person;
(iii) the appointment of a receiver, conservator, or manager for such Person by
any governmental agency or authority having the jurisdiction to do so; (iv) the
making of a general assignment for the benefit of creditors; (v) the admission
by such Person of its inability to pay its debts or discharge its obligations as
they become due or mature; (vi) that any Governmental Authority or agency or any
person, agency or entity acting or purporting to act under Governmental
Authority shall have taken any action to condemn, seize or appropriate, or to
assume custody or control of, all or any substantial part of the property of
such Person, or shall have taken any action to displace the management of such
Person or to curtail its authority in the conduct of the business of such
Person; (vii) the consent by such Person to the entry of an order for relief in
an insolvency case under any Insolvency Law; or (viii) the taking of action by
any such Person in furtherance of any of the foregoing.

“Additional Purchase Amount” shall have the meaning specified in Article 3(x)(i)
of this Agreement.

 

2



--------------------------------------------------------------------------------

“Additional Purchase Available Amount” shall mean the positive difference, if
any, between (x) the Maximum Advance Purchase Price as of the proposed date for
an Additional Purchase Transaction minus (y) the outstanding Purchase Price of
such Purchased Asset as of such proposed date.

“Additional Purchase Transaction” shall have the meaning specified in
Article 3(x)(i) of this Agreement.

“Additional Purchase Transaction Conditions Precedent” shall have the meaning
specified in Article 3(x)(ii).

“Advance Rate” shall mean, with respect to each Transaction and any Pricing Rate
Period, the initial Advance Rate for such Transaction as shown in the related
Confirmation, as may be adjusted for an Additional Purchase Transaction or
Future Funding Transaction as set forth herein, unless otherwise agreed to by
Buyer and the related Seller, which in any case shall not exceed the Maximum
Advance Rate.

“Affiliate” shall mean, when used with respect to any specified Person, (i) any
other Person directly or indirectly Controlling, Controlled by, or under common
Control with, such Person or (ii) any “affiliate” of such Person, as such term
is defined in the Bankruptcy Code.

“Affiliated Hedge Counterparty” shall mean JPMorgan Chase Bank, National
Association, or any Affiliate thereof, in its capacity as a party to any Hedging
Transaction with either Seller.

“Agreement” shall mean this Amended and Restated Master Repurchase Agreement,
dated as of January 29, 2016, by and among JPMorgan Chase Bank, National
Association, PARLEX 4 UK FINCO, LLC and PARLEX 4 FINANCE, LLC, as such agreement
may be modified or supplemented from time to time.

“Alternative Rate” shall have the meaning specified in Article 3(g) of this
Agreement.

“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate for such Pricing
Rate Period is determined with reference to the Alternative Rate.

“Amendment and Restatement Date” shall mean January 29, 2016.

“Annual Reporting Package” shall mean the reporting package described on
Exhibit III-C.

“Anti-Money Laundering Laws” shall have the meaning specified in
Article 9(b)(xxix) of this Agreement.

“Applicable Currency” means U.S. dollars or Pounds Sterling, as applicable.

 

3



--------------------------------------------------------------------------------

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Applicable Spread” shall mean, with respect to a Transaction involving a
Purchased Asset:

(i) so long as no Event of Default shall have occurred and be continuing, the
incremental per annum rate (expressed as a number of “basis points”, each basis
point being equivalent to 1/100 of 1%) specified in Schedule I attached to the
Fee Letter as being the “Applicable Spread” for Purchased Assets in such Asset
Type Grouping for the applicable LTV shown in Schedule I of the Fee Letter, as
applicable, or such other rate as may be agreed upon between the applicable
Seller and Buyer, and, in either case, as set forth in the related Confirmation;
and

(ii) after the occurrence and during the continuance of an Event of Default, the
applicable incremental per annum rate described in clause (i) of this
definition, plus 400 basis points (4.0%);

provided, that the Applicable Spread may be increased in connection with an
Additional Purchase Transaction or Future Funding Transaction.

“Applicable Standard of Discretion” shall mean (a) if the ratio of (x) the
Maximum Purchase Price of such Purchased Asset to (y) the value of the related
Underlying Mortgaged Property, determined in Buyer’s commercially reasonable
discretion, is less than or equal to the LTV as of the Purchase Date, Buyer’s
commercially reasonable discretion, and (b) if the ratio of (x) the Maximum
Purchase Price of such Purchased Asset to (y) the value of the related
Underlying Mortgaged Property, determined in Buyer’s commercially reasonable
discretion, is greater than the LTV as of the Purchase Date, Buyer’s sole
discretion. For purposes of Buyer’s determination of the value of the relevant
Underlying Mortgaged Property, (i) the value may be determined using any
commercially reasonable method, including without limitation by reference to a
recent appraisal prepared in accordance with the Appraisal Regime, broker price
opinions and/or discounted cash flow analysis or any other commercially
reasonable method (for the avoidance of doubt, while not exclusive, any of the
foregoing shall be deemed for all purposes to be commercially reasonable) and
(ii) for the avoidance of doubt, Buyer may reduce value for any actual or
potential risks posed by any Liens on the related Underlying Mortgaged
Property(ies).

“Appraisal” shall mean, with respect to each Underlying Mortgaged Property, an
appraisal of the related Underlying Mortgaged Property conducted by an
Independent Appraiser in accordance with the Financial Institutions Reform,
Recovery and Enforcement Act of 1989, as amended, and, in addition, certified by
such Independent Appraiser as having been prepared in accordance with the
requirements of the Uniform Standards of Professional Appraisal Practice of the
Appraisal Foundation, addressed to (either directly or pursuant to a reliance
letter in favor of Buyer or reliance language in such Appraisal running to the
benefit of Buyer as a successor and/or assign) and reasonably satisfactory to
Buyer.

 

4



--------------------------------------------------------------------------------

“Appraisal Regime” shall mean (a) with respect to U.S. Purchased Assets other
than Legacy Purchased Assets, an appraisal that satisfies the definition of
Appraisal and, in the case of Legacy Purchased Assets, FIRREA, and (b) with
respect to Foreign Purchased Assets, RICS.

“Asset Due Diligence” shall have the meaning set forth in Article 3(b)(v)
hereof.

“Asset Information” shall mean, with respect to each Purchased Asset, the
information set forth in Exhibit VII attached hereto.

“Asset Type Grouping” shall have the meaning set forth in the Fee Letter.

“Assets” shall have the meaning specified in Article 1 of this Agreement.

“Assignee” shall have the meaning set forth in Article 17(a) hereof.

“Bailee Letter” shall mean (A) with respect to any U.S. Purchased Asset, a
letter from an Acceptable Attorney or from a Title Company, in the form attached
to this Agreement as Exhibit IX, wherein such Acceptable Attorney or Title
Company in possession of a Purchased Asset File (i) acknowledges receipt of such
Purchased Asset File, (ii) confirms that such Acceptable Attorney, Title
Company, or other Person acceptable to Buyer is holding the same as bailee of
Buyer under such letter and (iii) agrees that such Acceptable Attorney or Title
Company shall deliver such Purchased Asset File to the Custodian by not later
than the third (3rd) Business Day following the Purchase Date (or, if
applicable, the date of the Future Funding Transaction) for the related
Purchased Asset, and (B) with respect to any Foreign Purchased Asset, an
Acceptable Undertaking.

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

“Breakage Costs” shall have the meaning assigned thereto in Article 3(l).

“Business Day” shall mean any day on which banks are open for general business
in London and Jersey other than (i) a Saturday or Sunday, (ii) a day on which
the New York Stock Exchange or the Federal Reserve Bank of New York is
authorized or obligated by law or executive order to be closed and (iii) a day
on which banks in the State of New York, Pennsylvania, Kansas or Minnesota are
authorized or obligated by law or executive order to be closed or, with respect
to “London Business Days” for the determination of LIBOR, any day on which banks
in London, England are authorized or obligated by law or executive order to be
closed.

“Buyer” shall mean JPMorgan Chase Bank, National Association, or any permitted
successor or assign.

 

5



--------------------------------------------------------------------------------

“Buyer Compliance Policy” shall mean any corporate policy of Buyer or of any
corporate entity controlling Buyer related to the compliance by Buyer or such
corporate entity or any of Buyer’s or by any such corporate entity’s Affiliates
with any Requirement of Law and/or any request or directive by any Governmental
Authority (whether or not having the force of law) and/or any proposed law, rule
or regulation, including without limitation any policy of Buyer or any such
corporation to comply with rules in proposed form or otherwise not yet in effect
or to adhere to standards or other requirements in excess of those that would be
required by any Requirement of Law.

“Buyer Funding Costs” shall mean the actual funding costs of Buyer or of any
corporate entity controlling Buyer associated with any one or more of the
Transactions (including any related Additional Purchase Transaction or Future
Funding Transaction) or otherwise with Buyer’s obligations under the Transaction
Documents.

“Buyer’s Margin Amount” shall mean with respect to any Transaction and any
Purchased Asset on any date of determination, the Advance Rate applied to such
Purchased Asset at the time that such Transaction was entered into as agreed to
by the applicable Seller and Buyer and set forth in the applicable Confirmation
(as increased as a result of any Additional Purchase Transaction or Future
Funding Transaction), multiplied by the Market Value of such Purchased Asset as
of such date of determination; provided, that to the extent the Advance Rate is
not set forth in the related Confirmation, the Advance Rate shall be deemed to
be the applicable Advance Rate set forth on Schedule I to the Fee Letter.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent equity ownership interests in a Person which is not a
corporation, including, without limitation, any and all member or other
equivalent interests in any limited liability company, any and all partner or
other equivalent interests in any partnership or limited partnership, and any
and all warrants or options to purchase any of the foregoing.

“Cash Equivalents” shall mean, as of any date of determination, marketable
securities issued or directly and unconditionally guaranteed as to interest and
principal by the United States Government.

“Cause” shall have the meaning specified in Article 11(v) of this Agreement.

“Change in Law” shall have the meaning specified in Article 3(h).

“Change of Control” shall mean the occurrence of any of the following:

(i) the consummation of a merger or consolidation of Guarantor with or into
another entity or any other reorganization, if more than fifty percent (50%) of
the combined voting power of the continuing or surviving entity’s stock or other
ownership interest in such entity outstanding immediately after such merger,
consolidation or such other reorganization is not owned directly or indirectly
by Persons who were stockholders or holders of such other ownership interests in
Guarantor immediately prior to such merger, consolidation or other
reorganization;

 

6



--------------------------------------------------------------------------------

(ii) any “person” or “group” (within the meaning of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall
become, or obtain rights (whether by means of warrants, options or otherwise) to
become, the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of a percentage of the total voting power
of all classes of Capital Stock of Guarantor entitled to vote generally in the
election of directors, of twenty percent (20%) or more other than Affiliates of
Guarantor and related funds of The Blackstone Group L.P. or to the extent such
interests are obtained through public market offering or secondary market
trading;

(iii) Guarantor shall cease to own, of record and beneficially, directly or
indirectly, one hundred percent (100%) of the outstanding Capital Stock of any
Parent and to Control any Parent or any Parent shall cease to own, of record and
beneficially, directly or indirectly, one hundred percent (100%) of the
outstanding Capital Stock of the applicable Seller and to Control the applicable
Seller; or

(iv) a Transfer of all or substantially all of Guarantor’s assets (other than
any securitization transaction or any repurchase or other similar transactions
in the ordinary course of Guarantor’s business).

“Closing Date” shall mean December 20, 2013.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collection Period” shall mean (i) with respect to the first Remittance Date,
the period beginning on and including the Closing Date and continuing to, and
including the calendar day immediately preceding such Remittance Date, and
(ii) with respect to each subsequent Remittance Date, the period beginning on
and including the Remittance Date in the month preceding the month in which such
Remittance Date occurs and continuing to and including the calendar day
immediately preceding the following Remittance Date.

“Concentration Limit” shall mean the limit on the maximum portion of the
aggregate Maximum Purchase Price for all Purchased Assets on each Business Day
that may relate to Purchased Assets that are Junior Mortgage Loans or Mezzanine
Loans, which limit shall be thirty-five percent (35%) of such then current
aggregate Maximum Purchase Price for all Purchased Assets.

“Confirmation” shall have the meaning specified in Article 3(b)(iv) of this
Agreement.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” shall mean the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise and
“Control,” “Controlling” and “Controlled” shall have meanings correlative
thereto.

“Covenant Compliance Certificate” shall mean a properly completed and executed
Covenant Compliance Certificate in form and substance identical to the
certificate attached hereto as Exhibit XV.

 

7



--------------------------------------------------------------------------------

“Custodial Agreement” shall mean the Custodial Agreement, dated as of
December 20, 2013, by and among the Custodian, Sellers and Buyer.

“Custodial Delivery Certificate” shall mean the form executed by the applicable
Seller in order to deliver the Purchased Asset Schedule and the Purchased Asset
File to Buyer or its designee (including the Custodian) pursuant to Article 7(b)
of this Agreement, a form of which is attached hereto as Exhibit IV.

“Custodian” shall mean U.S. Bank National Association, or any successor
Custodian appointed by Buyer with the prior written consent of Sellers, not to
be unreasonably withheld, conditioned or delayed.

“Debenture” shall mean an English law-governed security agreement pursuant to
which a Mortgagor that (a) owns an Underlying Mortgaged Property located in
England and Wales and/or (b) is incorporated or established in England and
Wales, creates security over such Mortgagor’s entire assets and undertaking
(including any such Underlying Mortgaged Property) with respect to a Foreign
Purchased Asset.

“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.

“Defaulted Mortgage Asset” shall mean any asset (a) that is thirty (30) days or
more delinquent in the payment of principal, interest, fees or other amounts
payable under the terms of the related loan documents or other Asset
documentation or, with respect to a Senior Mortgage Loan or Junior Mortgage Loan
that is a participation interest, the Underlying Mortgage Loan is thirty
(30) days or more delinquent in the payment of principal, interest, fees or
other amounts payable under the terms of the related loan documents, (b) for
which there is a breach of the applicable representations and warranties set
forth on Exhibit VI hereto, (c) as to which an Act of Insolvency shall have
occurred (and, in the case of an involuntary Act of Insolvency, be continuing)
with respect to the Mortgagor, (d) as to which a non-monetary event of default
shall have occurred under any document included in the Purchased Asset File for
such Purchased Asset or (e) with respect to which there has been an extension,
amendment, waiver, termination, rescission, cancellation, release or other
modification to the terms of, or any collateral, guaranty or indemnity for, or
the exercise of any material right or remedy of a holder (including all lending,
corporate and voting rights, remedies, consents, approvals and waivers) of any
related loan or participation document that has an adverse effect on the
interest in such asset, as determined by Buyer in its sole discretion and with
respect to which Buyer has not consented to in writing.

“Depository” shall mean PNC Bank, National Association, or any successor
Depository appointed by Buyer with the prior written consent of Sellers, not to
be unreasonably withheld, conditioned or delayed.

“Depository Accounts” shall mean the segregated interest bearing accounts, in
the name of Buyer, established at Depository pursuant to this Agreement, and
which is subject to the applicable Depository Agreement.

 

8



--------------------------------------------------------------------------------

“Depository Agreement” shall mean (i) with respect to the U.S. Purchased Assets,
that certain Depository Agreement, dated as of December 20, 2013, among Buyer,
U.S. Seller and Depository, or any successor agreement thereto approved by Buyer
in its discretion and (ii) with respect to the Foreign Purchased Assets, that
certain Depository Agreement, dated as of December 20, 2013, among Buyer,
Foreign Asset Seller and Depository, or any successor agreement thereto approved
by Buyer in its discretion.

“Due Diligence Legal Expenses” shall mean all of the reasonable and necessary
out of pocket third-party legal fees, costs and expenses actually incurred by
Buyer in connection with the Asset Due Diligence associated with Buyer’s
decision as to whether or not to enter into a particular Transaction (including
an Additional Purchase Transaction or Future Funding Transaction).

“Due Diligence Package” shall have the meaning specified in Exhibit VIII to this
Agreement, and any other similar information with respect to a Foreign Purchased
Asset.

“Early Repurchase” shall mean a repurchase of a Purchased Asset as described in
Article 3(f) of this Agreement.

“Early Repurchase Date” shall have the meaning specified in Article 3(f) of this
Agreement.

“Eligible Assets” shall mean any of the following types of assets or loans
(1) that are acceptable to Buyer in its sole and absolute discretion (such
determination of acceptability only being applicable prior to the Purchase Date
for the related Purchased Asset, but shall not be a factor at any time after the
Purchase Date for such Purchased Asset and the initial Transaction), (2) on each
day, with respect to which the representations and warranties set forth in this
Agreement (including the exhibits hereto) are true and correct in all material
respects except to the extent disclosed in a Requested Exceptions Report
approved by Buyer, and (3) that are secured directly or indirectly by properties
that are multi-family, mixed use, industrial, office building or hospitality or
such other types of properties that Buyer may agree to in its sole discretion,
and are properties located in either (a) the United States of America, its
territories or possessions (or elsewhere, in the sole discretion of Buyer) or
(b) England:

(i) with respect to U.S. Purchased Assets:

(a) Senior Mortgage Loans;

(b) Junior Mortgage Loans;

(c) Mezzanine Loans; and

(d) any other asset or loan types or classifications that are acceptable to
Buyer, subject to its consent on all necessary and appropriate modifications to
this Agreement and each of the Transaction Documents, as determined by Buyer in
its sole and absolute discretion; and

 

 

9



--------------------------------------------------------------------------------

(ii) with respect to Foreign Purchased Assets:

(a) Senior Mortgage Loans; and

(b) any other asset or loan types or classifications that are acceptable to
Buyer, subject to its consent on all necessary and appropriate modifications to
this Agreement and each of the Transaction Documents, as determined by Buyer in
its sole and absolute discretion.

Notwithstanding anything to the contrary contained in this Agreement, the
following shall not be Eligible Assets for purposes of this Agreement, unless
otherwise specifically agreed to by Buyer in writing: (1) non-performing loans;
(2) loans that are Defaulted Mortgage Assets; (3) any asset, where payment of
the Purchase Price with respect thereto would cause the aggregate of all
Repurchase Prices to exceed the Maximum Facility Amount; (4) construction loans;
(5) Mezzanine Loans or Junior Mortgage Loans backed by hotels with a last dollar
loan-to-value ratio in excess of seventy percent (70%); (6) other than as
approved by Buyer in its discretion, Assets where the Underlying Mortgaged
Property is owned or leased in whole or in part by any Seller, Guarantor or any
of their respective Affiliates; (7) Assets that, upon becoming a Purchased Asset
would violate the Concentration Limit; or (8) assets secured directly or
indirectly by loans described in the preceding clauses (1) through (7).

“Environmental Law” shall mean any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, written policy and rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
employee health, safety or hazardous materials, pollution, the conditions of the
workplace, or the generation, handling, storage, use, release or spillage of any
substance that, alone or in combination with any other, is capable of causing
harm to the environment, including, without limitation, any waste, including,
without limitation, CERCLA; RCRA; the Federal Water Pollution Control Act,
33 U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act,
42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et
seq.; the Emergency Planning and the Community Right-to-Know Act of 1986, 42
U.S.C. § 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C.
§ 1801 et seq. and the Occupational Safety and Health Act, 29 U.S.C. § 651 et
seq.; and any state and local or foreign counterparts or equivalents, in each
case as amended from time to time.

“Environmental Site Assessment” shall have the meaning specified in Exhibit VI.

“Equity Security Agreement” shall mean each agreement creating security over the
shares, partnership interests or other equity participation of a Foreign
Obligor.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Article
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

 

10



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any Person that is treated as a single employer
under Section 414(b) or (c) of the Code, or solely for purposes of Section 302
of ERISA and Section 412 of the Code is treated as a single employer described
in Section 414 of the Code.

“Event of Default” shall have the meaning specified in Article 12 of this
Agreement.

“Exchange Act” shall have the meaning specified in the definition of “Change of
Control”.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Buyer or any Assignee, or required to be withheld or deducted from a payment to
or for the account of Buyer or Assignee, (a) Taxes imposed on or measured by net
income (however denominated), franchise Taxes, Taxes imposed on or measured by
net worth (however denominated) and branch profits Taxes, in each case,
(i) imposed as a result of Buyer or Assignee being organized under the laws of,
or having its principal office or the office from which it books the
Transactions located in the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Buyer
or Assignee with respect to an interest under this Agreement pursuant to a law
in effect on the date on which (i) such Buyer or Assignee acquires such interest
hereunder (other than pursuant to an assignment request by Sellers under Article
3(v)) or (ii) Buyer or Assignee changes the office from which it books the
Transactions, except in each case to the extent that, pursuant to Article 3(n)
or Article 3(q), amounts with respect to such Taxes were payable either to
Buyer’s or Assignee’s assignor immediately before such Buyer or Assignee
acquired an interest hereunder or to such Buyer or Assignee immediately before
it changed the office from which it books the Transactions, (c) Taxes
attributable to such Buyer’s or Assignee’s failure to comply with its
obligations under Article 3(r) and Article 21(f), and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Existing Agreement” shall have the meaning specified in Article 1 of this
Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
with a Governmental Authority pursuant thereto (including pursuant to
Section 1471(b)(1) of the Code).

“FATF” shall have the meaning specified in the definition of “Prohibited
Investor”.

“FCA Regulations” shall have the meaning specified in Article 21(a) of this
Agreement.

“FDIA” shall have the meaning specified in Article 21(c) of this Agreement.

“FDICIA” shall have the meaning specified in Article 21(e) of this Agreement.

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Buyer from three federal funds brokers
of recognized standing selected by it.

 

11



--------------------------------------------------------------------------------

“Fee Letter” shall mean that certain letter agreement, dated as of December 20,
2013, between Buyer and Sellers, as amended by that certain Amendment No. 1 to
Fee and Pricing Letter, dated as of July 14, 2014, and as the same may be
further amended, supplemented or otherwise modified from time to time.

“Filings” shall have the meaning specified in Article 6(c) of this Agreement.

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP or, with respect to a Foreign Purchased Asset, IFRS, to be capitalized on a
balance sheet of the lessee.

“Fitch” shall mean Fitch Ratings, Inc.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“Force Majeure Event” shall mean (a) with respect to Transactions relating to
U.S. Purchased Assets, any of the following: (i) there has occurred and is
continuing an outbreak of significant hostilities or escalation thereof or other
calamity or crisis with respect to the United States or its territories, the
effect of which is that, in the reasonable judgment of Buyer, it is impossible
or commercially inadvisable to continue to enter into transactions in the
repurchase (or “repo”) market or financing market with respect to assets similar
to Eligible Assets, (ii) a banking moratorium has been declared and is
continuing under federal law, New York law, or by federal or New York
Governmental Authorities other applicable authorities, or (iii) Buyer is and
continues to be prohibited, as a result of any Requirement of Law, from entering
into transactions similar to those contemplated under the Transaction Documents
with respect to U.S. Purchased Assets; and (b) with respect to Transactions
relating to Foreign Purchased Assets, any of the following: (i) there has
occurred and is continuing an outbreak of significant hostilities or escalation
thereof or other calamity or crisis the effect of which is that, in the
reasonable judgment of Buyer, it is impossible or commercially inadvisable to
continue to enter into transactions in the repurchase (or “repo”) market or
financing market with respect to assets similar to Eligible Assets, (ii) a
banking moratorium has been declared and is continuing under federal law, New
York law, the law of England and Wales or the United Kingdom, or by England and
Wales or the United Kingdom, federal or New York Governmental Authorities other
applicable authorities, or (iii) Buyer is and continues to be prohibited, as a
result of any Requirement of Law, from entering into transactions similar to
those contemplated under the Transaction Documents.

“Foreign Asset Seller” shall have the meaning specified in the Recitals of this
Agreement.

“Foreign Assignment Agreement” shall mean, with respect to a Foreign Purchased
Asset, a security agreement between the applicable Seller and Buyer pursuant to
which such Seller assigns to Buyer all of its right, title and interest under
and in relation to each related Foreign Finance Document (including its rights
against any Security Agent) and any professional report delivered with respect
to a Foreign Mortgage Loan that is addressed to or capable of being relied on by
such Seller.

 

12



--------------------------------------------------------------------------------

“Foreign Buyer” shall mean an Assignee that is not a U.S. Person.

“Foreign Finance Documents” shall mean, with respect to a Foreign Purchased
Asset, the related loan agreement under which the related Foreign Mortgage Loan
is made, any guarantee entered into in relation to such Foreign Purchased Asset
that is not contained in such loan agreement, each related Foreign Mortgage Loan
Security Agreement, any subordination agreement entered into in relation to any
related Subordinated Debt, and any other material documents relating to such
Foreign Purchased Asset.

“Foreign Mortgage” shall mean a Debenture.

“Foreign Mortgage Loan” shall mean a Senior Mortgage Loan or a Junior Mortgage
Loan relating to an Underlying Mortgaged Property located in England and Wales.

“Foreign Mortgage Loan Security Agreements” shall mean, with respect to a
Foreign Purchased Asset: (a) each Equity Security Agreement relating to such
Foreign Purchased Asset; (b) a Debenture relating to such Foreign Purchased
Asset; (c) each Subordinated Creditor’s Security Agreement relating to such
Foreign Purchased Asset; (d) each Account Security Agreement relating to such
Foreign Purchased Asset; and (e) any other document creating security in favor
of the lenders under the related Foreign Mortgage Loan that is delivered by or
on behalf of any Foreign Obligor under such Foreign Mortgage Loan.

“Foreign Obligor” shall mean an entity identified as a borrower and/or a
guarantor in the related loan agreement under which a Foreign Mortgage Loan is
made or that otherwise creates any security over any asset as security for the
obligations of any entity under such Foreign Mortgage Loan.

“Foreign Purchased Asset” shall mean a Purchased Asset with respect to which the
Underlying Mortgaged Property is located in England and Wales.

“Fraudulent Transfer Laws” shall have the meaning specified in Article 29(b).

“Future Funding Amount” shall have the meaning specified in Article 3(y)(i).

“Future Funding Confirmation” shall have the meaning specified in Article
3(y)(i).

“Future Funding Date” shall mean, with respect to any Purchased Asset, the date
on which Buyer advances any portion of the Future Funding Amount related to such
Purchased Asset.

“Future Funding Transaction” shall mean an additional Transaction requested with
respect to any Purchased Asset to provide for the advance of additional funds in
connection with any future funding that the applicable Seller is obligated to
make to the related Mortgagor under a Purchased Asset.

 

13



--------------------------------------------------------------------------------

“Future Funding Transaction Conditions Precedent” shall have the meaning
specified in Article 3(y)(iii).

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee Agreement” shall mean the Guarantee Agreement, dated as of
December 20, 2013, from Guarantor, as guarantor in favor of Buyer, as amended by
that certain Amendment No. 1 to Guarantee Agreement, dated as of March 3, 2014.

“Guarantor” shall mean Blackstone Mortgage Trust, Inc., a Maryland corporation.

“Hedge-Required Asset” shall mean any Eligible Asset that is a fixed rate
Eligible Asset.

“Hedging Transactions” shall mean, with respect to any or all of the Purchased
Assets, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any interest rate swap, cap or collar agreement or similar arrangements
providing for protection against fluctuations in interest rates or the exchange
of nominal interest obligations, entered into by any Affiliated Hedge
Counterparty or Qualified Hedge Counterparty with any Seller, either generally
or under specific contingencies that is required by Buyer, or otherwise pursuant
to this Agreement, to hedge the financing of a Hedge-Required Asset, or that
such Seller has elected to pledge or transfer to Buyer pursuant to this
Agreement.

“IFRS” shall mean international accounting standards within the meaning of the
IAS Regulation 1606/2002.

“Income” shall mean, with respect to any Purchased Asset at any time, (x) any
collections or receipts of principal, interest, dividends, receipts or other
distributions or collections or any other amounts related to such Purchased
Asset, (y) all net sale proceeds received by a Seller or any Affiliate of a
Seller in connection with a sale or liquidation of such Purchased Asset and
(z) all payments actually received by Buyer on account of Hedging Transactions.

“Indebtedness” shall mean, for any Person, (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the property of such Person, whether or not the

 

14



--------------------------------------------------------------------------------

respective Indebtedness so secured has been assumed by such Person;
(d) obligations (contingent or otherwise) of such Person in respect of letters
of credit or similar instruments issued or accepted by banks and other financial
institutions for account of such Person; (e) obligations of such Person under
repurchase agreements, sale/buy-back agreements or like arrangements;
(f) Indebtedness of others guaranteed by such Person; (g) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person; (h) Indebtedness of general partnerships of which such
Person is a general partner or is secondarily or contingently liable (other than
by endorsement of instruments in the course of collection), whether by reason of
any agreement to acquire such indebtedness to supply or advance sums or
otherwise; (i) all net liabilities or obligations under any interest rate,
interest rate swap, interest rate cap, interest rate floor, interest rate
collar, or other hedging instrument or agreement; and (j) all obligations of
such Person under Financing Leases. Notwithstanding the foregoing, bona fide
securitizations that fall into this category solely as a result of the
application of FAS 166 and/or FAS 167 shall not be considered Indebtedness of
any Person.

“Indemnified Amounts” shall have the meaning specified in Article 25 of this
Agreement.

“Indemnified Parties” shall have the meaning specified in Article 25 of this
Agreement.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Seller under any Transaction Document and (b) to the extent not otherwise
described in clause (a) of this definition, Other Taxes.

“Independent Appraiser” shall mean a professional real estate appraiser that
(i) is approved by Buyer in its sole discretion; (ii) was not selected or
identified by the Mortgagor; (iii) is not affiliated with the lender under the
mortgage or the Mortgagor; (iv) is a member in good standing of the American
Appraisal Institute; (v), is certified or licensed in the state where the
subject Underlying Mortgaged Property is located and (vi) in each such case, has
a minimum of seven years’ experience in the subject property type.

“Independent Director” shall mean an individual with at least three (3) years of
employment experience serving as an independent director at the time of
appointment who is provided by, and is in good standing with, CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation or, if none of
those companies is then providing professional independent directors or managers
or is not acceptable to the Rating Agencies, another nationally recognized
company reasonably approved by Buyer, in each case that is not an Affiliate of
either Seller and that provides professional independent directors or managers
and other corporate services in the ordinary course of its business, and which
individual is duly appointed as a member of the board of directors or board of
managers of the applicable Seller and is not, and has never been, and will not
while serving as independent director or manager be:

 

15



--------------------------------------------------------------------------------

(a) a member (other than an independent, non-economic “springing” member),
partner, equityholder, manager, director, officer or employee of either Seller
or any Seller’s equityholders or Affiliates (other than as an independent
director or manager of an Affiliate of a Seller that is not in the direct chain
of ownership of Sellers and that is required by a creditor to be a single
purpose bankruptcy remote entity, provided that such independent director or
manager is employed by a company that routinely provides professional
independent directors or managers in the ordinary course of business);

(b) a customer, creditor, supplier or service provider (including provider of
professional services) to any Seller or a Seller’s equityholders or Affiliates
(other than a nationally recognized company that routinely provides professional
independent directors or managers and other corporate services to any Seller or
any Seller’s equityholders or Affiliates in the ordinary course of business);

(c) a family member of any such member, partner, equityholder, manager,
director, officer, employee, customer, creditor, supplier or service provider;
or

(d) a Person that Controls or is under common Control with (whether directly,
indirectly or otherwise) any of (a), (b) or (c) above.

A natural person who otherwise satisfies the foregoing definition other than
subparagraph (a) by reason of being the independent director or manager of a
single purpose bankruptcy remote entity in the direct chain of ownership of a
Seller shall not be disqualified from serving as an independent director or
manager of a Seller, provided that the fees that such individual earns from
serving as independent directors or managers of such Affiliates in any given
year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year.

“Insolvency Law” shall have the meaning specified in the definition of “Act of
Insolvency”.

“Insolvency Regulation” shall have the meaning specified in Article 10(l) of
this Agreement.

“Interim Servicer” shall mean Midland Loan Services, Inc., or any other servicer
approved by Buyer in its commercially reasonable discretion.

“Interim Servicing Agreement” shall mean (i) with respect to all U.S. Purchased
Assets, the Interim Servicing Agreement, dated as of December 20, 2013, by and
among the Interim Servicer, U.S. Seller and Buyer and (ii) with respect to all
Foreign Purchased Assets, the Interim Servicing Agreement, dated as of
December 20, 2013, by and among Interim Servicer, Foreign Asset Seller and
Buyer.

“IRS” shall mean the United States Internal Revenue Service.

“Junior Mortgage Loan” shall mean a performing mortgage loan evidenced by one or
more junior promissory notes or a participation interest evidenced by a
certificate of participation in a stabilized or transitional commercial,
multifamily fixed or floating rate mortgage loan evidenced by a promissory note,
in each case secured by first liens on multi-family or commercial properties.

 

16



--------------------------------------------------------------------------------

“King William Street Loan” shall mean the Senior Mortgage Loan formerly referred
to as “Asia House and 24 King William Street”, represented by that certain
Facilities Agreement, dated November 27, 2013 between, among others, AG Beltane
Asia House Limited Partnership and AG Beltane 24 KWS Limited Partnership, as
borrowers, and Foreign Asset Seller, as arranger, with a maximum principal
amount of £34,000,000.00; as the same was amended and restated in its entirety
by that certain Facilities Agreement as amended by a supplemental agreement
dated January 15, 2015, as further amended by a supplemental agreement dated
October 20, 2015, as further amended by a supplemental agreement dated
December 18, 2015, between, among others, AG Beltane 24 KWS Limited Partnership,
as sole borrower, and Seller, as arranger, with a maximum principal amount of
£47,000,000, and as same may be further amended, restated, supplemented, or
otherwise modified from time to time.

“Knowledge” shall mean, as of any date of determination, the then-current actual
(as distinguished from imputed or constructive) knowledge of (i) Stephen Plavin,
Robert Harper, Thomas C. Ruffing or Douglas Armer, (ii) any asset manager at The
Blackstone Group L.P. responsible for any Purchased Asset, or (iii) any other
employee with a title equivalent or more senior to that of “principal” within
The Blackstone Group L.P. responsible for the origination, acquisition and/or
management of any Purchased Asset.

“Legacy Purchased Asset” shall mean (a) any Purchased Asset for which the
related Purchase Date occurred prior to the Amendment and Restatement Date and
(b) any Purchased Asset that was previously an Other Facility Purchased Asset
and for which the Purchase Date is the Amendment and Restatement Date.

“LIBOR” shall mean, with respect to each Pricing Rate Period, the rate
determined by Buyer to be (i) the per annum rate for deposits in U.S. dollars
(with respect to U.S. Purchased Assets) or Pound Sterling (with respect to
Foreign Purchased Assets) for a period equal to the applicable Pricing Rate
Period, which appears on the Reuters Screen LIBOR01 Page (or any successor
thereto) as the London Interbank Offering Rate as of 11:00 a.m., London time, on
the respective Pricing Rate Determination Date (rounded upwards, if necessary,
up to the nearest 1/1000 of 1%); (ii) if such rate does not appear on said
Reuters Screen LIBOR01 Page, the arithmetic mean (rounded as aforesaid) of the
offered quotations of rates obtained by Buyer from the Reference Banks for
deposits in U.S. dollars (with respect to U.S. Purchased Assets) or
Pound Sterling (with respect to Foreign Purchased Assets) for a period equal to
the applicable Pricing Rate Period to prime banks in the London Interbank market
as of approximately 11:00 a.m., London time, on the Pricing Rate Determination
Date and in an amount that is representative for a single transaction in the
relevant market at the relevant time; or (iii) if fewer than two (2) Reference
Banks provide Buyer with such quotations, the rate per annum which Buyer
determines to be the arithmetic mean (rounded as aforesaid) of the offered
quotations of rates which major banks in New York, New York selected by Buyer
are quoting at approximately 11:00 a.m., New York City time, on the Pricing Rate
Determination Date for loans in U.S. dollars to leading European banks for a
period equal to the applicable Pricing Rate Period in amounts of not less than
U.S. $1,000,000.00; provided that, in each of clauses (i), (ii) and (iii) above,
if such rate shall be less than zero, then with respect to all Transactions
other than Transactions relating to Legacy Purchased Assets, such rate shall be
deemed to be zero for purposes of this Agreement. Buyer’s determination of LIBOR
shall be binding and conclusive on Sellers absent manifest error. LIBOR may or
may not be the lowest rate based upon the market for U.S. dollar or
Pound Sterling deposits, as applicable, in the London Interbank Eurodollar
Market at which Buyer prices loans on the date which LIBOR is determined by
Buyer as set forth above.

 

17



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Financing Lease
having substantially the same economic effect as any of the foregoing), and the
filing of any financing statement under the UCC or comparable law of any
jurisdiction in respect of any of the foregoing.

“London Business Day” shall mean any day other than (a) a Saturday, (b) a Sunday
or (c) any other day on which commercial banks in London, England are not open
for business.

“LTV” shall mean, with respect to any Purchased Asset, the ratio of the
aggregate outstanding debt (which shall include such Purchased Asset and all
debt senior to or pari passu with such Purchased Asset whether advanced on such
date or permitted to be advanced in the future) secured, directly or indirectly,
by the related Underlying Mortgaged Property(ies), to the aggregate value of
such Underlying Mortgaged Property(ies) as determined by Buyer in its
commercially reasonable discretion. For purposes of Buyer’s determination,
(i) the value of the Underlying Mortgaged Property may be determined using any
commercially reasonable method, including without limitation by reference to a
recent appraisal, broker price opinions, quotes from a recognized dealer in the
commercial real estate market and/or discounted cash flow analysis or other
method commonly utilized by Buyer or any other commercially reasonable method
and the foregoing shall be deemed for such purposes to be commercially
reasonable and (ii) for the avoidance of doubt, Buyer may reduce the value of
the Underlying Mortgaged Property for any actual or potential risks posed by any
Liens on the related Underlying Mortgaged Property(ies).

“Margin Deficit” shall have the meaning specified in Article 4(a).

“Margin Deficit Notice” shall have the meaning specified in Article 4(a).

“Margin Notice Deadline” shall mean 1:00 p.m. New York time.

“Mark-to-Market Representations” shall mean the representations and warranties
set forth (1) as items (t), (aa), (dd), (oo) and (rr) on Part 1 of Exhibit VI,
(2) as item (j) on Part 2 of Exhibit VI, (3) as item (k) on Part 3 of Exhibit
VI, and (4) as items (p), (bb), (gg), (ii), (mm) and (qq) on Part 4 of Exhibit
VI.

“Market Disruption Event” shall mean either (a) any event or events shall have
occurred (with respect to (i) Transactions relating to U.S. Purchased Assets, in
the United States or England and Wales or (ii) with respect to Transactions
relating to Foreign Purchased Assets, in England and Wales) in the determination
of Buyer resulting in the effective absence of a “repo market” or related
“lending market” for purchasing (subject to repurchase) or financing debt
obligations secured by commercial mortgage loans, mezzanine loans or securities
or an event or events shall have occurred resulting in Buyer not being able to
finance Eligible Assets through

 

18



--------------------------------------------------------------------------------

the “repo market” or “lending market” with traditional counterparties at rates
which would have been reasonable prior to the occurrence of such event or
events, or (b) any event or events shall have occurred (with respect to
(i) Transactions relating to U.S. Purchased Assets, in the United States or
England and Wales or (ii) with respect to Transactions relating to Foreign
Purchased Assets, in England and Wales) resulting in the effective absence of a
“securities market” for securities backed by Eligible Assets, including, but not
limited to the “CMBS/CLO market”, or an event or events shall have occurred
resulting in Buyer not being able to sell securities backed by Eligible Assets
at prices which would have been reasonable prior to such event or events, in
each case as determined by Buyer.

“Market Value” shall mean, with respect to any Purchased Asset, the market value
for such Purchased Asset, as determined by Buyer at the Applicable Standard of
Discretion on each Business Day in accordance with this definition. For purposes
of Article 4 and 5(e), as applicable, changes in the Market Value of a Purchased
Asset that is a Senior Mortgage Loan or a Junior Mortgage Loan shall be
determined solely in relation to material positive or negative changes (relative
to Buyer’s initial underwriting or the most recent determination of Market
Value) in terms of (i) the performance or condition of the Underlying Mortgaged
Property(ies) securing the Purchased Asset or other collateral securing or
related to the Purchased Asset, (ii) the performance or condition of the
Purchased Asset’s borrower (including obligors, guarantors, participants and
sponsors) and the borrower on any Underlying Mortgaged Property or other
collateral securing such Purchased Asset or the Underlying Mortgage Loan, as
applicable, (iii) the performance or condition of the commercial real estate
market relevant to the Underlying Mortgaged Property(ies), (iv) any actual or
potential risks posed by any Liens on the related Underlying Mortgaged
Property(ies), and (v) with respect to Foreign Purchased Assets only, the change
in any law, regulation or regulatory policy, tax treaty or regime, licensing
requirement or any similar event having an effect on the applicable Foreign
Purchased Asset, taken in the aggregate. In addition, the Market Value for any
Purchased Asset shall be deemed to be zero on the third (3rd) Business Day
following the occurrence of any of the following with respect to such Purchased
Asset: (a) a breach of a representation or warranty contained in Exhibit VI
hereto other than a Mark-to-Market Representation or (b) the Repurchase Date
with respect to such Purchased Asset occurs without repurchase of such Purchased
Asset.

“Material Action” shall mean, as to any Person, to file any insolvency, or
reorganization case or proceeding, to institute proceedings to have such Person
be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any relief under any law relating to relief
from debts or the protection of debtors, to consent to the filing or institution
of bankruptcy or insolvency proceedings against such Person, to file a petition
seeking, or consent to, reorganization or relief with respect to such Person
under any applicable federal or state law relating to bankruptcy or insolvency,
to seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian, or any similar official of or for such Person
or a substantial part of its property, to make any assignment for the benefit of
creditors of such Person, to admit in writing such Person’s inability to pay its
debts generally as they become due (unless such admission is true), or to take
action in furtherance of any of the foregoing.

 

19



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, operations or financial condition of any Seller or Guarantor
taken as a whole, (b) the ability of any Seller or Guarantor to perform its
obligations under any of the Transaction Documents, (c) the validity or
enforceability of any of the Transaction Documents, (d) the rights and remedies
of Buyer under any of the Transaction Documents, (e) the timely payment of any
amounts payable under this Agreement or any other Transaction Document.

“Materials of Environmental Concern” shall mean any toxic mold, any petroleum
(including, without limitation, crude oil or any fraction thereof) or petroleum
products (including, without limitation, gasoline) or any hazardous or toxic
substances, materials or wastes, defined as such in or regulated under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls, and urea-formaldehyde insulation.

“Maturity Date” shall mean January 7, 2018 or the immediately succeeding
Business Day, if such day shall not be a Business Day.

“Maximum Advance Purchase Price” shall mean, with respect to a Purchased Asset
with respect to which an Additional Purchase Transaction is requested in
accordance with the terms of this Agreement, an amount equal to the product
obtained by multiplying (i) the Market Value of such Purchased Asset (or the par
amount of such Purchased Asset, if lower than Market Value) as re-determined by
Buyer as of the proposed date of such requested Additional Purchase Transaction
by (ii) the Maximum Advance Rate permitted for such Purchased Asset as set forth
in this Agreement.

“Maximum Advance Rate” shall mean, with respect to each Eligible Asset, the
“Advance Rate” specified for the applicable Asset Type Grouping in Schedule I
attached to the Fee Letter for the loan-to-value ratios shown in Schedule I, or
if not shown in Schedule I attached to the Fee Letter or if otherwise agreed to
by Sellers and Buyer, in the related Confirmation; provided, however, that
(a) the Buyer is not obligated to purchase any Eligible Asset and (b) with
respect to any Eligible Asset to be purchased hereunder, the Advance Rates shown
in Schedule I attached to the Fee Letter are only indicative of the maximum
advance rate available to Sellers, and Buyer is not obligated to purchase any
Eligible Asset at such Maximum Advance Rates.

“Maximum Facility Amount” shall mean $500,000,000.

“Maximum Purchase Price” shall mean, with respect to any Purchased Asset, an
amount (expressed in the Applicable Currency) equal to the product obtained by
multiplying (i) the Market Value of such Purchased Asset (or the par amount of
such Purchased Asset, if lower than Market Value) as of the Purchase Date by
(ii) the Maximum Advance Rate permitted for such Purchased Asset as set forth in
this Agreement.

“Mezzanine Loan” shall mean a performing loan evidenced by a note and primarily
secured by pledges of all the equity interests in entities that own, directly or
indirectly, multifamily or commercial properties that serve as collateral for
Senior Mortgage Loans.

“Mezzanine Note” shall mean the original promissory note that was executed and
delivered in connection with a particular Mezzanine Loan.

“Minimum Transfer Amount” shall mean, with respect to each Seller, $250,000.

 

20



--------------------------------------------------------------------------------

“Monthly Reporting Package” shall mean the reporting package described on
Exhibit III-A.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean (i) with respect to a U.S. Purchased Asset, a mortgage,
deed of trust, deed to secure debt, charge or other instrument, creating a valid
and enforceable first Lien on or a first priority ownership interest in an
estate in fee simple or term of years in real property and the improvements
thereon, securing a Mortgage Note or similar evidence of indebtedness or
(ii) with respect to a Foreign Purchased Asset, a Foreign Mortgage.

“Mortgage Note” shall mean, (i) with respect to a U.S. Purchased Asset, a note
or other evidence of indebtedness of a Mortgagor secured by a Mortgage,
including any Senior Mortgage Loan or Junior Mortgage Loan that is a U.S.
Purchased Asset, and (ii) with respect to a Foreign Purchased Asset, any
evidence of indebtedness of a Mortgagor.

“Mortgagor” shall mean, (i) with respect to a U.S. Purchased Asset, the obligor
on a Mortgage Note and the grantor of the related Mortgage, or the obligor on a
Mezzanine Note or Participation Certificate, and (ii) with respect to a Foreign
Purchased Asset, the Foreign Obligor that is expressed in the loan agreement for
the relevant Foreign Mortgage Loan to be the legal or beneficial owner of the
relevant Underlying Mortgaged Property.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been, or were required to
have been, made by either Seller or any ERISA Affiliate and that is covered by
Title IV of ERISA.

“New Asset” shall mean an Eligible Asset that either Seller proposes to be
included as a Purchased Item.

“OFAC” shall have the meaning specified in the definition of “Prohibited
Investor”.

“Originated Asset” shall mean any Eligible Asset originated by either Seller.

“Other Connection Taxes” shall mean Taxes imposed as a result of a present
connection between such Buyer or Assignee and the jurisdiction imposing such Tax
(other than connections arising from such Buyer or Assignee having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
Transaction pursuant to or enforced any Transaction Document, or sold or
assigned an interest in any Transaction or any Transaction Document).

“Other Facility Purchased Assets” shall mean “Purchased Assets” as defined in
the Other Repurchase Agreement.

“Other Repurchase Agreement” shall mean that certain Master Repurchase
Agreement, dated as of June 28, 2013 (as amended, restated, supplemented or
otherwise modified from time to time) by and among U.S. Seller, as seller, and
Buyer, as buyer, which is subject to termination in accordance with the terms of
the Payoff and Termination Letter dated as of January 29, 2016, among Buyer,
U.S. Seller and Guarantor.

 

21



--------------------------------------------------------------------------------

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes (including without limitation
United Kingdom stamp duty and stamp duty reserve tax) that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Transaction Document, except for (i) any such
Taxes imposed with respect to an assignment, transfer or sale of participation
or other interest in or with respect to the Transaction Documents (other than an
assignment made pursuant to Article 3(v) hereof), and (ii) for the avoidance of
doubt, any Excluded Taxes.

“Parent” shall mean (i) with respect to U.S. Seller, 42-16 Partners, LLC and
(ii) with respect to Foreign Asset Seller, 345-40 Partners LLC, each a wholly
owned Subsidiary of Guarantor.

“Participants” shall have the meaning set forth in Article 17(a) of this
Agreement.

“Participation Certificate” shall mean the original participation certificate
that was executed and delivered in connection with a Senior Mortgage Loan or
Junior Mortgage Loan that is a participation interest.

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust, joint
stock company, joint venture, unincorporated organization, or any other entity
of whatever nature, or a Governmental Authority.

“Plan” shall mean an employee benefit or other plan established or maintained by
either Seller or any ERISA Affiliate during the five year period ended prior to
the date of this Agreement or to which such Seller or any ERISA Affiliate makes,
is obligated to make or has, within the five year period ended prior to the date
of this Agreement, been required to make contributions and that is covered by
Title IV of ERISA or Section 302 of ERISA or Section 412 of the Code, other than
a Multiemployer Plan.

“Plan Party” shall have the meaning set forth in Article 20(a) of this
Agreement.

“Pledge Agreement” shall mean that certain Amended and Restated Pledge
Agreement, dated as of December 20, 2013, by each Parent in favor of Buyer, as
the same may be amended, restated, supplemented, replaced or otherwise modified
from time to time, pledging all of each Seller’s Capital Stock to Buyer.

“Pound Sterling” shall mean the lawful currency for the time being of the United
Kingdom.

“Pre-Existing Asset” shall mean any Eligible Asset that is not an Originated
Asset.

“Price Differential” shall mean, with respect to any Purchased Asset as of any
date, the aggregate amount obtained by daily application of the applicable
Pricing Rate for such Purchased Asset to the outstanding Purchase Price of such
Purchased Asset on a 360-day-per-year basis for the actual number of days during
each Pricing Rate Period commencing on (and including) the Purchase Date for
such Purchased Asset and ending on (but excluding) the date of determination
(reduced by any amount of such Price Differential previously paid by the
applicable Seller to Buyer with respect to such Purchased Asset).

 

22



--------------------------------------------------------------------------------

“Pricing Rate” shall mean, for any Pricing Rate Period, an annual rate equal to
the sum of (i) LIBOR and (ii) the relevant Applicable Spread, in each case, for
the applicable Pricing Rate Period for the related Purchased Asset. The Pricing
Rate shall be subject to adjustment and/or conversion as provided in the
Transaction Documents or the related Confirmation.

“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to any Transaction, the second (2nd) London Business Day
preceding the first day of such Pricing Rate Period.

“Pricing Rate Period” shall mean, with respect to any Transaction, Remittance
Date or Repurchase Date (a) in the case of the first Pricing Rate Period with
respect to any Transaction, the period commencing on and including the Purchase
Date for such Transaction and ending on and excluding the following Remittance
Date, and (b) in the case of any subsequent Pricing Rate Period, the period
commencing on and including the immediately preceding Remittance Date and ending
on and excluding such Remittance Date; provided, however, that in no event shall
any Pricing Rate Period for a Purchased Asset end subsequent to the Repurchase
Date for such Purchased Asset.

“Principal Proceeds” shall mean, with respect to any Purchased Asset, any
scheduled or unscheduled payment or prepayment of principal (including net sale
proceeds) received by the Depository or allocated as principal in respect of any
such Purchased Asset.

“Prohibited Investor” shall mean (1) a person or entity whose name appears on
the list of Specially Designated Nationals and Blocked Persons by the United
States Treasury Department’s Office of Foreign Asset Control (“OFAC”) or any
sanctions or “black” list maintained by the Financial Conduct Authority, the
Foreign & Commonwealth Office, HM Treasury or the United Nations or any list
maintained in accordance with the Common Foreign and Security Policy of the EU,
(2) any foreign shell bank, and (3) any person or entity resident in or whose
subscription funds are transferred from or through an account in a jurisdiction
that has been designated as a non-cooperative with international anti-money
laundering principles or procedures by an intergovernmental group or
organization, such as the Financial Action Task Force on Money Laundering
(“FATF”), of which the U.S. is a member and with which designation the U.S.
representative to the group or organization continues to concur. (See
http://www.fatf-gati.org for FATF’s list of Non-Cooperative Countries and
Territories.)

“Prohibited Person” shall have the meaning set forth in Article 9(b)(xxvii).

“Prohibited Transferee” shall mean any of the Persons listed on Schedule I
attached to this Agreement.

“Property Report” shall mean, with respect to a Foreign Purchased Asset, any
certificate or report title in relation to the Underlying Mortgaged Property
that is delivered as a condition precedent to the making of the related Foreign
Mortgage Loan under the loan agreement for such Foreign Mortgage Loan.

 

23



--------------------------------------------------------------------------------

“Purchase Date” shall mean, with respect to any Purchased Asset, the date on
which Buyer purchases such Purchased Asset from the applicable Seller in
connection with a Transaction.

“Purchase Price” shall mean, with respect to any Purchased Asset, the price at
which such Purchased Asset is transferred by the applicable Seller to Buyer on
the applicable Purchase Date, adjusted after the Purchase Date as set forth
below, not to exceed the Maximum Purchase Price. The Purchase Price as of the
Purchase Date for any Purchased Asset shall be an amount (expressed in the
Applicable Currency) equal to the product obtained by multiplying (i) the Market
Value of such Purchased Asset as of the Purchase Date (or the par amount of such
Purchased Asset, if lower than Market Value) by (ii) the Advance Rate for such
Purchased Asset, as set forth on the related Confirmation. The Purchase Price of
any Purchased Asset shall be (x) increased by an Additional Purchase Amount or
Future Funding Amount made by Buyer to the applicable Seller or by any other
amounts disbursed by Buyer to such Seller or to the related borrower on behalf
of such Seller with respect to such Purchased Asset to the related borrower on
behalf of such Seller with respect to such Purchased Asset and (y) decreased by
(A) the portion of any Principal Proceeds on such Purchased Asset that are
applied pursuant to Article 5 hereof to reduce such Purchase Price and (B) any
other amounts paid to Buyer by the applicable Seller specifically to reduce such
Purchase Price and that are applied pursuant to Article 5 hereof to reduce such
Purchase Price.

Solely for purposes of calculations related to the Maximum Facility Amount, any
Transaction denominated in Pound Sterling shall be converted to the U.S. Dollars
equivalent by utilizing the Spot Rate quoted by Buyer on the related Purchase
Date (which shall be set forth in the applicable Confirmation).

“Purchased Asset” shall mean (i) with respect to any Transaction, the Eligible
Asset sold by the related Seller to Buyer in such Transaction and (ii) with
respect to the Transactions in general, all Eligible Assets sold by the Sellers
to Buyer (other than Purchased Assets that have been repurchased by a Seller).

“Purchased Asset Documents” shall mean, with respect to a Purchased Asset, the
documents comprising the Purchased Asset File for such Purchased Asset.

“Purchased Asset Fee” shall have the meaning set forth in the Fee Letter.

“Purchased Asset File” shall mean the documents specified as the “Purchased
Asset File” in Article 7(b), together with any additional documents and
information required to be delivered to Buyer or its designee (including the
Custodian) pursuant to this Agreement; provided that to the extent that Buyer
waives, including pursuant to Article 7(b), receipt of any document in
connection with the purchase of an Eligible Asset (but not if Buyer merely
agrees to accept delivery of such document after the Purchase Date), such
document shall not be a required component of the Purchased Asset File until
such time as Buyer determines in good faith that such document is necessary or
customary for the servicing of the applicable Purchased Asset.

 

24



--------------------------------------------------------------------------------

“Purchased Asset Schedule” shall mean a schedule of Purchased Assets attached to
each Trust Receipt and Custodial Delivery Certificate containing information
substantially similar to the Asset Information.

“Purchased Items” shall have the meaning specified in Article 6(a) of this
Agreement.

“Qualified Hedge Counterparty” shall mean, with respect to any Hedging
Transaction, any entity, other than an Affiliated Hedge Counterparty, that
(a) qualifies as an “eligible contract participant” as such term is defined in
the Commodity Exchange Act (as amended by the Commodity Futures Modernization
Act of 2000), (b) the long-term debt of which is rated no less than “A+” by S&P,
and “A1” by Moody’s and (c) is reasonably acceptable to Buyer; provided, that
with respect to clause (c), if Buyer has approved an entity as a counterparty,
it may not thereafter deem such counterparty unacceptable with respect to any
previously outstanding Transaction unless clause (a) or clause (b) no longer
applies with respect to such counterparty.

“Quarterly Reporting Package” shall mean the reporting package described on
Exhibit III-B.

“Rating Agency” shall mean any of Fitch, Moody’s, S&P, DBRS, Inc. and Kroll Bond
Rating Agency Inc.

“Re-direction Letter” shall have the meaning specified in Article 5(b).

“Reference Banks” shall mean banks each of which shall (i) be a leading bank
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market and (ii) have an established place of business in London. Initially, the
Reference Banks shall be JPMorgan Chase Bank, National Association, Barclays
Bank, Plc and Deutsche Bank AG. If any such Reference Bank should be unwilling
or unable to act as such or if Buyer shall terminate the appointment of any such
Reference Bank or if any of the Reference Banks should be removed from the
Reuters Monitor Money Rates Service or in any other way fail to meet the
qualifications of a Reference Bank, Buyer, in its sole discretion exercised in
good faith, may designate alternative banks meeting the criteria specified in
clauses (i) and (ii) above.

“Register” shall have the meaning assigned in Article 17(c).

“Release Letter” shall mean a letter substantially in the form of Exhibit XIV
hereto (or such other form as may be acceptable to Buyer).

“REMIC” shall mean a real estate mortgage investment conduit, within the meaning
of Section 860D(a) of the Code.

“Remittance Date” shall mean (i) with respect to Purchased Assets other than
Foreign Purchased Assets, the seventeenth (17th) calendar day of each month, or
the immediately succeeding Business Day, if such calendar day shall not be a
Business Day and (ii) with respect to Purchased Assets that are Foreign
Purchased Assets, January 23, April 23, July 23 and October 23, or the
immediately succeeding Business Day, if such calendar day shall not be a
Business Day, or, in each case, such other day as is mutually agreed to by
Sellers and Buyer.

 

25



--------------------------------------------------------------------------------

“Repurchase Date” shall mean, with respect to a Purchased Asset, the earliest to
occur of (i) any Early Repurchase Date for such Transaction; (ii) the date set
forth in the applicable Confirmation; (iii) the Accelerated Repurchase Date;
(iv) the Maturity Date; and (v) the date that is two (2) Business Days prior to
the maturity date of such Purchased Asset (subject to extension, if applicable,
in accordance with the related Purchased Asset Documents); provided that, solely
with respect to clause (v), the settlement with respect to such Repurchase Date
and Purchased Asset may occur two (2) Business Days later.

“Repurchase Obligations” shall have the meaning assigned thereto in
Article 6(a).

“Repurchase Price” shall mean, with respect to any Purchased Asset as of any
Repurchase Date or any date on which the Repurchase Price is required to be
determined hereunder, the price at which such Purchased Asset is to be
transferred from Buyer to the applicable Seller; such price will be determined
in each case as the sum of the (i) outstanding Purchase Price of such Purchased
Asset (inclusive of any other additional funds advanced by Buyer in connection
with such Purchased Asset including Additional Purchase Amounts and/or Future
Funding Amounts); (ii) the accreted and unpaid Price Differential with respect
to such Purchased Asset as of the date of such determination (other than, with
respect to calculations in connection with the determination of a Margin
Deficit, accreted and unpaid Price Differential for the current Pricing Rate
Period); (iii) any other amounts due and owing by any Seller to Buyer and its
Affiliates pursuant to the terms of this Agreement as of such date; (iv) if such
Repurchase Date is not a Remittance Date, except as otherwise expressly set
forth in this Agreement, any Breakage Costs payable in connection with such
repurchase other than with respect to the determination of a Margin Deficit;
(v) any amounts that would be payable to (a positive amount) a Qualified Hedge
Counterparty under any related Hedging Transaction, if such Hedging Transaction
were terminated on the date of determination, if such determination is in
connection with any calculation of Margin Deficit; and (vi) any amounts that
would be payable to (a positive amount) an Affiliated Hedge Counterparty under
any related Hedging Transaction, if such Hedging Transaction were terminated on
the date of determination, if such determination is in connection with any
calculation of Margin Deficit (and not in connection with an actual repurchase
of a Purchased Asset). In addition to the foregoing, the Repurchase Price shall
be decreased by (A) the portion of any Principal Proceeds on such Purchased
Asset that is applied pursuant to Article 5 hereof to reduce such Repurchase
Price for such Purchased Asset and (B) any other amounts paid to Buyer by or on
behalf of the applicable Seller to reduce such Repurchase Price for such
Purchased Asset.

“Requested Exceptions Report” shall have the meaning assigned thereto in
Article 3(b)(v)(E).

“Required Filing” means registration of particulars of the Mortgage at the
Companies Registration Office under the Companies Act 2006 and payment of
associated fees; and registration of the Mortgage at the Land Registry or Land
Charges Registry in England and Wales and payment of associated fees.

“Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other Governmental Authority whether now or hereafter enacted or in
effect.

 

26



--------------------------------------------------------------------------------

“Reserve Requirement” shall mean, with respect to any Pricing Rate Period, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements in effect during such Pricing Rate Period (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for Eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board of Governors)
maintained by Buyer.

“Responsible Officer” shall mean the officers of Seller as designated in its
operating agreement.

“RICS” shall mean the then-current Statements of Asset Valuation Practice and
Guidance Notes issued by the Royal Institution of Chartered Surveyors.

“S&P” shall mean Standard and Poor’s Ratings Services.

“SEC” shall have the meaning specified in Article 22(a) of this Agreement.

“Secondary Market Transaction” shall have the meaning set forth in
Article 28(a).

“Security Agent” shall mean, with respect to a Foreign Mortgage Loan that is in
syndicated form, a security agent or a security trustee appointed by the lenders
under such Foreign Mortgage Loan to hold the benefit of the Foreign Mortgage
Loan Security Agreements on their behalf.

“Seller” shall mean each entity identified as a “Seller” in the Recitals hereto
and such other sellers as may be approved by Buyer in its sole discretion from
time to time.

“Senior Mortgage Loan” shall mean, in respect of a U.S. Purchased Asset, a
performing senior commercial or multifamily fixed or floating rate senior
mortgage loan evidenced by one or more promissory notes or senior participation
interests in such a mortgage loan evidenced by a certificate of participation,
in each case secured by first liens on multifamily or commercial properties,
and, in respect of a Foreign Purchased Asset, a performing senior commercial or
multifamily fixed or floating rate senior mortgage loan or senior participation
interests in such a mortgage loan evidenced by a certificate of participation,
in each case secured by first liens on multifamily or commercial properties.

“Senior Tranche” shall have the meaning set forth in Section 28(a).

“Servicer Notice” shall mean the agreement between Buyer, Seller and the primary
servicer, substantially in the form of Exhibit XIII hereto, as amended,
supplemented or otherwise modified from time to time.

“Servicing Agreement” shall have the meaning specified in Article 27(b).

“Servicing Records” shall have the meaning specified in Article 27(b).

 

27



--------------------------------------------------------------------------------

“Servicing Rights” shall mean rights of any Person, to administer, service or
subservice, the Purchased Assets or to possess related Servicing Records.

“Servicing Tape” shall have the meaning specified in Exhibit III-A hereto.

“SIPA” shall have the meaning specified in Article 22(a) of this Agreement.

“Spot Rate” shall mean, as of any date of determination, the U.S. dollar/Pound
Sterling spot rate determined by Buyer at or about 11:00 a.m. New York Time such
date of determination as obtained from the applicable screen on Bloomberg.

“Subordinate Eligible Assets” shall mean Eligible Assets described in items
(ii) and (iii) of the definition of Eligible Assets.

“Subordinate Financing” shall have the meaning set forth in Article 28(a).

“Subordinated Creditor’s Security Agreement” shall mean an agreement creating
security over Subordinated Debt as security for a Foreign Mortgage Loan.

“Subordinated Debt” shall mean any shareholder or other affiliated debt that is
advanced to a Foreign Obligor in connection with (and in accordance with the
terms of) a Foreign Mortgage Loan.

“Subsidiary” shall mean, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
Controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of a Seller.

“Survey” shall mean a certified ALTA/ACSM (or applicable state standards for the
state in which the collateral is located) survey of the underlying real estate
directly or indirectly securing or supporting such Purchased Asset prepared by a
registered independent surveyor or engineer and in form and content satisfactory
to Buyer and the company issuing the Title Policy for such Property; or, in
relation to Purchased Assets relating to Underlying Mortgaged Property located
in England and Wales, a valuation of such Underlying Mortgaged Property by a
valuer prepared on the basis of the market value as that term is defined in the
then current Statements of Asset Valuation Practice and Guidance Notes issued by
the Royal Institution of Chartered Surveyors in form and content satisfactory to
Buyer.

“Taxes” shall mean all forms of present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, fines, surcharges, costs, charges, additions to tax or penalties
applicable thereto.

 

28



--------------------------------------------------------------------------------

“Title Company” shall mean a nationally-recognized title insurance company
reasonably acceptable to Buyer.

“Title Policy” shall have the meaning specified in Exhibit VI.

“Transaction” shall mean a Transaction, as specified in Article 1 of this
Agreement and shall include any related Additional Purchase Transaction and any
related Future Funding Transaction.

“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Schedules, Exhibits and Annexes to this Agreement, the Guarantee Agreement, the
Custodial Agreement, the Fee Letter, each Servicing Agreement, each Depository
Agreement, the Pledge Agreement, all Hedging Transactions and all Confirmations
and assignment documentation executed pursuant to this Agreement in connection
with specific Transactions.

“Transfer” shall mean, with respect to any Person, any sale or other whole or
partial conveyance of all or any portion of such Person’s assets, or any direct
or indirect interest therein to a third party (other than in connection with the
transfer of a Purchased Asset by the applicable Seller to Buyer in accordance
herewith).

“Transfer Certificate” shall mean, with respect to a Foreign Mortgage Loan, any
form of transfer or substitution certificate or assignment agreement that is
scheduled to the related loan agreement for such Foreign Mortgage Loan and that
is used to effect the legal transfer of such Foreign Mortgage Loan.

“Transferee” shall have the meaning set forth in Article 17(a) hereof.

“Trust Receipt” shall mean a trust receipt issued by Custodian to Buyer
confirming the Custodian’s possession of certain Purchased Asset Files that are
the property of and held by Custodian for the benefit of Buyer (or any other
holder of such trust receipt) or a bailment arrangement with an Acceptable
Attorney or such other counsel or other third party acceptable to Buyer in its
sole discretion.

“UCC” shall have the meaning specified in Article 6(c) of this Agreement.

“Underlying Mortgage Loan” shall mean, with respect to any Senior Mortgage Loan
or Junior Mortgage Loan that is a participation interest or any Mezzanine Loan,
a mortgage loan made in respect of the related Underlying Mortgaged Property.

“Underlying Mortgaged Property” shall mean, in the case of:

(i) a Senior Mortgage Loan, the mortgaged property securing such Senior Mortgage
Loan, or the mortgaged property securing the mortgage loan in which such Senior
Mortgage Loan represents a senior participation interest, as applicable;

(ii) a Junior Mortgage Loan, the mortgaged property securing such Junior
Mortgage Loan, or the mortgaged property securing the mortgage loan in which
such Junior Mortgage Loan represents a junior participation interest, as
applicable, and

 

29



--------------------------------------------------------------------------------

(iii) a Mezzanine Loan, the mortgaged property that is owned by the Person the
equity of which is pledged as collateral security for such Mezzanine Loan.

“Underwriting Issues” shall mean, with respect to any Purchased Asset as to
which a Seller intends to request a Transaction, Additional Purchase Transaction
or Future Funding Transaction, all material information Known by any Seller
that, based on the making of reasonable inquiries and the exercise of reasonable
care and diligence under the circumstances, would be considered a materially
“negative” factor (either separately or in the aggregate with other
information), or a material defect in loan documentation or closing deliveries
(such as any absence of any material Purchased Asset Document(s)), to a
reputable nationally recognized institutional mortgage buyer in determining
whether to originate or acquire the Purchased Asset in question.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Purchased Assets” means a Purchased Asset with respect to which the
Underlying Mortgaged Property is located in any state of the United States of
America.

“U.S. Seller” shall have the meaning specified in the Recitals of this
Agreement.

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Article 3(r)(ii)(B)(3).

“VAT” shall mean (a) any tax, interest or penalties imposed in compliance with
the European Council directive of 28 November 2006 on the common system of value
added tax (EC Directive 2006/112) (including, in relation to the United Kingdom,
value added tax imposed by the Value Added Tax Act 1994 and supplemental
legislation and regulations as amended from time to time); and (b) any other
tax, interest or penalties of a similar or equivalent nature, whether imposed in
a member state of the European Union in substitution for, or levied in addition
to, such tax referred to in paragraph (a) above, or elsewhere.

All references to articles, schedules and exhibits are to articles, schedules
and exhibits in or to this Agreement unless otherwise specified. The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles. References to “good faith” in this Agreement shall mean “honesty in
fact in the conduct or transaction concerned”.

ARTICLE 3.

INITIATION; CONFIRMATION; TERMINATION;

FEES; EXTENSION OF MATURITY DATE; EXTENSION OF REPURCHASE DATE

The amendment and restatement of the Existing Agreement by this Agreement, and
Buyer’s agreement to enter into this Agreement and any Transaction from and
after the Amendment and Restatement Date is subject to the satisfaction, prior
to or concurrently with

 

30



--------------------------------------------------------------------------------

such amendment and restatement, of all of the following items, each of which
shall be satisfactory in form and substance to Buyer and its counsel (in each
case, other than those items previously executed, delivered and/or performed in
connection with the Existing Agreement):

(a) The following documents, delivered to Buyer:

(i) this Agreement, duly completed and executed by each of the parties hereto
(including all exhibits hereto);

(ii) the Guarantee Agreement, duly completed and executed by each of the parties
thereto;

(iii) the Custodial Agreement, duly executed and delivered by each of the
parties thereto;

(iv) the Depository Agreements, duly completed and executed by each of the
parties thereto;

(v) prior to the consummation of any Purchased Asset Transaction, the Interim
Servicing Agreements, duly completed and executed by each of the parties
thereto;

(vi) the Pledge Agreement, duly completed and executed by each of the parties
thereto;

(vii) an Acknowledgement of Guarantor, duly completed and executed by Guarantor
and delivered to Buyer on the Amendment and Restatement Date;

(viii) Powers of Attorney, duly completed and executed by each Seller and
delivered to Buyer on the Amendment and Restatement Date;

(ix) Assignments in blank with respect to the security certificates representing
100% of the issued and outstanding Capital Stock of each Seller, in each case,
issued pursuant to the organizational documents of the applicable Seller and
delivered to Buyer on the Amendment and Restatement Date;

(x) any and all consents and waivers applicable to each Seller or to the
Purchased Assets;

(xi) UCC financing statements for filing in each of the UCC filing jurisdictions
described on Exhibit XII hereto, each naming Sellers as “Debtors” and Buyer as
“Secured Party” and adequately describing as “Collateral” all of the items set
forth in the definition of Purchased Items in this Agreement, together with any
other documents necessary or requested by Buyer to perfect the security
interests granted by Sellers in favor of Buyer with respect to all relevant
jurisdictions, including without limitation England and Wales, under this
Agreement or any other Transaction Document such that the lien created in favor
of Buyer is senior to the claim of any other creditor of any Seller or Affiliate
of any Seller;

 

31



--------------------------------------------------------------------------------

(xii) any documents relating to any Hedging Transactions;

(xiii) opinions of outside counsel to Sellers reasonably acceptable to Buyer
(including, but not limited to, those relating to bankruptcy safe harbor,
enforceability, corporate matters, applicability of the Investment Company Act
of 1940 to Sellers or any Affiliate of either Seller, and security interests
under the laws of the applicable states of the United States) and from outside
counsel to Buyer with respect to similar matters relating to England and Wales,
in each case, delivered to Buyer on the Closing Date;

(xiv) opinions of outside counsel to Sellers reasonably acceptable to Buyer
(including, but not limited to, those relating to bankruptcy safe harbor,
enforceability, corporate matters, applicability of the Investment Company Act
of 1940 to Sellers or any Affiliate of either Seller, and security interests
under the laws of the applicable states of the United States) and from outside
counsel to Buyer with respect to similar matters relating to England and Wales,
in each case, delivered to Buyer on the Amendment and Restatement Date;

(xv) good standing certificates and certified copies of the charters and by-laws
(or equivalent documents) of each Seller, Parent and Guarantor and of all
corporate or other authority for each Seller, Parent and Guarantor with respect
to the execution, delivery and performance of the Transaction Documents and each
other document to be delivered by each Seller, Parent and Guarantor from time to
time in connection herewith (and Buyer may conclusively rely on such certificate
until it receives notice in writing from the applicable Seller to the contrary);

(xvi) with respect to any Eligible Asset to be purchased hereunder on the
related Purchase Date that is not serviced by a Seller, the applicable Seller
shall have provided to Buyer a copy of the related Servicing Agreement,
certified as a true, correct and complete copy of the original, together with a
Servicer Notice, fully executed by each Seller and Servicer;

(xvii) Buyer shall have received payment from Sellers of an amount equal to the
amount of actual costs and expenses, including, without limitation, the
reasonable fees and expenses of outside counsel to Buyer, incurred by Buyer in
connection with the development, preparation and execution of this Agreement,
the other Transaction Documents and any other documents prepared in connection
herewith or therewith;

(xviii) all such other and further documents, documentation and legal opinions
as Buyer in its commercially reasonable discretion shall reasonably require.

(b) Buyer’s agreement to enter into each Transaction (including the initial
Transaction) is subject to the satisfaction of the following further conditions
precedent, both immediately prior to entering into such Transaction and also
after giving effect to the consummation thereof and the intended use of the
proceeds of the sale:

(i) the sum of (A) the unpaid Repurchase Price for all prior outstanding
Transactions and (B) the requested Maximum Purchase Price for the pending
Transaction, in each case, shall not exceed the Maximum Facility Amount.

 

32



--------------------------------------------------------------------------------

(ii) no Market Disruption Event or Force Majeure Event has occurred and is
continuing, no Margin Deficit exists, and no Default or Event of Default has
occurred and is continuing under this Agreement or any other Transaction
Document.

(iii) the applicable Seller shall have paid to Buyer (x) the Purchased Asset Fee
then due and payable with respect to such Transaction pursuant to the Fee Letter
and (y) Buyer’s out-of-pocket costs and expenses pursuant to Article 28(e) of
this Agreement (which amounts referred to in the preceding sub-clauses (x) and
(y) may be paid through a holdback to the Purchase Price) and any other amounts
then due and owing to Buyer under this Agreement.

(iv) the applicable Seller shall give Buyer, prior to 10:00 a.m. New York time
and at least two (2) Business Days prior to the proposed Purchase Date, written
notice of each Transaction (including the initial Transaction), together with a
signed, written confirmation in the form of Exhibit I attached hereto prior to
each Transaction (a “Confirmation”). Each Confirmation shall describe the terms
of the Transaction, the Purchased Assets, shall identify Buyer and the
applicable Seller and shall be executed by both Buyer and the applicable Seller
(provided, that, in instances where funds are being wired to an account other
than account number 483024227101 at Bank of America, account name “Blackstone
Mortgage Trust, Inc.”, ABA # 026009593, the Confirmation shall be signed by two
(2) Responsible Officers of the applicable Seller); provided, however, that
Buyer shall not be liable to the applicable Seller if it inadvertently acts on a
Confirmation that has not been signed by a Responsible Officer of the applicable
Seller, and shall set forth (among other things):

(A) the Purchase Date for the Purchased Assets included in the Transaction;

(B) the Purchase Price and Maximum Purchase Price for the Purchased Assets
included in the Transaction;

(C) the Repurchase Date for the Purchased Assets included in the Transaction;

(D) the requested Advance Rate and Maximum Advance Rate for the Purchased Assets
included in the Transaction;

(E) the amount of any Additional Purchase Amount or Future Funding Amount
requested;

(F) the Market Value and LTV of the Purchased Asset and the Underlying Mortgaged
Property as of the Purchase Date;

(G) the Applicable Spread;

(H) the currency denomination for the Purchased Asset;

 

33



--------------------------------------------------------------------------------

(I) with regard to any Foreign Purchased Asset, the Spot Rate determined by
Buyer on the Purchase Date; and

(J) any additional terms or conditions not inconsistent with this Agreement and
mutually agreed upon by Buyer and the applicable Seller.

No Confirmation may be amended unless in a writing executed by Buyer and the
applicable Seller. Neither (i) changes in the Repurchase Price related to a
Purchased Asset due to the application of Principal Proceeds nor (ii) periodic
adjustments to LIBOR related to a Purchased Asset shall require an amendment to
the related Confirmation; provided, however, that the funding of any Additional
Purchase Amount or Future Funding Amount shall require an amended and restated
Confirmation.

(v) Buyer shall have the right to review the Eligible Assets a Seller proposes
to sell to Buyer in any Transaction and to conduct its own due diligence
investigation of such Eligible Assets as Buyer determines (each, “Asset Due
Diligence”). Buyer shall be entitled to make a determination, in the exercise of
its sole discretion, that, in the case of a Transaction, it shall or shall not
purchase any or all of the assets proposed to be sold to Buyer by the applicable
Seller. On the Purchase Date for the Transaction, which shall be not less than
two (2) Business Days following the final approval of an Eligible Asset by Buyer
in accordance with Exhibit VIII hereto, the Eligible Assets shall be transferred
to Buyer or the Custodian on Buyer’s behalf against the transfer of the Purchase
Price to an account of the applicable Seller. Buyer shall inform such Seller of
its determination with respect to any such proposed Transaction solely in
accordance with Exhibit VIII attached hereto. Upon the approval by Buyer of a
particular proposed Transaction, Buyer shall deliver to the related Seller a
signed copy of the related Confirmation (which shall not be binding upon such
Seller until it is signed and delivered by such Seller and shall not be binding
upon Buyer until it is signed and delivered by Buyer) described in clause
(iv) above, on or before the scheduled date of the underlying proposed
Transaction. Prior to the approval of each proposed Transaction by Buyer, as
applicable:

(A) Buyer shall have (i) determined, in its sole and absolute discretion, that
the asset proposed to be sold to Buyer by the applicable Seller in such
Transaction is an Eligible Asset and (ii) determined conformity to the terms of
the Transaction Documents, Buyer’s internal credit and underwriting criteria,
and (iii) obtained internal credit approval, to be granted or denied in Buyer’s
sole and absolute discretion, for the inclusion of such Eligible Asset as a
Purchased Asset in a Transaction, without regard for any prior credit decisions
by Buyer or any Affiliate of Buyer, and with the understanding that Buyer shall
have the absolute right to change any or all of its internal underwriting
criteria at any time, without notice of any kind to such Seller;

(B) Buyer shall have fully completed all external legal due diligence;

(C) Buyer shall have determined the Pricing Rate applicable to the Transaction
(including the Applicable Spread) in accordance with Schedule I attached to the
Fee Letter (as adjusted by Buyer on a case by case basis in its sole discretion)
hereto or as otherwise agreed by Buyer and the applicable Seller;

 

34



--------------------------------------------------------------------------------

(D) no Market Disruption Event or Force Majeure Event has occurred and is
continuing, no Margin Deficit exists, and no Default or Event of Default has
occurred and is continuing under this Agreement or any other Transaction
Document;

(E) the applicable Seller shall have delivered to Buyer a list of all exceptions
to the representations and warranties relating to the Purchased Asset and any
other eligibility criteria for such Purchased Asset of which such Seller has
Knowledge (the “Requested Exceptions Report”);

(F) Buyer shall have waived in writing all exceptions in the Requested
Exceptions Report;

(G) both immediately prior to the requested Transaction and also after giving
effect thereto and to the intended use thereof, the representations and
warranties made by the applicable Seller in each of Exhibit VI and Article 9, as
applicable, shall be true, correct and complete on and as of such Purchase Date
in all respects with the same force and effect as if made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date);

(H) subject to Buyer’s right to perform one or more due diligence reviews
pursuant to Article 26, Buyer shall have completed its due diligence review of
the Purchased Asset File, and such other documents, records, agreements,
instruments, mortgaged properties or information relating to such Purchased
Asset as Buyer in its sole discretion deems appropriate to review and such
review shall be satisfactory to Buyer in its sole discretion and Buyer has
consented in writing (including by signing the related Confirmation) to the
Eligible Asset becoming a Purchased Asset;

(I) with respect to any Eligible Asset to be purchased hereunder on the related
Purchase Date that is not serviced by the applicable Seller or an Affiliate
thereof, such Seller shall have provided to Buyer a copy of the related
Servicing Agreement, certified as a true, correct and complete copy of the
original, together with a Servicer Notice, fully executed by Seller and the
servicer named in the related Servicing Agreement;

(J) the applicable Seller, regardless of whether this Agreement is executed,
shall have paid to Buyer all legal fees and expenses of outside counsel actually
incurred by Buyer in connection with the entering into of any Transaction,
including, without limitation, costs associated with due diligence, recording or
other administrative expenses necessary or incidental to the execution of any
Transaction hereunder, which amounts, at Buyer’s option, may be withheld from
the sale proceeds of any Transaction hereunder;

 

35



--------------------------------------------------------------------------------

(K) Buyer shall have determined in accordance with this Agreement that no Margin
Deficit shall exist, either immediately prior to or after giving effect to the
requested Transaction;

(L) on each Purchase Date Buyer shall have received, in the case of a “Table
Funded” Transaction, a Bailee Letter and, from Custodian, an Asset Schedule and
Exception Report (as defined in the Custodial Agreement) and a Trust Receipt and
with respect to each Purchased Asset, dated the Purchase Date, duly completed
and with exceptions acceptable to Buyer in its sole discretion in respect of
Eligible Assets to be purchased hereunder on such Business Day;

(M) Buyer shall have received from the applicable Seller a Release Letter
covering each Eligible Asset to be sold to Buyer;

(N) Buyer shall have reasonably determined that no introduction of, or a change
in, any Requirement of Law or in the interpretation or administration of any
Requirement of Law applicable to Buyer has made it unlawful, and no Governmental
Authority shall have asserted that it is unlawful, for Buyer to enter into
Transactions;

(O) the Repurchase Date for such Transaction is not later than the Maturity
Date;

(P) the applicable Seller shall have taken such other action as Buyer shall have
reasonably requested in order to transfer the Purchased Assets pursuant to this
Agreement and to perfect all security interests granted under this Agreement or
any other Transaction Document in favor of Buyer with respect to the Purchased
Assets;

(Q) with respect to any Eligible Asset to be purchased hereunder, if such
Eligible Asset was acquired by the applicable Seller, such Seller shall have
disclosed to Buyer the acquisition cost of such Eligible Asset (including
therein reasonable supporting documentation required by Buyer, if any);

(R) Buyer shall have received all such other and further documents,
documentation and legal opinions (including, without limitation, opinions
regarding the perfection of Buyer’s security interests) as Buyer in its
reasonable discretion shall reasonably require;

(S) Buyer shall have received a copy of any documents relating to any Hedging
Transaction, and the applicable Seller shall have pledged and assigned to Buyer,
pursuant to Article 6 hereunder, all of such Seller’s rights under each Hedging
Transaction included within a Purchased Asset, if any;

(T) no “Termination Event”, “Event of Default”, “Potential Event of Default” or
any similar event by the applicable Seller, however defined therein, shall have
occurred and be continuing under any Hedging Transaction required to be assigned
hereunder; and

 

36



--------------------------------------------------------------------------------

(U) the counterparty to the applicable Seller in any Hedging Transaction shall
be an Affiliated Hedge Counterparty or a Qualified Hedge Counterparty, and, in
the case of a Qualified Hedge Counterparty, in the event that such counterparty
no longer qualifies as a Qualified Hedge Counterparty, then, at the election of
Buyer, such Seller shall ensure that such counterparty posts additional
collateral in an amount satisfactory to Buyer under all its Hedging Transactions
with such Seller, or such Seller shall immediately terminate the Hedging
Transactions with such counterparty and enter into new Hedging Transactions with
a Qualified Hedge Counterparty.

(c) Upon the satisfaction of all conditions set forth in Articles 3(a) and (b),
the applicable Seller shall sell, transfer, convey and assign to Buyer on a
servicing-released basis all of such Seller’s right, title and interest in and
to each Purchased Asset, together with all related Servicing Rights against the
transfer of the Purchase Price to an account of such Seller (which Purchase
Price shall be funded in the currency denominated on the applicable
Confirmation). With respect to any Transaction, the Pricing Rate shall be
determined initially on the Pricing Rate Determination Date applicable to the
first Pricing Rate Period for such Transaction, and shall be reset on the
Pricing Rate Determination Date for each of the next succeeding Pricing Rate
Periods for such Transaction. Buyer or its agent shall determine in accordance
with the terms of this Agreement the Pricing Rate on each Pricing Rate
Determination Date for the related Pricing Rate Period in Buyer’s sole and
absolute discretion, and notify such Seller in writing two (2) Business Days
prior to the next Pricing Rate Period of such Pricing Rate for such period.
Notwithstanding any other provision herein or in any other Transaction Document,
Buyer shall not be obligated to enter into any Transaction or purchase any Asset
and may terminate a Transaction at any time for any or no reason until such time
as Buyer has executed and delivered a Confirmation and funded the Purchase Price
with respect to any Transaction.

(d) Each Confirmation, together with this Agreement, shall be conclusive
evidence of the terms of the Transaction(s) covered thereby. In the event of any
conflict between the terms of such Confirmation and the terms of this Agreement,
other than with respect to the Advance Rate or the applicable Price Differential
set forth in the related Confirmation, the Confirmation shall prevail.

(e) On the Repurchase Date (including any Early Repurchase Date) for any
Transaction, termination of the Transaction will be effected by (A) payment by
the applicable Seller to Buyer of an amount equal to the sum of (1) the
Repurchase Price for the applicable Purchased Asset and (2) any other amounts
then due and payable under this Agreement (including, without limitation,
Article 3(g)), any other Transaction Documents, and any related Hedging
Transactions with respect to such Purchased Asset and (B) transfer to such
Seller of the Purchased Asset being repurchased and any Income in respect
thereof received by Buyer (and not previously credited or transferred to, or
applied to the obligations of, such Seller pursuant to Article 5 of this
Agreement). In the event that a Purchased Asset is repurchased as of the date
set forth in clause (vi) of the definition of Repurchase Date, the settlement of
the payment of the Repurchase Price and other amounts due in connection with the
repurchase of such Purchased Asset pursuant to this Article 3(e) shall occur no
later than two (2) Business Days after such Repurchase Date. For the avoidance
of doubt, until such settlement occurs and such amounts are paid, all rights of
Buyer with respect to the applicable Purchased Asset, including all liens and
security interests granted in favor of Buyer in connection therewith, shall
continue in full force and effect.

 

37



--------------------------------------------------------------------------------

(f) The applicable Seller shall be entitled to terminate a Transaction on demand
and repurchase the Purchased Asset sold by such Seller and subject to a
Transaction (an “Early Repurchase”) on any Business Day prior to the Repurchase
Date (an “Early Repurchase Date”); provided, however, that:

(i) such Seller notifies Buyer in writing of its intent to terminate such
Transaction and repurchase such Purchased Asset, setting forth the Early
Repurchase Date and identifying with particularity the Purchased Asset to be
repurchased on such Early Repurchase Date, no later than thirty (30) calendar
days prior to such Early Repurchase Date (unless such Early Repurchase is in
connection with curing a Margin Deficit or breach of any representation or
warranty set forth in Exhibit VI, or in connection with any of the events
described in Article 3(h) having occurred, in which case such notice shall not
be required); provided, that, to the extent such repurchase relates to a
prepayment (in whole or in part) of a Purchased Asset by the related Mortgagor,
Seller shall use commercially reasonable efforts to notify Buyer no later than
thirty (30) calendar days prior to such Early Repurchase Date, but in no event
later than five (5) Business Days prior to such Early Repurchase Date;

(ii) on such Early Repurchase Date, such Seller pays to Buyer an amount equal to
the sum of (A) the Repurchase Price for the applicable Purchased Asset and
(B) any other amounts due and payable under this Agreement (including, without
limitation, Article 3(g)) and under any related Hedging Transactions with
respect to such Purchased Asset against transfer to such Seller or its agent of
such Purchased Assets;

(iii) on such Early Repurchase Date, in addition to the amounts set forth in
subclause (ii) above, such Seller pays to Buyer, on account of all other
Purchased Assets then subject to Transactions, an amount sufficient to reduce
the Purchase Price for each such Purchased Asset to an amount equal to the
Buyer’s Margin Amount for each such Purchased Asset; and

(iv) such Early Repurchase does not cause such Seller to violate the covenant
set forth in Article 10(k) hereof.

(g) If prior to the first day of any Pricing Rate Period with respect to any
Transaction, (i) Buyer shall have determined in the exercise of its reasonable
business judgment (which determination shall be conclusive and binding upon the
applicable Seller) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining LIBOR for
such Pricing Rate Period, or (ii) LIBOR determined or to be determined for such
Pricing Rate Period will not adequately and fairly reflect the cost to Buyer (as
determined and certified by Buyer) of making or maintaining Transactions during
such Pricing Rate Period, Buyer shall give written notice (which may be by
email) thereof to Sellers as soon as practicable thereafter. If such notice is
given, the Pricing Rate with respect to such Transaction for such Pricing Rate
Period, and for any subsequent Pricing Rate Periods until such notice has been
withdrawn by Buyer, shall be a per annum rate equal to the Federal Funds Rate
plus the Applicable Spread (the “Alternative Rate”).

 

38



--------------------------------------------------------------------------------

(h) Notwithstanding any other provision herein, if the adoption of or any change
in any Requirement of Law or in the interpretation of any such Requirement of
Law or the application thereof shall make it unlawful (a “Change in Law”) for
Buyer to enter into or maintain Transactions as contemplated by the Transaction
Documents, (a) the commitment of Buyer hereunder to enter into new Transactions,
Future Funding Transactions or Additional Purchase Transactions and to continue
Transactions as such shall forthwith be canceled, and (b) if a Change in Law
makes it unlawful to maintain Transactions with a Pricing Rate based on LIBOR,
the Transactions then outstanding shall be converted automatically to
Alternative Rate Transactions on the last day of the then current Pricing Rate
Period or within such earlier period as may be required by law. If any such
conversion of a Transaction occurs on a day that is not the last day of the then
current Pricing Rate Period with respect to such Transaction, the applicable
Seller shall pay to Buyer such amounts, if any, as may be required pursuant to
Article 3(i) of this Agreement.

(i) Upon written demand by Buyer, each Seller shall, jointly and severally,
indemnify Buyer and hold Buyer harmless from any actual out-of-pocket loss, cost
or expense (including, without limitation, reasonable attorneys’ fees and
disbursements of outside counsel) that Buyer may sustain or incur as a
consequence of (i) default by any Seller in repurchasing any Purchased Asset
after any Seller has given written notice in accordance with Article 3(f) of an
Early Repurchase, (ii) any payment of the Repurchase Price on any day other than
a Remittance Date, including Breakage Costs, (iii) a default by any Seller in
selling Eligible Assets after such Seller has notified Buyer of a proposed
Transaction and Buyer has agreed in writing to purchase such Eligible Assets in
accordance with the provisions of this Agreement, (iv) Buyer’s enforcement of
the terms of any of the Transaction Documents, (v) any actions taken to perfect
or continue any Lien created under any Transaction Documents, and/or (vi) Buyer
entering into any Transaction or any of the Transaction Documents or owning any
Purchased Item. A certificate as to such costs, losses, damages and expenses,
setting forth the calculations therefor shall be submitted promptly in writing
by Buyer to Sellers and shall be prima facie evidence of the information set
forth therein.

(j) If the adoption of or any change in any Requirement of Law or Buyer
Compliance Policy or in the interpretation of any such Requirement of Law or
Buyer Compliance Policy, the application thereof or the compliance therewith, or
the compliance by Buyer with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority having
jurisdiction over Buyer, in each case whether by a Governmental Authority, by
Buyer or by a corporation controlling Buyer:

(i) shall subject Buyer to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligation, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

39



--------------------------------------------------------------------------------

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Buyer that is not
otherwise included in the determination of LIBOR hereunder; or

(iii) shall impose on Buyer any other condition;

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount that Buyer deems to be material, of entering into, continuing or
maintaining Transactions, Additional Purchase Transactions or Future Funding
Transactions or to reduce any amount receivable under the Transaction Documents
in respect thereof; then, in any such case, Sellers shall promptly pay Buyer,
upon its demand, any additional amounts necessary to compensate Buyer for such
increased cost or reduced amount receivable. Such notification as to the
calculation of any additional amounts payable pursuant to this Article 3(j)
shall be submitted by Buyer to Sellers and shall be prima facie evidence of such
additional amounts. This covenant shall survive the termination of this
Agreement and the repurchase by Sellers of any or all of the Purchased Assets.

(k) If Buyer shall have determined that the adoption of or any change in any
Requirement of Law or Buyer Compliance Policy made subsequent to the date hereof
regarding capital adequacy or otherwise affecting the Buyer Funding Costs, or in
the interpretation of any such Requirement of Law or Buyer Compliance Policy,
the application thereof or the compliance therewith, in each case whether by a
Governmental Authority, by Buyer or by any corporation controlling Buyer
(including, without limitation, any request or directive regarding capital
adequacy or otherwise affecting the Buyer Funding Costs (whether or not having
the force of law) from any Governmental Authority or any Buyer Compliance Policy
related to such request or directive), does or shall have the effect of reducing
the rate of return on Buyer’s or such corporation’s capital as a consequence of
any one or more of the Transactions, Additional Purchase Transactions or Future
Funding Transactions or otherwise as a consequence of its obligations under the
Transaction Documents to a level below that which Buyer or such corporation
could have achieved, but for such adoption, change, interpretation, application
or compliance, by an amount that Buyer deems, in the exercise of its reasonable
business judgment, to be material, then, from time to time, after submission by
Buyer to Sellers of a written request therefor, Sellers shall pay to Buyer such
additional amount or amounts as will reimburse Buyer for the actual damages,
losses, costs and expenses incurred by Buyer in connection with each such
reduction; provided that Buyer has then-currently made the same determination
with respect to a similarly situated repurchase customer in a situation where
Buyer has similar contractual rights. Such notification as to the calculation of
any additional amounts payable pursuant to this subsection shall be submitted by
Buyer to Seller and shall be prima facie evidence of such additional
amounts. This covenant shall survive the termination of this Agreement and the
repurchase by Sellers of any or all of the Purchased Assets.

(l) If either Seller repurchases Purchased Assets on a day other than the last
day of a Pricing Rate Period, such Seller shall indemnify Buyer and hold Buyer
harmless from any actual out-of-pocket losses, costs and/or expenses which Buyer
sustains as a direct consequence thereof (“Breakage Costs”), in each case for
the remainder of the applicable Pricing Rate Period. Buyer shall deliver to such
Seller a written statement setting forth the amount and basis of determination
of any Breakage Costs in reasonable detail, it being agreed that such statement
and the method of its calculation shall be conclusive and binding upon such
Seller absent manifest error. This Article 3(l) shall survive termination of
this Agreement and the repurchase of all Purchased Assets subject to
Transactions hereunder.

 

40



--------------------------------------------------------------------------------

(m) [Reserved]

(n) Any and all payments by or on account of any obligation of either Seller
under this Agreement or any other Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Seller to the applicable Buyer or Assignee shall be increased
as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Article 3(n) or Article 3(o)) the applicable Buyer or
Assignee receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(o) Each Seller shall timely pay (i) any Other Taxes imposed on such Seller to
the relevant Governmental Authority in accordance with Applicable Law, and
(ii) any Other Taxes imposed on the Buyer or Assignee upon written notice from
such Person setting forth in reasonable detail the calculation of such Other
Taxes.

(p) As soon as practicable after any payment of Taxes by a Seller to a
Governmental Authority pursuant to Article 3(o) or Article 3(q), such Seller
shall deliver to Buyer or Assignee, as applicable, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Buyer or Assignee, as applicable.

(q) Each Seller shall indemnify Buyer and each Assignee, within ten
(10) Business Days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under Article 3(o) or this Article 3(q)) payable or paid by
Buyer or such Assignee or required to be withheld or deducted from a payment to
such Buyer or Assignee and any reasonable out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that no payment shall be required under this Article 3(q) for any claim
for Indemnified Taxes that were paid by Buyer or such Assignee two hundred and
seventy (270) or more days prior to the date of such claim. A certificate
setting forth in reasonable detail the calculation of the amount of such payment
or liability delivered to such Seller by Buyer or such Assignee shall be
conclusive absent manifest error.

(r) (i) Any Buyer and any Assignee that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Transaction
Document shall deliver to Sellers, at the time or times reasonably requested by
Sellers, such properly completed and executed documentation reasonably requested
by Sellers as will permit such payments to be

 

41



--------------------------------------------------------------------------------

made without withholding or at a reduced rate of withholding. In addition, Buyer
or Assignee, if reasonably requested by Sellers, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Sellers as
will enable Sellers to determine whether or not Buyer or Assignee is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(A), (ii)(B), (ii)(D) and (iii) below) shall not be
required if in Buyer’s or Assignee’s reasonable judgment such completion,
execution or submission would subject Buyer or such Assignee to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of Buyer or such Assignee.

(ii) Without limiting the generality of the foregoing,

(A) Buyer and any Assignee that is a U.S. Person shall deliver to Sellers on or
prior to the date on which Buyer or such Assignee acquires an interest under any
Transaction Document (and from time to time thereafter upon the reasonable
request of Sellers), executed originals of IRS Form W-9 certifying that Buyer
and such Assignee is exempt from U.S. federal backup withholding tax;

(B) any Foreign Buyer shall, to the extent it is legally entitled to do so,
deliver to Sellers (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Buyer acquires an
interest under this Agreement (and from time to time thereafter upon the
reasonable request of Sellers), whichever of the following is applicable:

(1) in the case of a Foreign Buyer claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under this Agreement, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Transaction Document, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Buyer claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit XI-1 to the effect that such Foreign Buyer
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Seller within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

 

42



--------------------------------------------------------------------------------

(4) to the extent a Foreign Buyer is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit XI-2 or
Exhibit XI-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Buyer is a
partnership and one or more direct or indirect partners of such Foreign Buyer
are claiming the portfolio interest exemption, such Foreign Buyer may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit XI-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Buyer shall, to the extent it is legally entitled to do so,
deliver to the applicable Seller (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Buyer acquires
an interest under this Agreement (and from time to time thereafter upon the
reasonable request of Seller), executed originals of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit such Seller to
determine the withholding or deduction required to be made; and

(D) if a payment made to Buyer or Assignee under any Transaction Document would
be subject to U.S. federal withholding Tax imposed by FATCA if Buyer or Assignee
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), Buyer or such Assignee shall deliver to the applicable Seller at
the time or times prescribed by law and at such time or times reasonably
requested by such Seller such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Seller as may be necessary
for such Seller to comply with its obligations under FATCA and to determine that
Buyer or such Assignee has complied with Buyer’s or such Assignee’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iii) Buyer and each Assignee agrees that if any form or certification described
in items (A), (B), (C) or (D) above it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the applicable Seller in writing of its legal
inability to do so.

(s) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to Article 3(o) or, Article 3(q) (including by the payment of
additional amounts pursuant to Article 3(i)), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under Article 3(i), Article 3(o) and/or Article 3(q) with respect
to the Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses (including Taxes)

 

43



--------------------------------------------------------------------------------

of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Article 3(s) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Article 3(s), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Article 3(s) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(t) (i) Notwithstanding anything to the contrary in any Transaction Document,
all amounts payable by any Seller to Buyer and/or any Assignee under a
Transaction Document, that (in whole or in part) constitute consideration for a
supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
that is chargeable on such supply or supplies. Subject to Article 3(t)(ii), if
VAT is or becomes chargeable on any supply made by Buyer and/or any Assignee to
a Seller under a Transaction Document, with respect to a Foreign Purchased Asset
only, such Seller shall pay Buyer and/or Assignee (in addition to, and at the
same time as, paying the consideration for such supply) an amount equal to the
amount of the VAT and Buyer and/or relevant Assignee shall promptly provide an
appropriate VAT invoice to such Seller.

(ii) Where a Transaction Document, with respect to a Foreign Purchased Asset
only, requires a Seller to reimburse Buyer and/or any Assignee for any costs or
expenses, such Seller shall, at the same time, reimburse and indemnify Buyer
and/or any relevant Assignee for the full amount of all VAT incurred by Buyer
and/or such Assignee in respect of those costs or expenses. The amount payable
pursuant to this subclause shall be the amount that Buyer and/or any relevant
Assignee reasonably determines is the amount that it is not entitled to claim as
a VAT credit or VAT repayment from the relevant tax authority in respect of the
VAT.

(u) Each party’s obligations under clauses (n) through (s) of this Article 3
shall survive any assignment of rights by, or the replacement of, Buyer or
Assignee, the termination of the Agreement and the repayment, satisfaction or
discharge of all obligations under this Agreement.

(v) If any Buyer or Assignee requests compensation under Article 3 or, if a
Seller is required to pay any Indemnified Taxes or additional amounts to any
Buyer or any Assignee or any Governmental Authority for the account of any Buyer
or Assignee pursuant to Article 3(i), Article 3(o) or Article 3(q), or if any
Buyer or Assignee defaults in its obligations under this Agreement, then Sellers
may, at their sole expense and effort, upon notice to such Buyer or Assignee,
require such Buyer or Assignee to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Article 17), all
its interests, rights (other than its existing rights to payments pursuant to
Articles 3(g) or 3(i)) and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another

 

44



--------------------------------------------------------------------------------

Buyer, if a Buyer accepts such assignment); provided that (i) such Buyer shall
have received payment of an amount equal to the Repurchase Price for all
Transactions, Price Differential accreted with respect thereto, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding Repurchase Price principal and accreted Price Differential and
fees) or Sellers (in the case of all other amounts) and (ii) in the case of any
such assignment resulting from a claim for compensation under Article 3(i) or
payments required to be made pursuant to Article 3(g), such assignment will
result in a reduction in such compensation or payments. A Buyer or Assignee
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Buyer or Assignee or otherwise, the
circumstances entitling Sellers to require such assignment and delegation cease
to apply.

(w) If at any time prior to the Maturity Date, a non-use fee or other similar
charge is assessed against Buyer internally, Sellers shall, monthly on demand
from Buyer, provided that Buyer has then-currently made the same determination
with respect to a similarly situated repurchase customer in a situation where
Buyer has similar contractual rights, reimburse Buyer for the exact amount of
each such fee, as and when originally assessed, with each such assessment and
payment to be in addition to the monthly Price Differential payments otherwise
due in accordance with the applicable provisions of this Agreement.

(x) (i) If there exists Additional Purchase Available Amount with respect to a
Purchased Asset, the related Seller may submit to Buyer a request that Buyer
increase the Purchase Price for such Purchased Asset in an amount requested by
such Seller, which amount shall be no less than $250,000 or, with respect to
Foreign Purchased Assets, the then-current equivalent of such amount based on
the Spot Rate in the Applicable Currency and shall not exceed the Additional
Purchase Available Amount as of the proposed date for such increase to the
Purchase Price for such Purchased Asset (each such transaction, an “Additional
Purchase Transaction” and the amount so funded with respect to each Additional
Purchase Transaction, the “Additional Purchase Amount”). Notwithstanding the
foregoing, such Seller may not request, and Buyer shall not be obligated to pay,
any Additional Purchase Amount unless no uncured Margin Deficit, Force Majeure
Event, Default or Event of Default has occurred and is continuing or would
result from the funding of such Additional Purchase Transaction. Upon delivery
of a request by a Seller for an Additional Purchase Transaction, and Buyer’s
satisfaction that all terms and conditions set forth in this Article 3(x) have
been complied with (including, without limitation, those in the immediately
preceding sentence), Buyer shall, within one (1) Business Day following such
Seller’s request therefore, provided that for Foreign Purchased Assets only if
Buyer receives such Seller’s request prior to 10:00 a.m. New York time, pay the
Additional Purchase Amount for each such Additional Purchase Transaction. In
connection with any such Additional Purchase Transaction, Buyer and such Seller
shall execute and deliver to each other an updated Confirmation setting forth
the new outstanding Purchase Price with respect to such
Transaction. Notwithstanding the above or any other provision in this Agreement,
to the extent that the Purchase Price of any Purchased Asset is reduced by the
related Seller pursuant to Article 3(z) of this Agreement to an amount that is
less than fifty percent (50%) of the Maximum Purchase Price of such Purchased
Asset, the Additional Purchase Available Amount with respect to such Purchased
Asset shall thereafter (unless Buyer, in its sole discretion, determines not to
apply the following reduction) be reduced by the amount equal to the difference
between (i) fifty percent (50%) of the Maximum Purchase Price of such Purchased
Asset and (ii) the Purchase Price of such Purchased Asset following the
application of such reduction to the Purchase Price pursuant to Article 3(z)
which causes the Purchase Price to be less than fifty percent (50%) of the
Maximum Purchase Price.

 

45



--------------------------------------------------------------------------------

(ii) Buyer’s agreement to enter into any Additional Purchase Transaction with
respect to any Purchased Asset is further subject to the satisfaction, in
Buyer’s reasonable discretion, of the following conditions precedent (the
“Additional Purchase Transaction Conditions Precedent”):

(A) Buyer shall have determined the Pricing Rate applicable to the related
Transaction (including the Applicable Spread) in accordance with Schedule I
attached to the Fee Letter or as otherwise agreed by Buyer and the applicable
Seller;

(B) no uncured Margin Deficit, Force Majeure Event, Default or Event of Default
has occurred and is continuing or would result from the funding of such
Additional Purchase Transaction;

(C) both immediately prior to the requested Additional Purchase Transaction and
also after giving effect thereto and to the intended use thereof, the
representations and warranties made by the applicable Seller in each of Exhibit
VI and Article 9, as applicable, shall be true, correct and complete on and as
of the date of such Additional Purchase Transaction in all respects with the
same force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date) except to the extent disclosed in a
Requested Exceptions Report previously accepted by Buyer; and

(D) the sum of (A) the unpaid Repurchase Price for all outstanding Transactions
and (B) the requested Additional Purchase Amount, shall not exceed the Maximum
Facility Amount as of such date.

(iii) In connection with any such Additional Purchase Transaction, Buyer and the
applicable Seller shall execute and deliver to each other an updated
Confirmation setting forth the new outstanding Purchase Price with respect to
such Transaction.

(iv) No decision on the part of Buyer to enter into an Additional Purchase
Transaction or the advance of any Additional Purchase Amount shall be deemed to
be a waiver of any covenant, representation or warranty or other obligation of
such Seller contained herein.

(y) (i) A Seller may request a Future Funding Transaction by giving Buyer
written notice thereof together with a written Confirmation signed by an officer
of such Seller (a “Future Funding Confirmation”) prior to 10:00 a.m. New York
time at least two (2) Business Days prior to the proposed Future Funding Date.
Buyer shall be entitled to make a determination, in the exercise of its sole and
absolute discretion, that, in the case of a Future Funding Transaction, it shall
or shall not enter into the Future Funding Transaction, and notwithstanding any
other provision herein, Buyer shall have no obligation to enter into any Future
Funding Transaction. If

 

46



--------------------------------------------------------------------------------

Buyer determines it will enter into a Future Funding Transaction and that the
Future Funding Transaction Conditions Precedent have been satisfied with respect
to the applicable Future Funding Transaction in its sole and absolute
discretion, Buyer shall deliver to the related Seller a countersigned copy of
the related Future Funding Confirmation on or before the Future Funding Date for
the proposed Future Funding Transaction. On the Future Funding Date for the
applicable Future Funding Transaction, funds in the amount stated in the Future
Funding Confirmation (the “Future Funding Amount”) shall be transferred by Buyer
to the Purchased Asset’s underlying obligor. Each Future Funding Confirmation,
together with this Agreement, shall be conclusive evidence of the terms of the
Future Funding Transaction covered thereby. If terms in a Future Funding
Confirmation are inconsistent with terms in this Agreement with respect to a
particular Future Funding Transaction, the Future Funding Confirmation shall
prevail.

(ii) While Buyer and each Seller hereby acknowledge and agree that it is not
intended that Buyer re-underwrite each Purchased Asset in connection with a
Future Funding Transaction request, any Seller requesting a Future Funding
Transaction shall provide Buyer with all confirmatory or updated documentation
that is reasonably requested by Buyer in connection with Buyer’s evaluation of
the Future Funding Transaction for the related Purchased Asset as Buyer
reasonably determines to be necessary and appropriate and Buyer shall conduct
such additional diligence based on such information as Buyer determines to be
necessary or appropriate and such Seller shall provide Buyer such additional
information with respect to such due diligence as Buyer may reasonably request.

(iii) Buyer’s agreement to enter into any Future Funding Transaction with
respect to any Purchased Asset is subject to the satisfaction, in Buyer’s
reasonable discretion, of the following conditions precedent (the “Future
Funding Transaction Conditions Precedent”):

(A) if, in connection with the entry into the initial Transaction relating to
the Purchased Asset that is the subject of a Future Funding Transaction, Buyer
and the applicable Seller agreed upon additional conditions precedent which are
required to be satisfied with respect to such Purchased Asset and that are
specified in the related Future Funding Confirmation, then such additional
conditions precedent have been satisfied;

(B) Buyer shall have (i) determined, in its sole and absolute discretion, that
the related Purchased Asset is an Eligible Asset and (ii) determined conformity
to the terms of the Transaction Documents, Buyer’s internal credit and
underwriting criteria, and (iii) obtained internal credit approval, to be
granted or denied in Buyer’s sole and absolute discretion, for the Future
Funding Transaction, without regard for any prior credit decisions by Buyer or
any Affiliate of Buyer, and with the understanding that Buyer shall have the
absolute right to change any or all of its internal underwriting criteria at any
time, without notice of any kind to the applicable Seller;

 

47



--------------------------------------------------------------------------------

(C) Buyer shall have fully completed all external due diligence as discussed in
clause (ii) above;

(D) Buyer shall have determined the Pricing Rate applicable to the related
Transaction (including the Applicable Spread) in accordance with Schedule I
attached to the Fee Letter (as adjusted by Buyer on a case by case basis in its
sole discretion) hereto or as otherwise agreed by Buyer and the applicable
Seller;

(E) no Material Adverse Effect or Force Majeure Event shall have occurred, no
Margin Deficit shall exist, and no Default or Event of Default under this
Agreement shall have occurred and be continuing;

(F) both immediately prior to the requested Future Funding Transaction and also
after giving effect thereto and to the intended use thereof, the representations
and warranties made by the applicable Seller in each of Exhibit VI and
Article 9, as applicable, shall be true, correct and complete on and as of the
date of such Future Funding Transaction in all respects with the same force and
effect as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date);

(G) the LTV of the related Purchased Asset taking into account the requested
advance of the Future Funding Amount is no greater than the LTV of the related
Purchased Asset as of the Purchase Date;

(H) following such increase in the outstanding Purchase Price attributable to
the Future Funding Amount, (i) no Margin Deficit shall exist and (ii) no breach
of the Concentration Limit shall occur;

(I) the Future Funding Amount shall be equal to or greater than $250,000;

(J) the sum of (A) the unpaid Repurchase Price for all outstanding Transactions
and (B) the requested Future Funding Amount shall not exceed the Maximum
Facility Amount as of such date;

(K) the applicable Seller shall have delivered to Buyer a certification that all
conditions precedent to the future funding obligation under the Purchased Asset
documentation have been satisfied in all material respects and provided Buyer
with any evidence or documentation thereto Buyer may request;

(L) the applicable Seller shall have paid to Buyer all legal fees and expenses
of outside counsel actually incurred by Buyer in connection with the entering
into of the Future Funding Transaction, including, without limitation, costs
associated with due diligence, recording or other administrative expenses
necessary or incidental to the execution of the Future Funding Transaction,
which amounts, at Buyer’s option, may be withheld from the sale proceeds of the
Future Funding Transaction;

 

48



--------------------------------------------------------------------------------

(M) on the date of the Future Funding Transaction Buyer shall have received, in
the case of a “Table Funded” Transaction, a Bailee Letter and, from Custodian,
an Asset Schedule and Exception Report (as defined in the Custodial Agreement)
and a Trust Receipt and with respect to each Purchased Asset, dated the Purchase
Date, duly completed and with exceptions acceptable to Buyer in its sole
discretion in respect of Eligible Assets to be purchased hereunder on such
Business Day;

(N) Buyer shall have received from the applicable Seller a Release Letter
covering the related Purchased Asset;

(O) Buyer shall have reasonably determined that no introduction of, or a change
in, any Requirement of Law or in the interpretation or administration of any
Requirement of Law applicable to Buyer has made it unlawful, and no Governmental
Authority shall have asserted that it is unlawful, for Buyer to enter into
Future Funding Transactions;

(P) the Repurchase Date for the related Transaction is not later than the
Maturity Date;

(Q) the applicable Seller shall have taken such other action as Buyer shall have
reasonably requested in order to transfer the Purchased Assets pursuant to this
Agreement and to perfect all security interests granted under this Agreement or
any other Transaction Document in favor of Buyer with respect to the Purchased
Assets;

(R) Buyer shall have received all such other and further documents,
documentation and legal opinions (including, without limitation, opinions
regarding the perfection of Buyer’s security interests) as Buyer in its
reasonable discretion shall reasonably require;

(S) Buyer shall have received a copy of any documents relating to any Hedging
Transaction, and the applicable Seller shall have pledged and assigned to Buyer,
pursuant to Article 6 hereunder, all of such Seller’s rights under each Hedging
Transaction included within a Purchased Asset, if any;

(T) no “Termination Event”, “Event of Default”, “Potential Event of Default” or
any similar event by either Seller, however defined therein, shall have occurred
and be continuing under any Hedging Transaction required to be assigned
hereunder;

(U) the counterparty to the applicable Seller in any Hedging Transaction shall
be an Affiliated Hedge Counterparty or a Qualified Hedge Counterparty, and, in
the case of a Qualified Hedge Counterparty, in the event that such counterparty
no longer qualifies as a Qualified Hedge Counterparty,

 

49



--------------------------------------------------------------------------------

then, at the election of Buyer, such Seller shall ensure that such counterparty
posts additional collateral in an amount satisfactory to Buyer under all its
Hedging Transactions with such Seller, or such Seller shall immediately
terminate the Hedging Transactions with such counterparty and enter into new
Hedging Transactions with a Qualified Hedge Counterparty; and

(V) the applicable Seller shall pay to Buyer on the Future Funding Date the
Purchased Asset Fee attributable to the Future Funding Amount.

(iv) If Buyer determines, in accordance with Article 3(y)(i) that the Future
Funding Transaction Conditions Precedent have not been satisfied (or otherwise
waived by Buyer in its sole discretion), and that Buyer shall not advance the
Future Funding Advance requested by the applicable Seller, then, on any Business
Day thereafter, such Seller may elect, in its sole discretion, to repurchase the
related Purchased Asset.

(v) No decision on the part of Buyer to enter into a Future Funding Transaction
or the advance of any Future Funding Amount shall be deemed to be a waiver of
any covenant, representation or warranty or other obligation of any Seller
contained herein.

(z) On any Business Day prior to the Repurchase Date, the applicable Seller
shall have the right, from time to time, to transfer cash to Buyer for the
purpose of reducing the outstanding Purchase Price of, but not terminating, a
Transaction and without the release of any Purchased Items; provided, that
(i) any such reduction in outstanding Purchase Price occurring on a date other
than a Remittance Date shall be required to be accompanied by payment of (A) all
unpaid accrued Price Differential as of the applicable Business Day on the
amount of such reduction and (B) any other amounts due and payable by such
Seller under this Agreement and under any related Hedging Transactions with
respect to such Purchased Asset, (ii) such transfer of cash to Buyer shall be in
an amount no less than $1,000,000 or, with respect to Foreign Purchased Assets,
the then-current equivalent of such amount based on the Spot Rate in the
Applicable Currency, (iii) the applicable Seller shall provide Buyer with three
(3) Business Days prior notice with respect to a reduction in outstanding
Purchase Price in an amount greater than $5,000,000 or, with respect to Foreign
Purchased Assets, the then-current equivalent of such amount based on the Spot
Rate in the Applicable Currency, occurring on any date that is not a Remittance
Date; and (iv) with respect to Foreign Purchased Assets only, such Seller shall
deliver a revised, executed Confirmation no later than 10:00 a.m. New York time
at least two (2) Business Days prior to the proposed Purchase Price
reduction. In connection with any such reduction of outstanding Purchase Price
pursuant to this Article 3(z), Buyer and such Seller shall execute and deliver
to each other an updated Confirmation setting forth the new outstanding Purchase
Price with respect to such Transaction.

ARTICLE 4.

MARGIN MAINTENANCE

(a) If at any time (x) Buyer’s Margin Amount for all U.S. Purchased Assets is
less than the aggregate Purchase Price outstanding for all U.S. Purchased Assets
and/or (y) Buyer’s Margin Amount for all Foreign Purchased Assets is less than
the aggregate Purchase Price

 

50



--------------------------------------------------------------------------------

outstanding for all Foreign Purchased Assets (in each case, a “Margin Deficit”),
then Buyer may by written notice (which may be in electronic form) delivered to
Sellers in the form of Exhibit X (a “Margin Deficit Notice”) require Sellers to,
at Sellers’ option, to the extent such Margin Deficit equals or exceeds the
Minimum Transfer Amount, (i) repurchase some or all of the related Purchased
Assets at their respective Repurchase Prices, (ii) make a payment in reduction
of the Repurchase Price of some or all of such Purchased Assets in immediately
available funds, (iii) deliver collateral in the form of cash or Cash
Equivalents, or (iv) choose any combination of the foregoing, such that, after
giving effect to such transfers, repurchases and payments, Buyer’s Margin Amount
for all the related Purchased Assets shall be equal to or greater than the
aggregate Repurchase Price for all the related Purchased Assets. In connection
with the delivery of cash or Cash Equivalents in accordance with clause
(iii) above, Sellers shall deliver to Buyer any additional documents (including,
without limitation, to the extent not covered by any previously delivered legal
opinions, one or more opinions of counsel reasonably satisfactory to Buyer) and
take any actions reasonably necessary in Buyer’s discretion for Buyer to have a
first priority, perfected security interest in such cash or Cash Equivalents, as
applicable. With respect to clauses (i) and (ii) above, such payments and/or
repurchases shall be made by the related Seller in the Applicable Currency of
the related Purchased Asset.

(b) If a Margin Deficit Notice is given by Buyer under Article 4(a) of this
Agreement on any Business Day at or prior to the Margin Notice Deadline, Sellers
shall cure the related Margin Deficit as provided in Article 4(a) prior to 5:00
p.m. New York time no later than one (1) Business Day following the day such
Margin Deficit Notice is given by Buyer. If any Margin Deficit Notice is given
by Buyer on any Business Day at any time after the Margin Notice Deadline,
Sellers shall cure the related Margin Deficit as provided in Article 4(a) by no
later than prior to 5:00 p.m. New York time no later than two (2) Business Days
following the day such Margin Deficit Notice is given by Buyer.

(c) The failure of Buyer, on any one or more occasions, to exercise its rights
hereunder, shall not change or alter the terms and conditions to which this
Agreement is subject or limit the right of Buyer to do so at a later date.
Sellers and Buyer each agree that a failure or delay by Buyer to exercise its
rights hereunder shall not limit or waive Buyer’s rights under this Agreement or
otherwise existing by law or in any way create additional rights for Sellers.

ARTICLE 5.

INCOME PAYMENTS AND PRINCIPAL PROCEEDS

(a) Each Depository Account shall be established at the Depository and shall be
subject to the applicable Depository Agreement concurrently with the execution
and delivery of this Agreement by Sellers and Buyer. Pursuant to each Depository
Agreement, Buyer shall have sole dominion and control (including “control”
within the meaning of the UCC (as defined in Section 6(i) below)) over the
related Depository Account. Each Depository Account shall at all times be
subject to the related Depository Agreement. All Income or other amounts in
respect of the Purchased Assets, as well as any interest received from the
reinvestment of such Income or other amounts, shall be deposited directly by the
applicable Mortgagor into the applicable Depository Account in accordance with
the Re-direction Letter. Depository shall then apply such Income in accordance
with the applicable provisions of Articles 5(c) through 5(e) of this Agreement.

 

51



--------------------------------------------------------------------------------

(b) Contemporaneously with the sale to Buyer of any Purchased Asset, Sellers
shall deliver to each Mortgagor, issuer of a participation interest, servicer
and paying agent or similar Person (however described) with respect to each
Purchased Asset or borrower under a Purchased Asset an irrevocable direction
letter substantially in the form of Exhibit XVI (the “Re-direction Letter”),
instructing, as applicable, the Mortgagor, issuer of a participation interest,
servicer, trustee or similar Person (however described) with respect to such
Purchased Asset or borrower (as applicable) to pay all amounts payable under the
related Purchased Asset into the applicable Depository Account. If a Mortgagor,
issuer of a participation interest, servicer, paying agent or similar Person
(however described) with respect to the Purchased Asset or borrower forwards any
Income or other amounts with respect to a Purchased Asset to either Seller or
any Affiliate of a Seller rather than directly into the applicable Depository
Account, such Seller shall, or shall cause such Affiliate to, (i) deliver an
additional Re-direction Letter to the applicable Mortgagor, issuer of a
participation interest, servicer or paying agent with respect to the Purchased
Asset or borrower and make other reasonable best efforts to cause such
Mortgagor, issuer of a participation interest, servicer or paying agent with
respect to the Purchased Asset or borrower to forward such amounts directly to
the applicable Depository Account and (ii) deposit in the applicable Depository
Account any such amounts within one (1) Business Day of such Seller’s (or its
Affiliate’s) receipt thereof.

(c) So long as no Event of Default with respect to any Purchased Asset shall
have occurred and be continuing, all Income or other amounts received by the
Depository in respect of any Purchased Asset (other than Principal Proceeds)
during each Collection Period shall be applied by the Depository on the related
Remittance Date in the following order of priority:

(i) first, (i) to the Custodian for payment of the document custodian fees
payable to Custodian pursuant to the Custodian Agreement, then (ii) to the
Depository for payment of fees payable to the Depository in connection with each
Depository Account and then (iii) to the Interim Servicer for payment of the
loan servicing fees payable monthly to the Interim Servicer pursuant plus the
reasonable out-of-pocket costs and expenses, in each case, as required under the
applicable Interim Servicing Agreement as in effect from time to time;

(ii) second, pro rata, (A) to Buyer, an amount equal to the Price Differential
that has accreted and is outstanding as of such Remittance Date and (B) to any
Affiliated Hedge Counterparty, any amount then due and payable to an Affiliated
Hedge Counterparty under any Hedging Transaction related to a Purchased Asset;

(iii) third, to Buyer, an amount equal to any other amounts then due and payable
to Buyer or its Affiliates under any Transaction Document (including any
outstanding Margin Deficits); and

(iv) fourth, to the applicable Seller, the remainder, if any.

Notwithstanding the foregoing, so long as any Default has occurred and is
continuing, but has not become an Event of Default, all amounts remaining in
each Depository Account on each Remittance Date after application to clauses
(i) through (iii) above shall remain in such Depository Account until such
Default has either (x) been cured to Buyer’s satisfaction, in which case such
remaining amounts shall be distributed to the applicable Seller pursuant to
clause (iv) above, or (y) has matured into an Event of Default, in which case
such remaining amounts shall be distributed pursuant to Article 5(e) below.

 

52



--------------------------------------------------------------------------------

(d) So long as no Event of Default with respect to any Purchased Asset shall
have occurred and be continuing, any Principal Proceeds shall be applied by the
Depository on the Business Day following the Business Day on which such funds
are deposited in the applicable Depository Account in the following order of
priority:

(i) first, pro rata, (A) to Buyer, until the Purchase Price for such Purchased
Asset has been reduced to the Buyer’s Margin Amount for such Purchased Asset as
of the date of such payment (as determined by Buyer after giving effect to such
Principal Proceeds and application of net sales proceeds, if applicable) and
(B) solely with respect to any Hedging Transaction with an Affiliated Hedge
Counterparty related to such Purchased Asset, to such Affiliated Hedge
Counterparty an amount equal to any accrued and unpaid breakage costs or
termination payments under such Hedging Transaction related to such Purchased
Asset;

(ii) second, to Buyer, an amount equal to any other amounts due and owing to
Buyer or its Affiliates under any Transaction Document (including any
outstanding Margin Deficits); and

(iii) third, to the applicable Seller, the remainder of such Principal Proceeds.

Notwithstanding the foregoing, so long as any Default has occurred and is
continuing, but has not become an Event of Default, all amounts remaining in
each Depository Account on each Remittance Date after application to clauses
(i) through (ii) above shall remain in such Depository Account until such
Default has either (x) been cured to Buyer’s satisfaction, in which case such
remaining amounts shall be distributed to the applicable Seller pursuant to
clause (iii) above, or (y) has matured into an Event of Default, in which case
such remaining amounts shall be distributed pursuant to Article 5(e) below.

(e) If an Event of Default shall have occurred and be continuing, all Income
(including, without limitation, any Principal Proceeds or any other amounts
received, without regard to their source) or any other amounts received by the
Depository in respect of a Purchased Asset shall be applied by the Depository on
the Business Day next following the Business Day on which such funds are
deposited in the applicable Depository Account in the following order of
priority:

(i) first, (i) to the Custodian for payment of the document custodian fees
payable to Custodian pursuant to the Custodian Agreement, then (ii) to the
Depository for payment of fees payable to the Depository in connection with each
Depository Account and then (iii) to the Interim Servicer for payment of the
loan servicing fees payable monthly to the Interim Servicer pursuant plus the
reasonable out-of-pocket costs and expenses, in each case, as required under the
applicable Interim Servicing Agreement as in effect from time to time;

 

53



--------------------------------------------------------------------------------

(ii) second, pro rata, (A) to Buyer, an amount equal to the Price Differential
that has accreted and is outstanding in respect of all of the Purchased Assets
as of such Business Day and (B) to any Affiliated Hedge Counterparty, any
amounts then due and payable to an Affiliated Hedge Counterparty under any
Hedging Transaction related to such Purchased Asset;

(iii) third, to Buyer, on account of the Repurchase Price of such Purchased
Asset until the Repurchase Price for such Purchased Asset has been reduced to
zero;

(iv) fourth, to Buyer, on account of the Repurchase Price of all Purchased
Assets until the Repurchase Price for all such Purchased Assets has been reduced
to zero;

(v) fifth, to Buyer, an amount equal to any other amounts due and owing to Buyer
or its Affiliates under any Transaction Document; and

(vi) sixth, to the applicable Seller, any remainder.

ARTICLE 6.

SECURITY INTEREST

(a) Buyer and each Seller intend that the Transactions hereunder be sales to
Buyer of the Purchased Assets and not loans from Buyer to Sellers secured by the
Purchased Assets. However, in order to preserve Buyer’s rights under this
Agreement in the event that a court or other forum recharacterizes the
Transactions hereunder as loans and as security for the performance by each
Seller of all of such Seller’s obligations to Buyer under the Transaction
Documents and the Transactions entered into hereunder, or in the event that a
transfer of a Purchased Asset is otherwise ineffective to effect an outright
transfer of such Purchased Asset to Buyer, each Seller hereby assigns, pledges
and grants a security interest in all of its right, title and interest in, to
and under the Purchased Items (as defined below) to Buyer to secure the payment
of the Repurchase Price on all Transactions to which it is a party and all other
amounts owing by any Seller or its Affiliates to Buyer and any of Buyer’s
present or future Affiliates hereunder, including, without limitation, amounts
owing pursuant to Article 25, under the other Transaction Documents, including
any obligations of such Seller under any Hedging Transaction entered into with
any Affiliated Hedge Counterparty (including, without limitation, all amounts
anticipated to be paid to Buyer by an Affiliated Hedge Counterparty as provided
for in the definition of Repurchase Price or otherwise), and to secure the
obligation of such Seller or its designee to service the Purchased Assets in
conformity with Article 27 and any other obligation of such Seller to Buyer
(collectively, the “Repurchase Obligations”). Each Seller shall mark its
computer records and tapes to evidence the interests granted to Buyer hereunder.
All of each Seller’s right, title and interest in, to and under each of the
following items of property, whether now owned or hereafter acquired, now
existing or hereafter created and wherever located, is hereinafter referred to
as the “Purchased Items”:

(i) the Purchased Assets and all “securities accounts” (as defined in
Article 8-501(a) of the UCC) to which any or all of the Purchased Assets are
credited;

 

54



--------------------------------------------------------------------------------

(ii) any and all interests of each Seller in, to and under the applicable
Depository Account and all monies from time to time on deposit in each
Depository Account;

(iii) any cash or Cash Equivalents delivered to Buyer in accordance with Article
4(a);

(iv) the Purchased Asset Documents, Servicing Agreements, Servicing Records,
Servicing Rights, all servicing fees relating to the Purchased Assets, insurance
policies relating to the Purchased Assets, and collection and escrow accounts
and letters of credit relating to the Purchased Assets;

(v) Each Seller’s right under each Hedging Transaction, if any, relating to the
Purchased Assets to secure the Repurchase Obligations;

(vi) all “general intangibles”, “accounts”, “chattel paper”, “investment
property”, “instruments”, “securities accounts” and “deposit accounts”, each as
defined in the UCC, relating to or constituting any and all of the foregoing;

(vii) any other items, amounts, rights or properties transferred or pledged by a
Seller to Buyer under any of the Transaction Documents; and

(viii) all replacements, substitutions or distributions on or proceeds,
payments, Income and profits of, and records (but excluding any financial models
or other proprietary information) and files relating to any and all of any of
the foregoing.

(b) Buyer agrees to act as agent for and on behalf of the Affiliated Hedge
Counterparties (including without limitation for purposes of Sections 9-313(c),
8-106(d)(3), 9-104(a) and 9-106(a) of the UCC) with respect to the security
interest granted hereby to secure the obligations owing to the Affiliated Hedge
Counterparties under any Hedging Transactions, including, without limitation,
with respect to the Purchased Assets and the Purchased Asset Files held by the
Custodian pursuant to the Custodial Agreement.

(c) Buyer’s security interest in the Purchased Items shall terminate only upon
termination of each Seller’s obligations under this Agreement and the other
Transaction Documents, all Hedging Transactions and the documents delivered in
connection herewith and therewith. Upon such termination, Buyer shall promptly
deliver to Sellers such UCC termination statements and other release documents
as may be commercially reasonable and return the Purchased Assets to the
applicable Seller and reconvey the Purchased Items to the applicable Seller and
release its security interest in the Purchased Items. For purposes of the grant
of the security interest pursuant to this Article 6, this Agreement shall be
deemed to constitute a security agreement under the New York Uniform Commercial
Code (the “UCC”). Buyer shall have all of the rights and may exercise all of the
remedies of a secured creditor under the UCC and the other laws of the State of
New York. In furtherance of the foregoing, (a) Buyer, at Sellers’ sole cost and
expense, as applicable, shall cause to be filed in such locations as may be
necessary to perfect and maintain perfection and priority of the security
interest granted hereby, UCC financing statements and continuation statements
(collectively, the “Filings”), and shall forward copies of such Filings to the
applicable Seller upon the filing thereof, and (b) Sellers

 

55



--------------------------------------------------------------------------------

shall from time to time take such further actions as may be reasonably requested
by Buyer to maintain and continue the perfection and priority of the security
interest granted hereby (including marking its records and files to evidence the
interests granted to Buyer hereunder). For the avoidance of doubt,
notwithstanding clause (vi) of the definition of Repurchase Date and the proviso
thereto, Buyer’s security interest in any particular Purchased Asset shall not
terminate until each Seller has fully paid the related Repurchase Price.

(d) Each Seller acknowledges that neither it nor Guarantor has any right to
service the Purchased Assets but only has rights as a party to the Interim
Servicing Agreement or any other servicing agreement with respect to the
Purchased Assets. Without limiting the generality of the foregoing and in the
event that a Seller or Guarantor is deemed to retain any residual Servicing
Rights, and for the avoidance of doubt, each Seller and Guarantor grants,
assigns and pledges to Buyer a security interest in the Servicing Rights and
proceeds related thereto and in all instances, whether now owned or hereafter
acquired, now existing or hereafter created. The foregoing provision is intended
to constitute a security agreement or other arrangement or other credit
enhancement related to the Agreement and Transactions hereunder as defined under
Sections 101(47)(v) and 741(7)(x)(A)(xi) of the Bankruptcy Code.

ARTICLE 7.

PAYMENT, TRANSFER AND CUSTODY

(a) On the Purchase Date for each Transaction, ownership of the Purchased Asset
shall be transferred to Buyer or its designee (including the Custodian) against
the simultaneous transfer of the Purchase Price in immediately available funds
to an account of the applicable Seller specified in the Confirmation relating to
such Transaction and otherwise in accordance with this Agreement.

(b) (i) With respect to each Transaction, the applicable Seller shall deliver or
cause to be delivered to Buyer or its designee the Custodial Delivery
Certificate in the form attached hereto as Exhibit IV, provided, that
notwithstanding the foregoing, upon request of the applicable Seller, Buyer in
its sole but good faith discretion may elect to permit such Seller to make such
delivery by not later than the third (3rd) Business Day after the related
Purchase Date, so long as such Seller causes an Acceptable Attorney, Title
Company or other Person acceptable to Buyer to deliver to Buyer and the
Custodian a Bailee Letter on or prior to such Purchase Date. Subject to
Article 7(c), in connection with each sale, transfer, conveyance and assignment
of a Purchased Asset, on or prior to each Purchase Date with respect to such
Purchased Asset, the applicable Seller shall deliver or cause to be delivered
and released to the Custodian a copy or original of each document as specified
in the Purchased Asset File (as defined in the Custodial Agreement, and
collectively, the “Purchased Asset File”), pertaining to each of the Purchased
Assets identified in the Custodial Delivery Certificate delivered therewith,
together with any other documentation in respect of such Purchased Asset
requested by Buyer, in Buyer’s sole but good faith discretion.

(ii) With respect to each Additional Purchase Transaction and Future Funding
Transaction, the applicable Seller shall deliver or cause to be delivered to
Buyer or its designee an updated Custodial Delivery Certificate that includes
any additional documents delivered and/or executed in connection with any such
Additional Purchase

 

56



--------------------------------------------------------------------------------

Transaction or Future Funding Transaction, as applicable, provided, that
notwithstanding the foregoing, upon request of the applicable Seller, Buyer in
its sole but good faith discretion may elect to permit such Seller to make such
delivery by not later than the third (3rd) Business Day after the related date
of the Additional Purchase Transaction or Future Funding Transaction, as
applicable, so long as such Seller causes an Acceptable Attorney, Title Company
or other Person acceptable to Buyer to deliver to Buyer and the Custodian a
Bailee Letter on or prior to such date. Subject to Article 7(c), on or prior to
that date of an Additional Purchase Transaction or Future Funding Transaction,
as applicable, such Seller shall deliver or cause to be delivered and released
to the Custodian a copy or original of each additional document delivered and/or
executed in connection with each such Additional Purchase Transaction or Future
Funding Transaction, as applicable, as specified in the Asset File (as defined
in the Custodial Agreement), pertaining to each of the Purchased Assets
identified in the Custodial Delivery Certificate delivered therewith, together
with any other documentation in respect of such Purchased Asset requested by
Buyer, in Buyer’s sole but good faith discretion.

(c) From time to time, each Seller shall forward to the Custodian additional
original documents or additional documents evidencing any assumption,
modification, consolidation or extension of a Purchased Asset approved in
accordance with the terms of this Agreement (including without limitation in
connection with an Additional Purchase Transaction or Future Funding
Transaction), and upon receipt of any such other documents, the Custodian shall
hold such other documents as Buyer shall request from time to time. With respect
to any documents that have been delivered or are being delivered to recording
offices for recording and have not been returned to such Seller in time to
permit their delivery hereunder at the time required, in lieu of delivering such
original documents, such Seller shall deliver to Buyer a true copy thereof with
an officer’s certificate certifying that such copy is a true, correct and
complete copy of the original, which has been transmitted for recordation. Such
Seller shall deliver such original documents to the Custodian promptly when they
are received. With respect to all of the Purchased Assets delivered by such
Seller to Buyer or its designee (including the Custodian), such Seller shall
execute an omnibus power of attorney substantially in the form of Exhibit V-A or
Exhibit V-B, as applicable, attached hereto irrevocably appointing Buyer its
attorney-in-fact with full power to take the actions described therein, on the
terms and conditions set forth therein; provided that Buyer agrees not to and
shall not exercise its rights under such power of attorney unless a monetary
Default, material non-monetary Default or an Event of Default has occurred and
is continuing. Notwithstanding the immediately preceding proviso, in the event
that a material non-monetary Default has occurred and is continuing, Buyer
agrees it shall use commercially reasonable efforts to notify such Seller of any
action described above and such Seller shall promptly take such action. Buyer
agrees not to exercise the rights described above under such power of attorney
for two (2) Business Days subsequent to such material non-monetary Default
unless (x) Buyer reasonably believes that Buyer needs to take action sooner in
order to protect its interest in the Purchased Items or (y) a monetary Default
or an Event of Default has occurred and is continuing. If the applicable Seller
fails to complete such action within such two (2) Business Day period, then
Buyer shall, upon notice to such Seller, be entitled to exercise its rights
under such power of attorney, provided that a failure to provide any notice or
refrain from taking any action under this Article 7(c) shall not limit or waive
Buyer’s rights to exercise such rights or invalidate such action or in any way
create any liability whatsoever on the part of Buyer for exercising such rights.
Buyer shall deposit the Purchased Asset Files

 

57



--------------------------------------------------------------------------------

representing the Purchased Assets, or direct that the Purchased Asset Files be
deposited directly, with the Custodian. The Purchased Asset Files shall be
maintained in accordance with the Custodial Agreement. If a Purchased Asset File
is not delivered to Buyer or its designee (including the Custodian), such
Purchased Asset File shall be held in trust by such Seller or its designee for
the benefit of Buyer as the owner thereof. Seller or its designee shall maintain
a copy of the Purchased Asset File and the originals of the Purchased Asset File
not delivered to Buyer or its designee. The possession of the Purchased Asset
File by a Seller or its designee is at the will of Buyer for the sole purpose of
servicing the related Purchased Asset, and such retention and possession by such
Seller or its designee is in a custodial capacity only. The books and records
(including, without limitation, any computer records or tapes) of such Seller or
its designee shall be marked appropriately to reflect clearly the sale of the
related Purchased Asset to Buyer. Such Seller or its designee (including the
Custodian) shall release its custody of the Purchased Asset File only in
accordance with written instructions from Buyer, unless such release is required
as incidental to the servicing of the Purchased Assets, is in connection with a
repurchase of any Purchased Asset by such Seller or as otherwise required by
law.

(d) Subject to clause (e) below, Buyer hereby grants to the applicable Seller a
revocable option to direct Buyer with respect to the exercise of all voting and
corporate rights with respect to the related Purchased Assets sold by such
Seller and to vote, take corporate actions and exercise any rights in connection
with such Purchased Assets, so long as no monetary Default, material
non-monetary Default, or Event of Default has occurred and is continuing. Such
revocable option is not evidence of any ownership or other interest or right of
either Seller in any Purchased Asset. Upon the occurrence and during the
continuation of (i) a monetary Default, (ii) a material non-monetary Default,
(iii) an Event of Default or (iv) with respect to the exercise of any voting or
corporate rights with respect to the Purchased Assets that could be reasonably
determined to materially impair the Market Value, and in each case subject to
the provisions of the Purchased Asset Documents, the revocable option discussed
above shall be deemed to automatically terminate and Buyer shall be entitled to
exercise all voting and corporate rights with respect to the Purchased Assets
without regard to any Seller’s instructions (including, but not limited to, if
an Act of Insolvency shall occur with respect to any Seller, to the extent any
Seller controls or is entitled to control selection of any servicer, Buyer may
transfer any or all of such servicing to an entity satisfactory to Buyer);
provided further, that with respect to clause (iv) above, Buyer shall use
commercially reasonable efforts to consult in good faith with the applicable
Seller regarding the exercise of any such voting or corporate rights, provided
that a failure by Buyer to consult with such Seller under this Article 7(d)
shall not limit or waive Buyer’s rights to exercise such voting and corporate
rights or invalidate such vote or exercise of rights or in any way create any
liability whatsoever on the part of Buyer for exercising such rights.

(e) Notwithstanding the rights granted to any Seller pursuant to clause
(d) above, the Sellers shall not, and shall not permit the Interim Servicer, the
primary servicer or any other servicer of any Purchased Asset to consent to any
amendments, modifications, waivers, releases, sales, transfers, dispositions or
other resolutions relating to the Purchased Assets (including, with respect to a
Purchased Asset that is a participation interest or a Mezzanine Loan, relating
to the Underlying Mortgage Loan) (except to the extent contemplated or required
by the related Purchased Asset Documents) including, without limitation, the
following actions set forth in clauses (i) through (v) below, without the prior
written consent of Buyer:

 

58



--------------------------------------------------------------------------------

(i) any forbearance, extension or other modification or waiver with respect to
any Purchased Asset;

(ii) the release, discharge or reduction of any: (A) lien on any Underlying
Mortgaged Property or collateral for the related Purchased Asset or Purchased
Item or (B) lien or claim on any letters of credit and other non-cash collateral
that is required to be maintained pursuant to the Purchased Asset Documents or
underlying mortgage loan documents, if any;

(iii) the extension of credit (including increasing the terms of any existing
credit) to any Person with respect to any Purchased Asset or Underlying Mortgage
Loan or Underlying Mortgaged Property;

(iv) any sale or other disposition of any Purchased Asset, Underlying Mortgage
Loan, Underlying Mortgaged Property or any other material property or collateral
related thereto; and

(v) the incurrence of any lien or other encumbrance other than as expressly
created hereunder or under any other Transaction Document.

(f) Notwithstanding the provisions of Article 7(b) above requiring the execution
of the Custodial Delivery Certificate and corresponding delivery of the
Purchased Asset File to the Custodian on or prior to the related Purchase Date,
with respect to each Transaction involving a Purchased Asset that is identified
in the related Confirmation as a “Table Funded” Transaction, the applicable
Seller shall, in lieu of effectuating the delivery of all or a portion of the
Purchased Asset File on or prior to the related Purchase Date: (i) deliver to
the Custodian by facsimile or email on or before the related Purchase Date for
the Transaction copies of: (A) with respect to U.S. Purchased Assets, the
promissory note(s), original stock certificate or Participation Certificate in
favor of such Seller or, with respect to Foreign Purchased Assets, the original
loan agreement and any other evidence of indebtedness, in any case, evidencing
the making of the Purchased Asset, with such Seller’s endorsement of such
instrument to Buyer (in the case of a U.S. Purchased Asset) or a Transfer
Certificate (in the case of a Foreign Purchased Asset), (B) the mortgage,
security agreement or similar item creating the security interest in the related
collateral and the applicable assignment document evidencing the transfer to
Buyer, (C) such other components of the Purchased Asset File as Buyer may
require on a case by case basis with respect to the particular Transaction, and
(D) evidence satisfactory to Buyer that all documents necessary to perfect such
Seller’s (and, by means of assignment to Buyer on the Purchase Date, Buyer’s)
interest in the Purchased Items for the Purchased Asset, (ii) deliver to Buyer
and Custodian a Bailee Letter from an Acceptable Attorney, Title Company or
other Person acceptable to Buyer on or prior to such Purchase Date, sufficient
to establish Buyer’s ownership and perfected security interest in such Purchased
Asset and (iii) not later than the third (3rd) Business Day following the
Purchase Date, deliver to Buyer the Custodial Delivery Certificate and to the
Custodian the entire Purchased Asset File.

 

59



--------------------------------------------------------------------------------

ARTICLE 8.

SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

(a) Title to all Purchased Items shall pass to Buyer on the applicable Purchase
Date, and Buyer shall have free and unrestricted use of all Purchased Items,
subject, however, to the terms of this Agreement. Nothing in this Agreement or
any other Transaction Document shall preclude Buyer from engaging in repurchase
transactions with the Purchased Items or otherwise selling, transferring,
pledging, repledging, hypothecating, or rehypothecating the Purchased Items on
terms and conditions that shall be in Buyer’s discretion, but no such
transaction shall relieve Buyer of its obligations to transfer the related
Purchased Assets to the applicable Seller pursuant to Article 3 of this
Agreement, or of Buyer’s obligation to credit or pay Income to, or apply Income
to the obligations of, the applicable Seller pursuant to Article 5 hereof, or of
Buyer’s obligations pursuant to Article 17.

(b) Nothing contained in this Agreement or any other Transaction Document shall
obligate Buyer to segregate any Purchased Assets delivered to Buyer by either
Seller. Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document, no Purchased Asset shall remain in the custody of either
Seller or an Affiliate of either Seller.

ARTICLE 9.

REPRESENTATIONS AND WARRANTIES

(a) Each Seller and Buyer represents and warrants to the other that (i) it is
duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any governmental body required in connection with
this Agreement and the Transactions hereunder and such authorizations are in
full force and effect, (v) the execution, delivery and performance of this
Agreement and the Transactions hereunder will not violate any law, ordinance or
rule applicable to it or its organizational documents or any agreement by which
it is bound or by which any of its assets are affected and (vi) it has not dealt
with any broker, investment banker, agent, or other Person (other than Buyer or
an Affiliate of Buyer in the case of each Seller) who may be entitled to any
commission or compensation in connection with the sale of Purchased Assets
pursuant to any of the Transaction Documents. On the Purchase Date for any
Transaction for the purchase of any Purchased Assets by Buyer from a Seller and
any Transaction hereunder and covenants that at all times while this Agreement
and any Transaction thereunder is in effect, Buyer and such Seller shall each be
deemed to repeat all the foregoing representations made by it.

(b) In addition to the representations and warranties in subsection (a) above,
each Seller represents and warrants to Buyer as of the Closing Date and the
Amendment and Restatement Date, and will be deemed to represent and warrant to
Buyer as of the Purchase Date for the purchase of any Purchased Assets by Buyer
from such Seller and any Transaction thereunder and covenants that at all times
while this Agreement and any Transaction thereunder is in effect, unless
otherwise stated herein:

 

60



--------------------------------------------------------------------------------

(i) Organization. Seller is duly organized, validly existing and in good
standing under the laws and regulations of the jurisdiction of Seller’s
incorporation or organization, as the case may be, and is duly licensed,
qualified, and in good standing in every state where such licensing or
qualification is necessary for the transaction of Seller’s business, except
where failure to so qualify could not be reasonably likely to have a Material
Adverse Effect. Seller has the power to own and hold the assets it purports to
own and hold, and to carry on its business as now being conducted and proposed
to be conducted, and has the power to execute, deliver, and perform its
obligations under this Agreement and the other Transaction Documents.

(ii) Due Execution; Enforceability. The Transaction Documents have been or will
be duly executed and delivered by Seller, for good and valuable consideration.
The Transaction Documents constitute the legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms
subject to bankruptcy, insolvency, and other limitations on creditors’ rights
generally and to equitable principles.

(iii) Non-Contravention. Neither the execution and delivery of the Transaction
Documents, nor consummation by Seller of the transactions contemplated by the
Transaction Documents (or any of them), nor compliance by Seller with the terms,
conditions and provisions of the Transaction Documents (or any of them) will
conflict with or result in a breach of any of the terms, conditions or
provisions of (A) the organizational documents of Seller, (B) any contractual
obligation to which Seller is now a party or the rights under which have been
assigned to Seller or the obligations under which have been assumed by Seller or
to which the assets of Seller are subject or constitute a default thereunder, or
result thereunder in the creation or imposition of any lien upon any of the
assets of Seller, other than pursuant to the Transaction Documents, (C) any
judgment or order, writ, injunction, decree or demand of any court applicable to
Seller, or (D) any applicable Requirement of Law applicable to these
Transactions, in the case of clauses (B) or (C) above, to the extent that such
conflict or breach would have a Material Adverse Effect upon Seller’s ability to
perform its obligations hereunder.

(iv) Litigation; Requirements of Law. Except as otherwise disclosed in writing
to Buyer prior to the Closing Date, as of the Closing Date, the Amendment and
Restatement Date, and as of the Purchase Date for any Transaction hereunder,
there is no action, suit, proceeding, investigation, or arbitration pending or,
to the Knowledge of Seller, threatened against Seller, the Guarantor or any of
their respective assets, nor is there any action, suit, proceeding,
investigation, or arbitration pending or threatened against Seller or the
Guarantor that is reasonably likely to result in any Material Adverse Effect.
Seller is in compliance in all material respects with all Requirements of Law.
Neither Seller nor the Guarantor is in default in any material respect with
respect to any judgment, order, writ, injunction, decree, rule or regulation of
any arbitrator or Governmental Authority.

 

61



--------------------------------------------------------------------------------

(v) Good Title to Purchased Assets and Other Collateral. Immediately prior to
the purchase of any Purchased Assets by Buyer from Seller, such Purchased Assets
are free and clear of any lien, encumbrance or impediment to transfer (including
any “adverse claim” as defined in Article 8-102(a)(1) of the UCC), and Seller is
the record and beneficial owner of and has good and marketable title to and the
right to sell and transfer such Purchased Assets to Buyer and, upon transfer of
such Purchased Assets to Buyer, Buyer shall be the owner of such Purchased
Assets free of any adverse claim subject to the rights of Seller and obligations
of Buyer under this Agreement or any other Transaction Document in each case
except for (1) Liens to be released simultaneously with the sale to Buyer
hereunder and (2) Liens granted by Seller in favor of the counterparty to any
Hedging Transaction, solely to the extent such liens are expressly subordinate
to the rights and interests of Buyer hereunder. If, notwithstanding the above, a
court or forum recharacterizes the Transaction as a loan, the provisions of this
Agreement (together (in relation to any Foreign Purchased Asset) with the
relevant Foreign Assignment Agreement) are effective to create in favor of Buyer
a valid security interest in all rights, title and interest of Seller in, to and
under the Purchased Items and Buyer shall have a valid, perfected first priority
security interest in the Purchased Items free of any adverse claim subject to
the rights of Seller and obligations of Buyer under this Agreement or any other
Transaction Document (and without limitation on the foregoing, Buyer, as
entitlement holder, shall have a “security entitlement” to the Purchased
Assets).

(vi) No Adverse Effect; No Default or Event of Default. As of the related
Purchase Date and the date of each Future Funding Transaction and Additional
Purchase Transaction, Seller has no Knowledge of any facts or circumstances that
are reasonably likely to have a material adverse effect on any Purchased Asset
or Underlying Mortgaged Property. No Default or Event of Default has occurred or
exists under or with respect to the Transaction Documents.

(vii) Authorized Representatives. The duly authorized representatives of Seller
are listed on, and true signatures of such authorized representatives are set
forth on, Exhibit II attached to this Agreement.

(viii) Representations and Warranties Regarding Purchased Assets; Delivery of
Purchased Asset File.

(A) As of the Closing Date and the Amendment and Restatement Date, Seller has
not assigned, pledged, or otherwise conveyed or encumbered any Purchased Items
to any other Person, and immediately prior to the sale of, or grant of a
security interest in, the Purchased Items to, or in favor of, Buyer.

(B) The provisions of this Agreement and the related Confirmation are effective
to either constitute a sale of Purchased Items to Buyer or to create in favor of
Buyer a legal, valid and enforceable security interest in all right, title and
interest of Seller in, to and under the Purchased Items.

 

62



--------------------------------------------------------------------------------

(C) With respect to the U.S. Purchased Assets, upon receipt by the Custodian of
each Mortgage Note, Mezzanine Note or Participation Certificate, endorsed in
blank by a duly authorized officer of Seller, either a purchase shall have been
completed by Buyer of such Mortgage Note, Mezzanine Note or Participation
Certificate, as applicable, or Buyer shall have a valid and fully perfected
first priority security interest in all right, title and interest of Seller in
the Purchased Items described therein; and with respect to the Foreign Purchased
Assets, upon receipt by the Custodian of Buyer of a Transfer Certificate or
Participation Certificate, endorsed in blank by a duly authorized officer of the
applicable Seller and each Foreign Assignment Agreement executed by a duly
authorized officer of such Seller either a purchase shall have been completed by
Buyer of the relevant Foreign Purchased Asset or the Participation Certificate,
as applicable, or Buyer shall have a valid and fully perfected first priority
security interest in all right, title and interest of such Seller in the
Purchased Items described therein.

(D) Each of the representations and warranties made in respect of the Purchased
Assets pursuant to Exhibit VI are true, complete and correct, except to the
extent disclosed in a Requested Exceptions Report previously accepted by Buyer.

(E) Upon the filing of financing statements on Form UCC-1 naming Buyer as
“Secured Party”, Seller as “Debtor” and describing the Purchased Items in the
jurisdiction and filing office listed on Exhibit XII attached hereto, the
security interests granted hereunder in that portion of the Purchased Items
which can be perfected by filing under the UCC will constitute fully perfected
security interests under the UCC in all right, title and interest of Seller in,
to and under such Purchased Items.

(F) Upon execution and delivery of each Depository Agreement, Buyer shall either
be the owner of, or have a valid and fully perfected first priority security
interest in, the related Depository Account and all amounts at any time on
deposit therein.

(G) Upon execution and delivery of each Depository Agreement, Buyer shall either
be the owner of, or have a valid and fully perfected first priority security
interest in, the “investment property” and all “deposit accounts” (each as
defined in the UCC) comprising Purchased Items or any after-acquired property
related to such Purchased Items. Except to the extent disclosed in a Requested
Exceptions Report, Seller or its designee is in possession of a complete, true
and accurate Purchased Asset File with respect to each Purchased Asset, except
for such documents the originals of which have been delivered to the Custodian.

(ix) Adequate Capitalization; No Fraudulent Transfer. Seller has, as of such
Purchase Date, adequate capital for the normal obligations foreseeable in a
business of its size and character and in light of its contemplated business
operations. Seller is generally able to pay, as of the Closing Date was paying
and as of the Amendment and Restatement

 

63



--------------------------------------------------------------------------------

Date is paying, its debts as they come due. Seller has not become, or is not
presently, financially insolvent nor will Seller be made insolvent by virtue of
Seller’s execution of or performance under any of the Transaction Documents
within the meaning of the bankruptcy laws or the insolvency laws of any
jurisdiction. Seller has not entered into any Transaction Document or any
Transaction pursuant thereto in contemplation of insolvency or with intent to
hinder, delay or defraud any creditor.

(x) No Conflicts or Consents. Neither the execution and delivery of this
Agreement and the other Transaction Documents by Seller, nor the consummation of
any of the transactions by it herein or therein contemplated, nor compliance
with the terms and provisions hereof or with the terms and provisions thereof,
will contravene or conflict with or result in the creation or imposition of (or
the obligation to create or impose) any lien upon any of the property or assets
of Seller pursuant to the terms of any indenture, mortgage, deed of trust, or
other agreement or instrument to which Seller is a party or by which Seller may
be bound, or to which Seller may be subject, other than liens created pursuant
to the Transaction Documents. No consent, approval, authorization, or order of
any third party is required in connection with the execution and delivery by
Seller of the Transaction Documents to which it is a party or to consummate the
transactions contemplated hereby or thereby which has not already been obtained
(other than consents, approvals and filings that have been obtained or made, as
applicable, or that, if not obtained or made, are not reasonably likely to have
a Material Adverse Effect).

(xi) Governmental Approvals. No order, consent, approval, license, authorization
or validation of, or filing, recording or registration by Seller with, or
exemption by, any Governmental Authority is required to authorize, or is
required in connection with, (A) the execution, delivery and performance of any
Transaction Document to which Seller is or will be a party, (B) the legality,
validity, binding effect or enforceability of any such Transaction Document
against Seller or (C) the consummation of the transactions contemplated by this
Agreement (other than consents, approvals and filings that have been obtained or
made, as applicable, and the filing of certain financing statements in respect
of certain security interests).

(xii) Organizational Documents. Seller has delivered to Buyer certified copies
of its organization documents, together with all amendments thereto, if any.

(xiii) No Encumbrances. Except as contemplated by the Transaction Documents,
there are (A) no outstanding rights, options, warrants or agreements on the part
of Seller for a purchase, sale or issuance, in connection with the Purchased
Assets, (B) no agreements on the part of Seller to issue, sell or distribute the
Purchased Asset, and (C) no obligations on the part of Seller (contingent or
otherwise) to purchase, redeem or otherwise acquire any securities or interest
therein, except as contemplated by the Transaction Documents.

(xiv) Federal Regulations. Seller is not (A) required to register as an
“investment company,” or a company “controlled by an investment company,” within
the meaning of the Investment Company Act of 1940, as amended, or (B) a “holding
company,” or a “subsidiary company of a holding company,” or an “affiliate” of
either a “holding company” or a “subsidiary company of a holding company,” as
such terms are defined in the Public Utility Holding Company Act of 1935, as
amended.

 

64



--------------------------------------------------------------------------------

(xv) Taxes. Seller has timely filed or caused to be filed all required federal
and other material tax returns that, to the Knowledge of Seller, would be
delinquent if they had not been filed on or before the date hereof and has paid
all Taxes imposed on it and any of its assets by any Governmental Authority
except for any such Taxes (A) as are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
provided in accordance with GAAP or (B) to the extent that the failure to pay
them could not reasonably be expected to result in a Material Adverse Effect. No
Tax liens have been filed against any of Seller’s assets and, to Seller’s
Knowledge, no claims are being asserted in writing with respect to any such
Taxes (except for liens and with respect to Taxes not yet due and payable or
liens or claims with respect to Taxes that are being contested in good faith and
for which adequate reserves have been established in accordance with GAAP).

(xvi) Judgments/Bankruptcy. Except as disclosed in writing to Buyer, there are
no judgments against Seller unsatisfied of record or docketed in any court
located in the United States of America. No Act of Insolvency has ever occurred
with respect to Seller.

(xvii) Solvency. Neither the Transaction Documents nor any Transaction,
Additional Purchase Transaction or Future Funding Transaction thereunder are
entered into in contemplation of insolvency or with intent to hinder, delay or
defraud any of Seller’s creditors. The transfer of the Purchased Assets subject
hereto and the obligation to repurchase such Purchased Assets is not undertaken
with the intent to hinder, delay or defraud any of Seller’s creditors. As of the
Purchase Date, Seller is not insolvent within the meaning of 11 U.S.C.
Section 101(32) or any successor provision thereof and the transfer and sale of
the Purchased Assets pursuant hereto and the obligation to repurchase such
Purchased Asset (A) will not cause the liabilities of Seller to exceed the
assets of Seller, (B) will not result in Seller having unreasonably small
capital, and (C) will not result in debts that would be beyond Seller’s ability
to pay as the same mature. Seller received reasonably equivalent value in
exchange for the transfer and sale of the Purchased Assets and the Purchased
Items subject hereto. No petition in bankruptcy has been filed against Seller in
the last ten (10) years, and Seller has not in the last ten (10) years made an
assignment for the benefit of creditors or taken advantage of any debtors relief
laws. Seller has only entered into agreements on terms that would be considered
arm’s length and otherwise on terms consistent with other similar agreements
with other similarly situated entities.

(xviii) Use of Proceeds; Margin Regulations. All proceeds of each Transaction
shall be used by Seller for purposes permitted under Seller’s governing
documents, provided that no part of the proceeds of any Transaction will be used
by Seller to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock. Neither the entering
into of any Transaction nor the use of any proceeds thereof will violate, or be
inconsistent with, any provision of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

 

65



--------------------------------------------------------------------------------

(xix) Full and Accurate Disclosure. No material information contained in the
Transaction Documents, or any written statement furnished by or on behalf of
Seller pursuant to the terms of the Transaction Documents, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made when such statements and omissions are
considered in the totality of the circumstances in question.

(xx) Financial Information. All financial data concerning Seller and the
Purchased Assets that has been delivered by or on behalf of Seller to Buyer is
true, complete and correct in all material respects. All financial data
concerning Seller has been prepared fairly in accordance with GAAP. All
financial data concerning the Purchased Assets provided and prepared by Seller
has been prepared in accordance with standard industry practices. Since the
delivery of such data, except as otherwise disclosed in writing to Buyer, there
has been no change in the financial position of Seller or the Purchased Assets,
or in the results of operations of Seller, which change is reasonably likely to
have a Material Adverse Effect on Seller.

(xxi) Hedging Transactions. To the Knowledge of Seller, as of the Purchase Date
for any Purchased Asset that is subject to a Hedging Transaction, each such
Hedging Transaction is in full force and effect in accordance with its terms,
each counterparty thereto is an Affiliated Hedge Counterparty or a Qualified
Hedge Counterparty, and no “Termination Event”, “Event of Default”, “Potential
Event of Default” or any similar event, however denominated, has occurred and is
continuing with respect thereto.

(xxii) Servicing Agreements. Seller has delivered to Buyer all Servicing
Agreements pertaining to the Purchased Assets and to the Knowledge of Seller, as
of the Closing Date, the Amendment and Restatement Date and as of the Purchase
Date for the purchase of any Purchased Assets subject to a Servicing Agreement,
each such Servicing Agreement is in full force and effect in accordance with its
terms and no default or event of default exists thereunder.

(xxiii) No Reliance. Seller has made its own independent decisions to enter into
the Transaction Documents and each Transaction and as to whether such
Transaction is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary. Seller is not relying upon any advice
from Buyer as to any aspect of the Transactions, including without limitation,
the legal, accounting or tax treatment of such Transactions.

(xxiv) PATRIOT Act.

A. Seller is in compliance, in all material respects, with the (1) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other applicable enabling legislation or
executive

 

66



--------------------------------------------------------------------------------

order relating thereto, and (2) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of any Transaction will, to
Seller’s Knowledge, be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

B. Seller agrees that, from time to time upon the prior written request of
Buyer, it shall (1) execute and deliver such further documents, provide such
additional information and reports and perform such other acts as Buyer may
reasonably request in order to insure compliance with the provisions hereof
(including, without limitation, compliance with the USA Patriot Act of 2001 and
to fully effectuate the purposes of this Agreement and (2) provide such opinions
of counsel concerning matters relating to this Agreement as Buyer may reasonably
request; provided, however, that nothing in this Article 9(b)(xxiv) shall be
construed as requiring Buyer to conduct any inquiry or decreasing Seller’s
responsibility for its statements, representations, warranties or covenants
hereunder. In order to enable Buyer and its Affiliates to comply with any
anti-money laundering program and related responsibilities including, but not
limited to, any obligations under the USA Patriot Act of 2001 and regulations
thereunder, Seller on behalf of itself and its Affiliates makes the following
representations and covenants to Buyer and its Affiliates that neither Seller,
nor, to Seller’s Knowledge, any of its Affiliates, is a Prohibited Investor,
and, to Seller’s Knowledge, Seller is not acting on behalf of or for the benefit
of any Prohibited Investor. Seller agrees to promptly notify Buyer or a person
appointed by Buyer to administer their anti-money laundering program, if
applicable, of any change in information affecting this representation and
covenant.

(xxv) Ownership of Property. Seller does not own, and has not ever owned, any
assets other than (A) the Purchased Assets, (B) such incidental personal
property related thereto, (C) the King William Street Loan and (D) with respect
to the U.S. Seller, the Other Facility Purchased Assets.

(xxvi) Insider. Seller is not an “executive officer,” “director,” or “person who
directly or indirectly or acting through or in concert with one or more persons
owns, Controls, or has the power to vote more than 10% of any class of voting
securities” (as those terms are defined in 12 U.S.C. § 375(b) or in regulations
promulgated pursuant thereto) of Buyer, of a bank holding company of which Buyer
is a Subsidiary, or of any Subsidiary, of a bank holding company of which Buyer
is a Subsidiary, of any bank at which Buyer maintains a correspondent account or
of any lender which maintains a correspondent account with Buyer

 

67



--------------------------------------------------------------------------------

(xxvii) Office of Foreign Assets Control. Seller warrants, represents and
covenants that neither Seller nor any of its Affiliates are or will be an entity
or person (A) that is listed in the Annex to, or is otherwise subject to the
provisions of, Executive Order 13224 issued on September 24, 2001 (“EO13224”);
(B) whose name appears on OFAC’s most current list of “Specifically Designed
National and Blocked Persons” or other sanctions-related list of designated
Persons maintained by the U.S. Department of State, the European Union or Her
Majesty’s Treasury of the United Kingdom; (C) who commits, threatens to commit
or supports “terrorism”, as that term is defined in EO 13224; or (D) who is
otherwise affiliated with, owns or controls any entity or person listed above
(any and all parties or persons described in (A) through (D) above are herein
referred to as a “Prohibited Person”). Seller covenants and agrees that none of
Seller nor any of its Affiliates will knowingly (1) conduct any business, nor
engage in any transaction or dealing, with any Prohibited Person or (2) engage
in or conspire to engage in any transaction that evades or avoids or that the
purpose of evading or avoiding any of the prohibitions of EO 13224. Seller
further covenants and agrees to deliver to Buyer any such certification or other
evidence as may be requested by Buyer in its sole and absolute discretion,
confirming that none of Seller or any of the its Affiliates is a Prohibited
Person and none of Seller, or any of its Affiliates has engaged in any business
transaction or dealings with a Prohibited Person, including, but not limited to,
the making or receiving of any contribution of funds, goods or services to or
for the benefit of a Prohibited Person.

(xxviii) Notice Address; Name; Jurisdiction of Organization. On the date of this
Agreement, Sellers’ addresses for notices are as specified on Annex I. U.S.
Seller’s legal name is, and has at all times been, Parlex 4 Finance, LLC.
Foreign Asset Seller’s legal name is, and has at all times been, Parlex 4 UK
Finco, LLC. Each Seller’s sole jurisdiction of organization is, and at all times
has been, Delaware. The location where each Seller keeps its books and records,
including all computer tapes and records relating to the Purchased Items, is its
related notice address. Each Seller may change its address for notices and for
the location of its books and records by giving Buyer written notice of such
change.

(xxix) Anti-Money Laundering Laws. Seller and its Affiliates either (1) is
entirely exempt from or (2) has otherwise fully complied with all applicable
anti-money laundering laws, sanctions programs and regulations of the United
States, the United Kingdom, the U.S. Department of State, the European Union or
Her Majesty’s Treasury of the United Kingdom (collectively, the “Anti-Money
Laundering Laws”), by (A) establishing an adequate anti-money laundering
compliance program as required by the Anti-Money Laundering Laws, (B) conducting
the requisite due diligence in connection with the origination of each Purchased
Asset for purposes of the Anti-Money Laundering Laws, including with respect to
the legitimacy of the related obligor (if applicable) and the origin of the
assets used by such obligor to purchase the property in question, and
(C) maintaining sufficient information to identify the related obligor (if
applicable) for purposes of the Anti-Money Laundering Laws.

(xxx) Ownership. Seller is and shall remain at all times a wholly-owned direct
or indirect subsidiary of Guarantor.

(xxxi) Centre of Main Interests. Seller warrants, represents and covenants that
it has not (A) taken any action that would cause its “centre of main interests”
(as such term is defined in the Insolvency Regulation to be located in the
United Kingdom or (B) registered as a company in any jurisdiction other than
Delaware.

 

68



--------------------------------------------------------------------------------

ARTICLE 10.

NEGATIVE COVENANTS OF SELLER

On and as of the Closing Date, the Amendment and Restatement Date and each
Purchase Date and until this Agreement is no longer in force with respect to any
Transaction, neither Seller shall, without the prior written consent of Buyer:

(a) subject to such Seller’s right to repurchase any Purchased Asset sold by
such Seller, take any action that would directly or indirectly impair or
adversely affect Buyer’s title to the Purchased Assets;

(b) transfer, assign, convey, grant, bargain, sell, set over, deliver or
otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in the Purchased Items (or any of it) to any Person other than Buyer,
or engage in repurchase transactions or similar transactions with respect to the
Purchased Items (or any of it) with any Person other than Buyer, unless and
until such Purchased Asset relating to such Purchased Items is repurchased by
Seller in accordance with this Agreement;

(c) modify in any material respect or terminate any Servicing Agreements to
which it is a party, without the consent of Buyer in its discretion, not to be
unreasonably withheld, conditioned, or delayed;

(d) create, incur or permit to exist any Lien in or on any of its property,
assets, revenue, the Purchased Assets, unless and until such Purchased Asset
relating to such Purchased Items is repurchased by Seller in accordance with
this Agreement, the Purchased Items, whether now owned or hereafter acquired,
other than the Liens granted by Seller pursuant to Article 6 of this Agreement
and the Lien granted by Parent under the Pledge Agreement;

(e) except as otherwise expressly permitted herein, enter into any transaction
of merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation, winding up or dissolution), sell all or
substantially all of its assets without the consent of Buyer in its sole and
absolute discretion;

(f) consent or assent to any amendment or supplement to, or termination of, any
note, loan agreement, mortgage or guarantee relating to the Purchased Assets or
other agreement or instrument relating to the Purchased Assets other than in
accordance with Article 7(e) or Article 27;

(g) permit the organizational documents or organizational structure of Seller to
be amended without the prior written consent of Buyer not to be unreasonably
withheld, conditioned, or delayed, other than special purpose entity provisions,
for which such consent shall be at Buyer’s sole and absolute discretion;

 

69



--------------------------------------------------------------------------------

(h) acquire or maintain any right or interest in any Purchased Asset or
Underlying Mortgaged Property that is senior to or pari passu with the rights
and interests of Buyer therein under this Agreement and the other Transaction
Documents unless such right or interest becomes a Purchased Asset hereunder;

(i) use any part of the proceeds of any Transaction hereunder for any purpose
which violates, or would be inconsistent with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System;

(j) enter into any Hedging Transaction with respect to any Purchased Asset with
any entity that is not an Affiliated Hedge Counterparty or a Qualified Hedge
Counterparty;

(k) permit, at any time after thirty (30) days subsequent to the Purchase Date
of the first Purchased Asset subject to a Transaction, the number of Purchased
Assets that are Senior Mortgage Loans to be less than three (3); provided,
however, that in the event of an Early Repurchase of all Purchased Assets
subject to Transactions, this Article 10(k) shall not apply until such time as
Buyer and Seller enter into a new Transaction subsequent to such Early
Repurchase of all Purchased Assets; and

(l) take any action that will cause its “centre of main interests” (as such term
is defined in European Council Regulation (EC) No. 1346/2000 on Insolvency
Proceedings (the “Insolvency Regulation”) to be located in the United Kingdom or
register as a company in any jurisdiction other than Delaware.

ARTICLE 11.

AFFIRMATIVE COVENANTS OF SELLER

On and as of the Closing Date, the Amendment and Restatement Date and each
Purchase Date and until this Agreement is no longer in force with respect to any
Transaction:

(a) Each Seller shall promptly notify Buyer of any material adverse change in
its business operations and/or financial condition; provided, however, that
nothing in this Article 11 shall relieve such Seller of its obligations under
this Agreement.

(b) Each Seller shall provide Buyer with copies of such documents as Buyer may
reasonably request evidencing the truthfulness of the representations set forth
in Article 9.

(c) Each Seller shall (1) defend the right, title and interest of Buyer in and
to the Purchased Items against, and take such other action as is necessary to
remove, the Liens, security interests, claims and demands of all Persons (other
than Liens created in favor of Buyer pursuant to the Transaction Documents) and
(2) at Buyer’s reasonable request, take all action necessary to ensure that
Buyer will have a first priority security interest in the Purchased Assets
subject to any of the Transactions in the event such Transactions are
recharacterized as secured financings.

(d) Each Seller shall notify Buyer and the Depository of the occurrence of any
Default or Event of Default with respect to such Seller of which Seller has
Knowledge as soon as possible but in no event later than the second
(2nd) Business Day after obtaining actual knowledge of such event.

 

70



--------------------------------------------------------------------------------

(e) Each Seller shall cause the special servicer rating of the special servicer
with respect to all mortgage loans underlying Purchased Assets to be no lower
than “average” by S&P to the extent such Seller controls or is entitled to
control the selection of the special servicer. In the event the special servicer
rating with respect to any Person acting as special servicer for any mortgage
loans underlying Purchased Assets shall be below “average” by S&P, or if an Act
of Insolvency occurs with respect to either Seller or Guarantor, Buyer shall be
entitled to transfer special servicing with respect to all Purchased Assets to
an entity satisfactory to Buyer, to the extent such Seller controls or is
entitled to control the selection of the special servicer.

(f) Each Seller shall promptly (and in any event not later than two (2) Business
Days following receipt) deliver to Buyer (i) any notice of the occurrence of an
event of default under or report received by such Seller pursuant to the
Purchased Asset Documents; (ii) any notice of transfer of servicing under the
Purchased Asset Documents and (iii) any other information with respect to the
Purchased Assets that may be reasonably requested by Buyer from time to time and
within Seller’s possession or control or are obtainable by Seller.

(g) Each Seller will permit Buyer, its Affiliates or its designated
representative, upon reasonable prior written notice from Buyer, at reasonable
times not to exceed twice per calendar year unless an Event of Default has
occurred and is continuing, at Buyer’s sole cost and expense, to inspect such
Seller’s records with respect to the Purchased Items that are not privileged and
the conduct and operation of its business related thereto subject to the terms
of any confidentiality agreement between Buyer and Seller and applicable law,
and if no such confidentiality agreement then exists between Buyer and Seller,
Buyer and Seller shall act in accordance with customary market standards
regarding confidentiality and applicable law. Buyer shall act in a commercially
reasonable manner in requesting and conducting any inspection relating to the
conduct and operation of such Seller’s business.

(h) If either Seller shall at any time become entitled to receive or shall
receive any rights, whether in addition to, in substitution of, as a conversion
of, or in exchange for a Purchased Asset, or otherwise in respect thereof, such
Seller shall accept the same as Buyer’s agent, hold the same in trust for Buyer
and deliver the same forthwith to Buyer (or the Custodian, as appropriate) in
the exact form received, duly endorsed by Seller to Buyer, if required, together
with all related necessary transfer documents, to be held by Buyer hereunder as
additional collateral security for the Transactions. If any sums of money or
property are paid or distributed in respect of the Purchased Assets and received
by either Seller, such Seller shall, until such money or property is paid or
delivered to Buyer, hold such money or property in trust for Buyer, segregated
from other funds of such Seller, as additional collateral security for the
Transactions.

(i) At any time from time to time upon the reasonable request of Buyer, at the
sole expense of the applicable Seller, each Seller will (i) promptly and duly
execute and deliver such further instruments and documents and take such further
actions as Buyer may reasonably request for the purposes of obtaining or
preserving the full benefits of this Agreement including the perfected,
first-priority security interest required hereunder, (ii) ensure that such
security

 

71



--------------------------------------------------------------------------------

interest remains fully perfected at all times and remains at all times first in
priority as against all other creditors of such Seller (whether or not existing
as of the Closing Date, any Purchase Date, the Amendment and Restatement Date or
in the future) and (iii) obtain or preserve the rights and powers herein granted
(including, among other things, filing such UCC financing statements or similar
requirements under the laws of England and Wales and/or other jurisdictions as
Buyer may reasonably request). If any amount payable under or in connection with
any of the Purchased Items shall be or become evidenced by any promissory note,
other instrument or certificated security, such note, instrument or certificated
security shall be immediately delivered to Buyer, duly endorsed in a manner
satisfactory to Buyer, to be itself held as a Purchased Item pursuant to this
Agreement, and the documents delivered in connection herewith.

(j) Each Seller shall provide, or to cause to be provided, to Buyer the
following financial and reporting information:

(i) Within fifteen (15) calendar days after each month-end, a monthly reporting
package substantially in the form of Exhibit III-A attached hereto (the “Monthly
Reporting Package”);

(ii) Within forty-five (45) calendar days after the last day of each of the
first three fiscal quarters in any fiscal year, a quarterly reporting package
substantially in the form of Exhibit III-B attached hereto (the “Quarterly
Reporting Package”);

(iii) Within ninety (90) calendar days after the last day of its fiscal year, an
annual reporting package substantially in the form of Exhibit III-C attached
hereto (the “Annual Reporting Package”); and

(iv) (A) Upon Buyer’s request, a listing of any material changes in Hedging
Transactions with Qualified Hedge Counterparties, the names of the Qualified
Hedge Counterparties and the material terms of such Hedging Transactions,
delivered within ten (10) days after Buyer’s request; and

(B) copies of each Seller’s and Guarantor’s Federal Income Tax returns, if any,
delivered within thirty (30) days after the earlier of (1) filing or (2) the
last filing extension period.

(k) Sellers shall make a representative available to Buyer every month for
attendance at a telephone conference, the date of which to be mutually agreed
upon by Buyer and Sellers, regarding the status of each Purchased Asset,
Sellers’ compliance with the requirements of Articles 10 and 11, and any other
matters relating to the Transaction Documents or Transactions that Buyer wishes
to discuss with Sellers.

(l) Each Seller shall and shall cause Guarantor to at all times (i) comply with
all material contractual obligations, (ii) comply in all respects with all laws,
ordinances, rules, regulations and orders (including, without limitation,
environmental laws) of any Governmental Authority or any other federal, state,
municipal or other public authority having jurisdiction over the Sellers and
Guarantor or any of its assets and the Sellers and Guarantor shall do or cause
to be done all things necessary to preserve and maintain in full force and
effect its legal existence, and all licenses material to its business and
(iii) maintain and preserve its legal existence and all

 

72



--------------------------------------------------------------------------------

of its material rights, privileges, licenses and franchises necessary for the
operation of its business (including, without limitation, preservation of all
lending licenses held by such Seller and of such Seller’s status as a “qualified
transferee” (however denominated) under all documents which govern the Purchased
Assets).

(m) Each Seller shall and shall cause Guarantor to at all times keep proper
books of records and accounts in which full, true and correct entries shall be
made of its transactions fairly in accordance with GAAP, and set aside on its
books from its earnings for each fiscal year all such proper reserves in
accordance with GAAP.

(n) Each Seller shall observe, perform and satisfy all the terms, provisions,
covenants and conditions required to be observed, performed or satisfied by it,
and shall pay when due all costs, fees and expenses required to be paid by it,
under the Transaction Documents. Each Seller will continue to be a U.S. Person
that is a partnership for U.S. federal income tax purposes, or a disregarded
entity of a U.S. Person for U.S. federal income tax purposes. Each Seller shall
pay and discharge all Taxes on its assets and on the Purchased Items that, in
each case, in any manner would create any Lien upon the Purchased Items, except
for Liens created pursuant to the Transaction Documents and other than any Liens
with respect to Taxes, such taxes that are being appropriately contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves have been provided in accordance with GAAP or Taxes that are
not yet due and payable.

(o) Each Seller shall advise Buyer in writing of the opening of any new chief
executive office or the closing of any such office of such Seller or Guarantor
and of any change in such Seller’s or Guarantor’s name or respective
jurisdictions of organization or the places where the books and records
pertaining to the Purchased Assets are held not less than thirty (30) Business
Days’ prior to taking any such action.

(p) Each Seller will maintain records with respect to the Purchased Items and
the conduct and operation of its business with no less a degree of prudence than
if the Purchased Items were held by such Seller for its own account and will
furnish Buyer, upon reasonable request by Buyer or its designated
representative, with reasonable information reasonably obtainable by such Seller
with respect to the Purchased Items and the conduct and operation of its
business.

(q) Each Seller shall provide Buyer and its Affiliates with reasonable access
plus any such additional reports as Buyer may reasonably request. Upon two
(2) Business Days’ prior notice (unless a Default or an Event of Default shall
have occurred and is continuing, in which case, no prior notice shall be
required), during normal business hours, such Seller shall allow Buyer to
(i) review any operating statements, occupancy status and other property level
information with respect to the underlying real estate directly or indirectly
securing or supporting the Purchased Asset that either is in such Seller’s
possession or is available to such Seller, (ii) examine, copy (at Buyer’s
expense) and make extracts from its books and records, to inspect any of its
properties, and (iii) discuss such Seller’s business and affairs with its
officers.

 

73



--------------------------------------------------------------------------------

(r) Each Seller shall enter into Hedging Transactions with respect to each of
the Hedge-Required Assets to the extent necessary to hedge interest rate risk
associated with the Purchase Price on such Hedge-Required Assets, in a manner
reasonably acceptable to Buyer.

(s) Each Seller shall take all such steps as Buyer deems necessary to perfect
the security interest granted pursuant to Article 6 in the Hedging Transactions,
shall take such action as shall be necessary or advisable to preserve and
protect such Seller’s interest under all such Hedging Transactions (including,
without limitation, requiring the posting of any required additional collateral
thereunder), and hereby authorizes Buyer to take any such action that such
Seller fails to take after demand therefor by Buyer. Each Seller shall provide
the Custodian with copies of all documentation relating to Hedging Transactions
with Qualified Hedge Counterparties promptly after entering into same. All
Hedging Transactions, if any, entered into by such Seller with Buyer or any of
its Affiliates in respect of any Purchased Asset shall be terminated
contemporaneously with the repurchase of such Purchased Asset on the Repurchase
Date therefor.

(t) Each Seller shall:

(i) continue to engage in business of the same general type as now conducted by
it or otherwise as reasonably approved by Buyer prior to the date hereof and
maintain and preserve its legal existence and all of its material rights,
privileges, licenses and franchises necessary for the operation of its business
(including, without limitation, preservation of all lending licenses held by
such Seller and of such Seller’s status as a “qualified transferee” (however
denominated) under all documents which govern the Purchased Assets) to the
extent that failure to do so would have a Material Adverse Effect;

(ii) comply with all contractual obligations and with the requirements of all
applicable laws, rules, regulations and orders of Governmental Authorities
(including, without limitation, all environmental laws) if failure to comply
with such requirements would be reasonably likely (either individually or in the
aggregate) to have a Material Adverse Effect;

(iii) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied;

(iv) pay and discharge all Taxes imposed on it or on its income or profits or on
any of its Property prior to the date on which penalties attach thereto, except
for any such Taxes the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained; and

(v) not cause or permit any Change of Control without the prior written consent
of Buyer.

(u) Each Seller shall cause each servicer of the Purchased Asset to provide to
Buyer and to the Custodian via electronic transmission, promptly upon request by
Buyer a Servicing Tape for the month (or any portion thereof) prior to the date
of Buyer’s request; provided that to the extent any servicer does not provide
any such Servicing Tape, such Seller shall prepare and

 

74



--------------------------------------------------------------------------------

provide to Buyer and the Custodian via electronic transmission a remittance
report containing the servicing information that would otherwise be set forth in
the Servicing Tape; provided, further, that regardless of whether such Seller at
any time delivers any such remittance report, such Seller shall at all times use
commercially reasonable efforts to cause each servicer to provide each Servicing
Tape in accordance with this Article 11(u).

(v) Each Seller’s organizational documents shall at all times include the
following provisions: (a) at all times there shall be, and such Seller shall
cause there to be, at least one (1) Independent Director; (b) such Seller shall
not, without the unanimous written consent of its board of directors including
the Independent Director, take any Material Action or any action that might
cause such entity to become insolvent; (c) no Independent Director may be
removed or replaced unless such Seller provides Buyer with not less than five
(5) Business Days’ prior written notice of (i) any proposed removal of an
Independent Director, together with a statement as to the reasons for such
removal, and (ii) the identity of the proposed replacement Independent Director,
together with a certification that such replacement satisfies the requirements
set forth in the organizational documents for an Independent Director; and
provided further, that any removal or replacement shall not be effective until
the replacement Independent Director has accepted his or her appointment; (d) to
the fullest extent permitted by applicable law, including Section 18-1101(c) of
the Bankruptcy Code and notwithstanding any duty otherwise existing at law or in
equity, the Independent Director shall consider only the interests of such
Seller, including its creditors in acting or otherwise voting with respect to a
Material Action; (e) except for duties to such Seller as set forth in subsection
(d) above (including duties to its equity owners and its creditors solely to the
extent of their respective economic interests in such Seller but excluding
(i) all other interests of the equity owners, (ii) the interests of other
Affiliates of Seller, and (iii) the interests of any group of Affiliates of
which such Seller is a part), the Independent Director shall not have any
fiduciary duties to any Person bound by its organizational documents; (f) the
foregoing shall not eliminate the implied contractual covenant of good faith and
fair dealing under applicable law; and (g) to the fullest extent permitted by
applicable law, including Section 18-1101(e) of the Bankruptcy Code, an
Independent Director shall not be liable to Seller or any other Person for
breach of contract or breach of duties (including fiduciary duties), unless the
Independent Director acted in bad faith or engaged in willful misconduct. No
consent by Buyer shall be required for the removal of any Independent Director
for Cause. “Cause” means, with respect to an Independent Director, (i) acts or
omissions by such Independent Director that constitute willful disregard of such
Independent Director’s duties as set forth in such Seller’s organizational
documents, (ii) that such Independent Director has engaged in or has been
charged with, or has been convicted of, fraud or other acts constituting a crime
under any law applicable to such Independent Director, (iii) that such
Independent Director is unable to perform his or her duties as Independent
Director due to death, disability or incapacity, or (iv) that such Independent
Director no longer meets the definition of Independent Director.

(w) Each Seller has not and will not, except in connection with the obligations
contemplated under the Transaction Documents:

(i) engage in any business or activity other than the entering into and
performing its obligations under the Transaction Documents, and activities
incidental thereto;

 

75



--------------------------------------------------------------------------------

(ii) acquire or own any assets other than (A) the Purchased Assets, (B) the King
William Street Loan, so long as the King William Street Loan is either (1) being
assessed by Buyer as a potential Purchased Asset or (2) is a Purchased Asset,
and (C) such incidental personal property related thereto;

(iii) merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;

(iv) fail to observe all organizational formalities, or fail to preserve its
existence as an entity duly organized, validly existing and in good standing (if
applicable) under the applicable laws of the jurisdiction of its organization or
formation, or (B) amend, modify, terminate or fail to comply with the material
provisions of its organizational documents, in each case without the prior
written consent of Buyer;

(v) own any subsidiary, or make any investment in, any Person;

(vi) commingle its assets with the assets of any other Person (excluding any
consolidation of its financials with those of an Affiliate in accordance with
GAAP), or permit any Affiliate or constituent party independent access to its
bank accounts;

(vii) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than the debt incurred pursuant to this
Agreement and the other Transaction Documents and unsecured trade debt in an
unpaid amount less than $100,000;

(viii) fail to maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person; except that such Seller’s financial position,
assets, liabilities, net worth and operating results may be included in the
consolidated financial statements of an Affiliate, provided that (A) appropriate
notation shall be made on such consolidated financial statements to indicate the
separate identity of such Seller from such Affiliate and that such Seller’s
assets and credit are not available to satisfy the debts and other obligations
of such Affiliate or any other Person, and (B) such Seller’s assets, liabilities
and net worth shall also be listed on such Seller’s own separate balance sheet;

(ix) except for capital contributions or capital distributions permitted under
the terms and conditions of such Seller’s organizational documents and properly
reflected on its books and records, enter into any transaction, contract or
agreement with any general partner, member, shareholder, principal, guarantor of
the obligations of such Seller, or any Affiliate of the foregoing, except upon
terms and conditions that are intrinsically fair, commercially reasonable and
substantially similar to those that would be available on an arm’s-length basis
with unaffiliated third parties;

(x) maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

 

76



--------------------------------------------------------------------------------

(xi) assume or guaranty the debts of any other Person, hold itself out to be
responsible for the debts of any other Person, or otherwise pledge its assets to
secure the obligations of any other Person or hold out its credit or assets as
being available to satisfy the obligations of any other Person;

(xii) except in connection with the origination of the Purchased Assets, make
any loans or advances to any Person, or own any stock or securities of, any
Person;

(xiii) (A) fail to file its own tax returns separate from those of any other
Person, except to the extent such Seller is not required to file tax returns
under Applicable Law, (B) fail to pay any taxes required to be paid under
Applicable Law, or any obligation to reimburse its equityholders or their
Affiliates for any taxes that such equityholders or their Affiliates may incur
as a result of any profits or losses of such Seller;

(xiv) fail to (A) hold itself out to the public as a legal entity separate and
distinct from any other Person, (B) conduct its business solely in its own name
or (C) correct any misunderstanding of which such Seller has Knowledge regarding
its separate identity;

(xv) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations, provided that the foregoing shall not require
any member, partner or shareholder of such Seller to make any additional capital
contributions to Seller;

(xvi) if it is a partnership or limited liability company, without the unanimous
written consent of all of its partners or members, as applicable, and the
written consent of one hundred percent (100%) of all directors or managers of
such Seller, including, without limitation, the Independent Director, take any
Material Action or any action that might cause such entity to become insolvent;

(xvii) fail to allocate shared expenses (including, without limitation, shared
office space and services performed by an employee of an Affiliate) among the
Persons sharing such expenses and to use separate stationery, invoices and
checks bearing its own name;

(xviii) fail to remain solvent or pay its own liabilities only from its own
funds; provided that the foregoing shall not require any member, partner or
shareholder of such Seller to make any additional capital contributions to such
Seller;

(xix) acquire obligations or securities of its partners, members, shareholders
or other Affiliates, as applicable;

(xx) have any employees, but shall be permitted to utilize employees of its
Affiliates pursuant to arms-length terms;

(xxi) fail to maintain and use separate stationery, invoices and checks bearing
its own name;

 

77



--------------------------------------------------------------------------------

(xxii) have any of its obligations guaranteed by an Affiliate except for the
Guarantee Agreement;

(xxiii) identify itself as a department or division of any other Person; or

(xxiv) except in connection with the Purchased Assets, buy or hold evidence of
indebtedness issued by any other Person (other than cash or investment-grade
securities).

(x) With respect to each Eligible Asset to be purchased hereunder, the
applicable Seller shall notify Buyer in writing of the creation of any right or
interest in such Eligible Asset or related Underlying Mortgaged Property that is
senior to or pari passu with the rights and interests that are to be transferred
to Buyer under this Agreement and the other Transaction Documents, and whether
any such interest will be held or obtained by Seller or an Affiliate of Seller.

(y) Each Seller shall be solely responsible for the fees and expenses of the
Custodian, Depository and each servicer (including, without limitation, the
Interim Servicer) of any or all of the Purchased Assets.

(z) Each Seller shall obtain estoppels and agreements reasonably acceptable to
Buyer for each Asset that is subject to a ground lease.

(aa) Each Seller shall notify Buyer in writing of any event or occurrence that
could be reasonably determined to cause Guarantor to breach any of the covenants
contained in paragraph 9 of the Guarantee Agreement.

(bb) With respect to each Purchased Asset subject to a Transaction, each Seller
shall pay Buyer the applicable Purchased Asset Fee for such Purchased Asset as
forth herein and in the Fee Letter.

ARTICLE 12.

EVENTS OF DEFAULT; REMEDIES

(a) Each of the following events shall constitute an “Event of Default” under
this Agreement:

(i) either Seller or Guarantor shall fail to repurchase (A) Purchased Assets
upon the applicable Repurchase Date or (B) a Purchased Asset that is no longer
an Eligible Asset in accordance with Article 12(c);

(ii) Buyer shall fail to receive on any Remittance Date the accreted value of
the Price Differential (less any amount of such Price Differential previously
paid by either Seller to Buyer) (including, without limitation, in the event the
Income paid or distributed on or in respect of the Purchased Assets is
insufficient to make such payment and either Seller does not make such payment
or cause such payment to be made) (except that such failure shall not be an
Event of Default by either Seller if sufficient Income, including Principal
Proceeds which would otherwise be remitted to the applicable Seller pursuant to
Article 5 of this Agreement, is on deposit in the Depository Accounts and the
Depository fails to remit such funds to Buyer);

 

78



--------------------------------------------------------------------------------

(iii) either Seller or Guarantor shall fail to cure any Margin Deficit, to the
extent such Margin Deficit equals or exceeds the Minimum Transfer Amount, in
accordance with Article 4 of this Agreement;

(iv) either Seller or Guarantor shall fail to make any payment not otherwise
addressed under this Article 12(a) owing to Buyer that has become due, whether
by acceleration or otherwise under the terms of this Agreement, the Pledge
Agreement, the Guarantee Agreement or any other Transaction Document, which
failure is not remedied within five (5) Business Days of notice thereof;

(v) either Seller shall default in the observance or performance of its
obligation in Article 7(c) or any agreement contained in Articles 10 or 11 of
this Agreement and such default shall not be cured within five (5) Business Days
after notice by Buyer to the applicable Seller thereof;

(vi) an Act of Insolvency occurs with respect to either Seller or Guarantor;

(vii) a Change of Control occurs with respect to either Seller or Guarantor
without the prior written consent of Buyer;

(viii) any employee with a title equivalent or more senior to that of “Senior
Vice President” of either Seller or Guarantor shall admit in writing to any
Person in an external communication (whether electronic or otherwise) its
inability to, or its intention not to, perform any of its material obligations
hereunder;

(ix) the Custodial Agreement, a Depository Agreement, the Pledge Agreement, the
Guarantee Agreement or any other Transaction Document or a replacement therefor
acceptable to Buyer shall for whatever reason be terminated or cease to be in
full force and effect, or the enforceability thereof shall be contested by
either Seller;

(x) either Seller or Guarantor shall be in default under (A) any Indebtedness of
Seller or Guarantor, as applicable, which default (1) involves the failure to
pay a matured obligation in excess of $250,000, with respect to such Seller or
$15,000,000, with respect to Guarantor or (2) permits the acceleration of the
maturity of obligations by any other party to or beneficiary with respect to
such Indebtedness, if the aggregate amount of the Indebtedness in respect of
which such default or defaults shall have occurred is at least $250,000, with
respect to such Seller or $15,000,000, with respect to Guarantor; or (B) any
other material contract to which such Seller or Guarantor is a party, which
default (1) involves the failure to pay a matured obligation if the aggregate
amount of such obligation is greater than $250,000 with respect to such Seller
or $15,000,000 with respect to Guarantor, or (2) permits the acceleration of the
maturity of obligations by any other party to or beneficiary of such contract if
the aggregate amount of such obligations is greater than $250,000, with respect
to such Seller or $15,000,000, with respect to Guarantor;

 

79



--------------------------------------------------------------------------------

(xi) either Seller or Guarantor shall be in default under any Indebtedness of
such Seller or Guarantor, as applicable, to Buyer or any of its present or
future Affiliates, which default (A) involves the failure to pay a matured
obligation, or (B) permits the acceleration of the maturity of obligations by
any other party to or beneficiary with respect to such Indebtedness;

(xii) (A) either Seller or an ERISA Affiliate shall engage in any non-exempt
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan that is not exempt from such Sections of ERISA and
the Code, (B) any material “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the Pension Benefit Guaranty Corporation or a Plan
shall arise on the assets of Seller or any ERISA Affiliate, (C) a “Reportable
Event” (as referenced in Section 4043(b)(3) of ERISA) shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Plan, which Reportable
Event (as so defined) or commencement of proceedings or appointment of a trustee
is, in the reasonable opinion of Buyer, likely to result in the termination of
such Plan for purposes of Title IV of ERISA, (D) any Plan shall terminate for
purposes of Title IV of ERISA, (E) either Seller or any ERISA Affiliate shall,
or in the reasonable opinion of Buyer is likely to, incur any liability in
connection with a withdrawal from, or the insolvency or reorganization of, a
Multiemployer Plan or (F) any other event or condition shall occur or exist with
respect to a Plan; and in each case in clauses (A) through (F) above, such event
or condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect;

(xiii) either (A) the Transaction Documents shall for any reason not cause, or
shall cease to cause, Buyer to be the owner free of any adverse claim of any of
the Purchased Assets, and such condition is not cured by a Seller within three
(3) Business Days after notice thereof from Buyer to such Seller, or (B) if a
Transaction is recharacterized as a secured financing, and the Transaction
Documents with respect to any Transaction shall for any reason cease to create
and maintain a valid first priority security interest in favor of Buyer in any
of the Purchased Assets;

(xiv) an “Event of Default,” “Termination Event,” “Potential Event of Default”
or other default or breach, however defined therein, occurs under any Hedging
Transaction on the part of a Seller, or the counterparty to a Seller on any such
Hedging Transaction with a Qualified Hedge Counterparty ceases to be a Qualified
Hedge Counterparty, that is otherwise not cured within any applicable cure
period thereunder or, if no cure period exists thereunder, which is not cured by
such Seller within three (3) Business Days after notice thereof from an
Affiliated Hedge Counterparty or Qualified Hedge Counterparty to such Seller;

(xv) any governmental, regulatory, or self-regulatory authority shall have taken
any action to suspend or terminate the rights, privileges, or operations of
either Seller, which suspension has a Material Adverse Effect in the
determination of Buyer;

 

80



--------------------------------------------------------------------------------

(xvi) any other representation (other than the representations and warranties of
either Seller set forth in Exhibit VI and Article 9(b)(viii)(D), which shall not
be considered an Event of Default if incorrect or untrue in any material
respect) made by either Seller to Buyer shall have been incorrect or untrue in
any material respect when made or repeated or deemed to have been made or
repeated and such incorrect or untrue representation exists and continues
unremedied for ten (10) calendar days after the earlier of receipt of written
notice thereof from Buyer or such Seller’s Knowledge of such incorrect or untrue
representation;

(xvii) a final non-appealable judgment by any competent court in the United
States of America for the payment of money (A) rendered against either Seller in
an amount greater than $250,000 or (B) rendered against Guarantor in an amount
greater than $15,000,000, and remained undischarged or unpaid for a period of
sixty (60) days, during which period execution of such judgment is not
effectively stayed by bonding over or other means reasonably acceptable to
Buyer;

(xviii) if either Seller shall breach or fail to perform any of the terms,
covenants, obligations or conditions of this Agreement, other than as
specifically otherwise referred to in this definition of “Event of Default”, and
such breach or failure to perform is not remedied within the earlier of five
(5) Business Days after (a) delivery of notice thereof to such Seller by Buyer,
or (b) Knowledge on the part of Seller of such breach or failure to perform;
provided, that, if Buyer determines, in its sole discretion, that any such
breach is capable of being cured and such Seller is diligently and continuously
pursuing such a cure in good faith but is not able to do so on a timely basis,
such Seller shall have an additional period of time, not to exceed thirty
(30) additional days, within which to complete such cure; provided further, that
such additional 30-day period shall not apply to any breach of or other failure
to comply with the terms of Article 10(k) of this Agreement;

(xix) the Guarantee Agreement or a replacement therefor acceptable to Buyer
shall for whatever reason be terminated or cease to be in full force and effect,
or the enforceability thereof shall be contested by Guarantor or either Seller;
and

(xx) the breach by Guarantor of any material term or condition set forth in the
Guarantee Agreement or of any representation, warranty, certification or
covenant made or deemed made in the Guarantee Agreement by Guarantor or in any
certificate furnished by Guarantor to Buyer pursuant to the provisions hereof or
thereof or if any information with respect to the Purchased Assets furnished in
writing on behalf of Guarantor shall prove to have been false or misleading in
any respect as of the time made or furnished; provided, however, that any such
default, failure to perform or breach shall not constitute an Event of Default
if Guarantor cures such default or failure to perform, as the case may be,
within the grace notice and/or cure period, if any, provided under the
applicable agreement.

(b) After the occurrence and during the continuance of an Event of Default, each
Seller hereby appoints Buyer as attorney-in-fact of such Seller for the purpose
of carrying out the provisions of this Agreement and taking any action and
executing or endorsing any instruments

 

81



--------------------------------------------------------------------------------

that Buyer may deem necessary or advisable to accomplish the purposes hereof,
which appointment as attorney-in-fact is irrevocable and coupled with an
interest. If an Event of Default shall occur and be continuing with respect to
either Seller, the following rights and remedies shall be available to Buyer:

(i) At the option of Buyer, exercised by written notice to such Seller (which
option shall be deemed to have been exercised, even if no notice is given,
immediately upon the occurrence of an Act of Insolvency with respect to such
Seller or Guarantor), the Repurchase Date for each Transaction hereunder shall,
if it has not already occurred, be deemed immediately to occur (the date on
which such option is exercised or deemed to have been exercised being referred
to hereinafter as the “Accelerated Repurchase Date”).

(ii) If Buyer exercises or is deemed to have exercised the option referred to in
Article 12(b)(i) of this Agreement:

(A) each Seller’s obligations hereunder to repurchase all Purchased Assets shall
become immediately due and payable on and as of the Accelerated Repurchase Date;
and

(B) to the extent permitted by applicable law, the Repurchase Price with respect
to each Transaction (determined as of the Accelerated Repurchase Date) shall be
increased by the aggregate amount obtained by daily application of, on a 360 day
per year basis for the actual number of days during the period from and
including the Accelerated Repurchase Date to but excluding the date of payment
of the Repurchase Price (as so increased), (x) the Pricing Rate for such
Transaction multiplied by (y) the Repurchase Price for such Transaction
(decreased by (I) any amounts actually remitted to Buyer by the Depository or
either Seller from time to time pursuant to Article 5 of this Agreement and
applied to such Repurchase Price, and (II) any amounts applied to the Repurchase
Price pursuant to Article 12(b)(iii) of this Agreement); and

(C) the Custodian shall, upon the request of Buyer, deliver to Buyer all
instruments, certificates and other documents then held by the Custodian
relating to the Purchased Assets.

(iii) Upon the occurrence and during the continuance of an Event of Default with
respect to either Seller, Buyer may (A) immediately sell on a servicing released
basis, at a public or private sale in a commercially reasonable manner and at
such price or prices as Buyer may deem satisfactory any or all of the Purchased
Assets, and/or (B) in its sole discretion elect, in lieu of selling all or a
portion of such Purchased Assets, to give Sellers credit for such Purchased
Assets in an amount equal to the Market Value of such Purchased Assets against
the aggregate unpaid Repurchase Price for such Purchased Assets and any other
amounts owing by Sellers under the Transaction Documents. The proceeds of any
disposition of Purchased Assets effected pursuant to this Article 12(b)(iii)
shall be applied, (v) first, to the costs and expenses incurred by Buyer in
connection with such Seller’s default; (w) second, to actual out-of-pocket
damages

 

82



--------------------------------------------------------------------------------

incurred by Buyer in connection with such Seller’s default (including, but not
limited to, costs of cover and/or Hedging Transactions, if any), (x) third, to
the Repurchase Price; (y) fourth, to any Breakage Costs; and (z) fifth, to
return any excess to Sellers.

(iv) The parties recognize that it may not be possible to purchase or sell all
of the Purchased Assets on a particular Business Day, or in a transaction with
the same purchaser, or in the same manner because the market for such Purchased
Assets may not be liquid. In view of the nature of the Purchased Assets, the
parties agree that liquidation of a Transaction or the Purchased Assets does not
require a public purchase or sale and that a good faith private purchase or sale
shall be deemed to have been made in a commercially reasonable manner.
Accordingly, Buyer may elect, in its sole discretion, the time and manner of
liquidating any Purchased Assets, and nothing contained herein shall
(A) obligate Buyer to liquidate any Purchased Assets on the occurrence and
during the continuance of an Event of Default or to liquidate all of the
Purchased Assets in the same manner or on the same Business Day or
(B) constitute a waiver of any right or remedy of Buyer.

(v) Each Seller shall be liable to Buyer and its Affiliates and shall indemnify
Buyer and its Affiliates for (A) the amount (including in connection with the
enforcement of this Agreement) of all out of pocket losses, and costs and
expenses, including reasonable legal fees and expenses of outside counsel,
actually incurred by Buyer in connection with or as a consequence of an Event of
Default with respect to such Seller and (B) all documented, actual costs
incurred by Buyer in connection with the termination of Hedging Transactions in
the event that such Seller, from and after an Event of Default, takes any action
to impede or otherwise affect Buyer’s remedies under this Agreement.

(vi) Buyer shall have, in addition to its rights and remedies under the
Transaction Documents, all of the rights and remedies provided by applicable
federal, state, foreign (where relevant), and local laws (including, without
limitation, if the Transactions are recharacterized as secured financings, the
rights and remedies of a secured party under the UCC as in effect from
time-to-time in the State of New York, to the extent that the UCC is applicable,
and the right to offset any mutual debt and claim and the right to appropriate
the Purchased Assets in accordance with Article 12(b)(vi)), in equity, and under
any other agreement between Buyer and either Seller. Without limiting the
generality of the foregoing, Buyer shall be entitled to set off the proceeds of
the liquidation of the Purchased Assets against all of either Seller’s
obligations to Buyer under this Agreement, without prejudice to Buyer’s right to
recover any deficiency. The parties hereto agree that the method of valuation of
Purchased Assets provided for in Article 12(b)(vi) shall constitute a
commercially reasonable method of valuation for the purposes of the FCA
Regulations.

(vii) Subject to the applicable notice and cure periods set forth herein, Buyer
may exercise any or all of the remedies available to Buyer immediately upon the
occurrence of an Event of Default with respect to either Seller and at any time
during the continuance thereof. All rights and remedies arising under the
Transaction Documents, as amended from time to time, are cumulative and not
exclusive of any other rights or remedies that Buyer may have.

 

83



--------------------------------------------------------------------------------

(viii) Buyer may enforce its rights and remedies hereunder without prior
judicial process or hearing, and each Seller hereby expressly waives any
defenses such Seller might otherwise have to require Buyer to enforce its rights
by judicial process. Each Seller also waives, to the extent permitted by law,
any defense such Seller might otherwise have arising from the use of nonjudicial
process, disposition of any or all of the Purchased Assets, or from any other
election of remedies. Each Seller recognizes that nonjudicial remedies are
consistent with the usages of the trade, are responsive to commercial necessity
and are the result of a bargain at arm’s length.

(c) If at any time Buyer determines that (i) any Purchased Asset is not an
Eligible Asset (other than as a result of a breach of a Mark-to-Market
Representation, which shall in no event, in and of itself, cause an Early
Repurchase but may be used in connection with the determination of Market Value
in accordance with this Agreement) or (ii) has been released from the possession
of the Custodian for a period in excess of ten (10) calendar days, the related
Transaction shall terminate and an Early Repurchase Date shall be deemed to
occur with respect to such Purchased Asset. No later than three (3) Business
Days after receiving written notice from Buyer or any Seller becoming otherwise
aware that such Purchased Asset is not an Eligible Asset, such Seller shall
repurchase the affected Purchased Asset and such Seller shall pay the applicable
Repurchase Price for such Purchased Asset to Buyer by depositing such amount in
immediately available funds at the direction of Buyer.

ARTICLE 13.

SINGLE AGREEMENT

Buyer and each Seller acknowledge that, and have entered hereinto and will enter
into each Transaction (including an Additional Purchase Transaction or Future
Funding Transaction) hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and each Seller agrees (i) to perform all of its obligations in
respect of each Transaction hereunder, and that a default in the performance of
any such obligations shall constitute a default by it in respect of all
Transactions hereunder, (ii) that each of them shall be entitled to set off
claims and apply property held by them in respect of any Transaction against
obligations owing to them in respect of any other Transactions hereunder and
(iii) that payments, deliveries and other transfers made by either of them in
respect of any Transaction shall be deemed to have been made in consideration of
payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.

 

84



--------------------------------------------------------------------------------

ARTICLE 14.

RECORDING OF COMMUNICATIONS

EACH OF BUYER AND EACH SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) FROM
TIME TO TIME TO MAKE OR CAUSE TO BE MADE TAPE RECORDINGS OF COMMUNICATIONS
BETWEEN ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO
TRANSACTIONS; PROVIDED, HOWEVER, THAT SUCH RIGHT TO RECORD COMMUNICATIONS SHALL
BE LIMITED TO COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON THE TRADING FLOOR OF
THE APPLICABLE PARTY. EACH OF BUYER AND EACH SELLER HEREBY CONSENTS TO THE
ADMISSIBILITY OF SUCH TAPE RECORDINGS IN ANY COURT, ARBITRATION, OR OTHER
PROCEEDINGS, AND AGREES THAT A DULY AUTHENTICATED TRANSCRIPT OF SUCH A TAPE
RECORDING SHALL BE DEEMED TO BE A WRITING CONCLUSIVELY EVIDENCING THE PARTIES’
AGREEMENT.

ARTICLE 15.

NOTICES AND OTHER COMMUNICATIONS

Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) hand delivery,
with proof of delivery, (b) certified or registered United States mail, postage
prepaid, (c) expedited prepaid delivery service, either commercial, United
States Postal Service or Royal Mail, with proof of delivery or (d) by email,
provided that such emailed notice must also be delivered by one of the means set
forth above, to the address specified in Annex I hereto or at such other address
and person as shall be designated from time to time by any party hereto, as the
case may be, in a written notice to the other parties hereto in the manner
provided for in this Article 15. A notice shall be deemed to have been given:
(w) in the case of hand delivery, at the time of delivery, (x) in the case of
registered or certified mail, when delivered or the first attempted delivery on
a Business Day, (y) in the case of expedited prepaid delivery upon the first
attempted delivery on a Business Day, or (z) in the case of email, upon receipt
of confirmation, provided that such emailed notice was also delivered as
required in this Article 15. A party receiving a notice that does not comply
with the technical requirements for notice under this Article 15 may elect to
waive any deficiencies and treat the notice as having been properly given.

ARTICLE 16.

ENTIRE AGREEMENT; SEVERABILITY

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

ARTICLE 17.

NON-ASSIGNABILITY

(a) Subject to Article 17(b) below, neither Seller may assign any of its
respective rights or obligations under this Agreement without the prior written
consent of Buyer (not to be unreasonably withheld or delayed) and any attempt by
either Seller to assign any of its rights or

 

85



--------------------------------------------------------------------------------

obligations under this Agreement without the prior written consent of Buyer
shall be null and void. Buyer may, without consent of either Seller, sell to one
or more banks, financial institutions or other entities (“Participants”) (other
than with respect to an assignment to a Prohibited Transferee, which shall be
subject to the prior written consent of the applicable Seller) participating
interests in any Transaction, its interest in the Purchased Assets, or any other
interest of Buyer under this Agreement. Buyer may, at any time and from time to
time, upon prior written notice to the applicable Seller, assign to any Person
(other than Prohibited Transferees, so long as no Event of Default has occurred
and is continuing, in which case such limitation shall not apply) (an “Assignee”
and together with Participants, each a “Transferee” and collectively, the
“Transferees”) all or any part of its rights its interest in the Purchased
Assets, or any other interest of Buyer under this Agreement; provided, however,
that in all such circumstances (for the avoidance of doubt, including
participations) other than a sale, assignment, transfer or participation by
Buyer of one hundred percent (100%) of its rights and obligations under the
Transaction Documents (which sale, assignment, transfer or participation, if
Buyer does not retain control and authority over its rights and obligations
under the Transaction Documents, shall be subject to the prior written consent
of the applicable Seller, not to be unreasonably withheld, conditioned or
delayed), (i) Buyer shall retain control and authority over its rights and
obligations under the Transaction Documents and any Transaction, subject to
major decision approval rights, (ii) the applicable Seller shall not be
obligated or required to deal directly or indirectly with any Person other than
Buyer, and (iii) such Seller shall not be charged for, incur or be required to
reimburse Buyer or any other Person for any costs or expense relating to any
such sale, assignment, transfer or participation. Each Seller and Guarantor
agrees to reasonably cooperate with Buyer, at Buyer’s sole cost and expense, in
connection with any such assignment, transfer or sale of participating interest
and to enter into such restatements of, and amendments, supplements and other
modifications to, this Agreement in order to give effect to such assignment,
transfer or sale. Each Seller agrees that each properly registered Participant
shall be entitled to the benefits of Article 3(h), Article 3(i), and
Articles 3(n) through (s) (subject to the requirements and limitations therein,
including, without limitation and for the avoidance of doubt, the requirements
under Article 3(o) or Article 3(p) (it being understood that the documentation
required under Article 3(p) shall be delivered to the participating Buyer or
Assignee, as applicable)) to the same extent as if it were an Assignee and had
acquired its interest by assignment pursuant to this Article 17(a); provided
that such Participant (A) agrees to be subject to the provisions of Article 3 as
if it were an Assignee under this Article 17(a), and (B) shall not be entitled
to receive any greater payment under Article 3(o) or Article 3(q), with respect
to any participation, than its participating Buyer or Assignee, as applicable,
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, in any case which occurs after the Participant acquired
the applicable participation. Each Buyer or Assignee that sells a participation
agrees to use reasonable efforts to cooperate with Sellers to effectuate the
provisions of Article 3 with respect to the applicable Participant.

(b) Title to all Purchased Assets and Purchased Items shall pass to Buyer and
Buyer shall have free and unrestricted use of all Purchased Assets. Nothing in
this Agreement shall preclude Buyer from engaging in repurchase transactions
with the Purchased Assets and Purchased Items or otherwise selling, pledging,
repledging, transferring, hypothecating, or rehypothecating the Purchased Assets
and Purchased Items, all on terms that Buyer may

 

86



--------------------------------------------------------------------------------

determine in its sole discretion other than with respect to repurchase
transactions or sales, pledges, repledges, transfers, hypothecations, or
rehypothecations to Prohibited Transferees, which shall be subject to the prior
written consent of the applicable Seller; provided, however, that Buyer shall
transfer the applicable Purchased Assets to the related Seller on the applicable
Repurchase Date free and clear of any pledge, lien, security interest,
encumbrance, charge or other adverse claim on any of the Purchased Assets.
Nothing contained in this Agreement shall obligate Buyer to segregate any
Purchased Assets or Purchased Items transferred to Buyer by the applicable
Seller.

(c) Buyer, acting for this purpose as an agent of the applicable Seller, shall
maintain at one of its offices a register for the recordation of the names and
addresses of Buyer, and the percentage of the rights and obligations under this
Agreement owing to, Buyer and each Transferee pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and each Seller, Buyer, and each Transferee shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Buyer or
Transferee, as applicable, hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by either Seller at any reasonable time and from time to time upon
reasonable prior notice; provided that Buyer shall have no obligation to
disclose all or any portion of the Register regarding Participants (including
the identity of any Participant or any information relating to a Participant’s
beneficial interest in this Agreement) to any Person except to the extent that
such disclosure is necessary to establish that such beneficial interest in this
Agreement or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Register shall be
conclusive absent manifest error, and Buyer shall treat each Person whose name
is recorded in the Register as the owner of its respective interest for all
purposes of this Agreement notwithstanding any notice to the contrary. No sale,
assignment, transfer or participation pursuant to this Article 17 shall be
effective until reflected in the Register.

ARTICLE 18.

GOVERNING LAW

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

ARTICLE 19.

NO WAIVERS, ETC.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Articles 4(a) or 4(b) hereof will not constitute a waiver
of any right to do so at a later date.

 

87



--------------------------------------------------------------------------------

ARTICLE 20.

USE OF EMPLOYEE PLAN ASSETS

(a) If assets of an employee benefit plan subject to any provision of ERISA are
intended to be used by either party hereto (the “Plan Party”) in a Transaction,
the Plan Party shall so notify the other party prior to the Transaction. The
Plan Party shall represent in writing to the other party that the Transaction
does not constitute a prohibited transaction under ERISA or is otherwise exempt
therefrom, and the other party may proceed in reliance thereon but shall not be
required so to proceed.

(b) Subject to the last sentence of subparagraph (a) of this Article 20, any
such Transaction shall proceed only if the applicable Seller furnishes or has
furnished to Buyer its most recent available audited statement of its financial
condition and its most recent subsequent unaudited statement of its financial
condition.

(c) By entering into a Transaction or a related Additional Purchase Transaction
or Future Funding Transaction, pursuant to this Article 20, the applicable
Seller shall be deemed (i) to represent to Buyer that since the date of such
Seller’s latest such financial statements, there has been no material adverse
change in such Seller’s financial condition that such Seller has not disclosed
to Buyer, and (ii) to agree to provide Buyer with future audited and unaudited
statements of its financial condition as they are issued, so long as it is such
Seller in any outstanding Transaction involving a Plan Party.

ARTICLE 21.

INTENT

(a) The parties intend and recognize that each Transaction is a “repurchase
agreement” as that term is defined in Section 101(47) of the Bankruptcy Code
(except insofar as the type of Assets subject to such Transaction or the term of
such Transaction would render such definition inapplicable), and a “securities
contract” as that term is defined in Section 741 of the Bankruptcy Code (except
insofar as the type of assets subject to such Transaction would render such
definition inapplicable). The Parties intend (a) for each Transaction to qualify
for the safe harbor treatment provided by the Bankruptcy Code and for Buyer to
be entitled to all of the rights, benefits and protections afforded to Persons
under the Bankruptcy Code with respect to a “repurchase agreement” as defined in
Section 101(47) of the Bankruptcy Code and a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code and that payments under this Agreement are
deemed “margin payments” or “settlement payments,” as defined in Section 741 of
the Bankruptcy Code, (b) for the grant of a security interest set forth in
Article 6 to also be a “securities contract” as defined in Section 741(7)(A)(xi)
of the Bankruptcy Code and a “repurchase agreement” as that term is defined in
Section 101(47)(A)(v) of the Bankruptcy Code, and (c) that each party (for so
long as each is either a “financial institution,” “financial participant,” “repo
participant,” “master netting participant” or other entity listed in
Section 546, 555, 559, 561, 362(b)(6) or 362(b)(7) of the Bankruptcy Code) shall
be entitled to the “safe harbor” benefits and protections afforded under the
Bankruptcy Code with respect to a “repurchase agreement” and a “securities
contract,” and a “master netting agreement,” including (x) the rights, set forth
in Article 12 and in Section 555, 559 and 561 of the Bankruptcy Code, to
liquidate the Purchased Assets and terminate this Agreement, and (y) the right
to offset or net out

 

88



--------------------------------------------------------------------------------

as set forth in Article 12 and in Sections 362(b)(6), 362 (b)(7), 362(b)(27),
362(o) and 546 of the Bankruptcy Code. The parties intend and recognize that the
arrangements under this Agreement are to constitute a “title transfer financial
collateral arrangement” or a “security financial collateral arrangement” for the
purposes of the Financial Collateral Arrangements (No 2) Regulations 2003 (the
“FCA Regulations”).

(b) It is understood that either party’s right to accelerate or terminate this
Agreement or to liquidate Assets delivered to it in connection with the
Transactions hereunder or to exercise any other remedies pursuant to Article 12
hereof is a contractual right to accelerate, terminate or liquidate this
Agreement or the Transactions as described in Sections 555 and 559 of the
Bankruptcy Code. It is further understood and agreed that either party’s right
to cause the termination, liquidation or acceleration of, or to offset net
termination values, payment amounts or other transfer obligations arising under
or in connection with this Agreement or the Transactions hereunder is a
contractual right to cause the termination, liquidation or acceleration of, or
to offset net termination values, payment amounts or other transfer obligations
arising under or in connection with this Agreement as described in Section 561
of the Bankruptcy Code.

(c) The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in the FDIA and any
rules, orders or policy statements thereunder (except insofar as the type of
assets subject to such Transaction would render such definition inapplicable).

(d) Each party hereto hereby further agrees that it shall not challenge the
characterization of (i) this Agreement or any Transaction as a “repurchase
agreement,” “securities contract” and/or “master netting agreement,” or
(ii) each party as a “repo participant” within the meaning of the Bankruptcy
Code except insofar as the type of Asset subject to the Transactions or, in the
case of a “repurchase agreement,” the term of the Transactions, would render
such definition inapplicable.

(e) It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

(f) It is understood that this Agreement constitutes a “master netting
agreement” as defined in Section 101(38A) of the Bankruptcy Code, and as used in
Section 561 of the Bankruptcy Code.

(g) Notwithstanding anything herein to the contrary, it is the intention of the
parties that, for U.S. Federal, state and local income and franchise tax
purposes and for accounting purposes, each Transaction constitute a financing,
and that the applicable Seller be (except to the extent that Buyer shall have
exercised its remedies following an Event of Default) the owner of the Purchased
Assets for such purposes. Unless prohibited by applicable law, each Seller and
Buyer shall treat the Transactions as described in the preceding sentence
(including on any and all filings with any U.S. Federal, state, or local taxing
authority) and agree not to take any action inconsistent with such treatment.

 

89



--------------------------------------------------------------------------------

ARTICLE 22.

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The parties acknowledge that they have been advised that:

(a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934, the Securities Investor
Protection Corporation has taken the position that the provisions of the
Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

(b) in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the Exchange Act, SIPA will not provide protection to the
other party with respect to any Transaction hereunder;

(c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable; and

(d) In the case of Transactions in which one of the parties is an “insured
depository institution”, as that term is defined in Section 1813(c)(2) of Title
12 of the United States Code, funds held by the financial institution pursuant
to a Transaction are not a deposit and therefore are not insured by the Federal
Deposit Insurance Corporation, the Savings Association Insurance Fund or the
Bank Insurance Fund, as applicable.

ARTICLE 23.

CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

(a) Each party irrevocably and unconditionally (i) submits to the non-exclusive
jurisdiction of any United States Federal or New York State court sitting in
Manhattan, and any appellate court from any such court, solely for the purpose
of any suit, action or proceeding brought to enforce its obligations under this
Agreement or relating in any way to this Agreement or any Transaction under this
Agreement and (ii) waives, to the fullest extent it may effectively do so, any
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court and any right of jurisdiction on account of its place of
residence or domicile.

(b) To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement.

 

90



--------------------------------------------------------------------------------

(c) The parties hereby irrevocably waive, to the fullest extent each may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding and irrevocably consent to the service of any summons
and complaint and any other process by the mailing of copies of such process to
them at their respective address specified herein. The parties hereby agree that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Article 23 shall affect the right of Buyer to
serve legal process in any other manner permitted by law or affect the right of
Buyer to bring any action or proceeding against either Seller or its property in
the courts of other jurisdictions.

(d) EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.

ARTICLE 24.

NO RELIANCE

Each Seller and Buyer hereby acknowledges, represents and warrants to the other
that, in connection with the negotiation of, the entering into, and the
performance under, the Transaction Documents and each Transaction thereunder:

(a) It is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the other party to the Transaction Documents, other than the representations
expressly set forth in the Transaction Documents;

(b) It has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent that it has deemed necessary,
and it has made its own investment, hedging and trading decisions (including
decisions regarding the suitability of any Transaction) based upon its own
judgment and upon any advice from such advisors as it has deemed necessary and
not upon any view expressed by the other party;

(c) It is a sophisticated and informed Person that has a full understanding of
all the terms, conditions and risks (economic and otherwise) of the Transaction
Documents and each Transaction thereunder and is capable of assuming and willing
to assume (financially and otherwise) those risks;

(d) It is entering into the Transaction Documents and each Transaction
thereunder for the purposes of managing its borrowings or investments or hedging
its underlying assets or liabilities and not for purposes of speculation; and

 

91



--------------------------------------------------------------------------------

(e) It is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other party and has not given the other party (directly
or indirectly through any other Person) any assurance, guarantee or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder.

ARTICLE 25.

INDEMNITY

Each Seller hereby agrees to indemnify Buyer, Buyer’s Affiliates and each of its
officers, directors, employees and agents (“Indemnified Parties”) from and
against any and all actual out-of-pocket liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, fees, costs, expenses (including
attorneys’ fees and disbursements) or disbursements (all of the foregoing,
collectively “Indemnified Amounts”) that may at any time (including, without
limitation, such time as this Agreement shall no longer be in effect and the
Transactions shall have been repaid in full) be imposed on or asserted against
any Indemnified Party in any way whatsoever arising out of or in connection
with, or relating to, this Agreement or any Transactions hereunder or any action
taken or omitted to be taken by any Indemnified Party under or in connection
with any of the foregoing; provided, that neither Seller shall be liable for
losses resulting from the gross negligence, bad faith or willful misconduct of
Buyer or any other Indemnified Party. Without limiting the generality of the
foregoing, each Seller agrees to hold Buyer harmless from and indemnify Buyer
against all Indemnified Amounts with respect to all Purchased Assets relating to
or arising out of any violation or alleged violation of any environmental law,
rule or regulation or any consumer credit laws, including without limitation
ERISA, the Truth in Lending Act and/or the Real Estate Settlement Procedures
Act; provided, that neither Seller shall be liable for losses resulting from the
gross negligence, bad faith or willful misconduct of Buyer or any other
Indemnified Party. In any suit, proceeding or action brought by Buyer in
connection with any Purchased Asset for any sum owing thereunder, or to enforce
any provisions of any Purchased Asset, each Seller will save, indemnify and hold
Buyer harmless from and against all out-of-pocket expense (including reasonable
attorneys’ fees of outside counsel), loss or damage suffered by reason of any
defense, set-off, counterclaim, recoupment or reduction or liability whatsoever
of the account debtor or obligor thereunder, arising out of a breach by either
Seller of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing to or in favor of such account
debtor or obligor or its successors from either Seller. Each Seller also agrees
to reimburse Buyer as and when billed by Buyer for all Buyer’s reasonable
out-of-pocket costs and expenses incurred in connection with Buyer’s due
diligence reviews with respect to the Purchased Assets (including, without
limitation, those incurred pursuant to Article 26 and Article 3 (including,
without limitation, all Due Diligence Legal Expenses, even if the underlying
prospective Transaction for which they were incurred does not take place for any
reason) and the enforcement or the preservation of Buyer’s rights under this
Agreement, any Transaction Documents or Transaction contemplated hereby,
including without limitation the reasonable fees and disbursements of its
outside counsel. Each Seller hereby acknowledges that the obligation of such
Seller hereunder is a recourse obligation of Seller. This Article 25 shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

 

92



--------------------------------------------------------------------------------

ARTICLE 26.

DUE DILIGENCE

Each Seller acknowledges that Buyer has the right to perform continuing due
diligence reviews with respect to the Purchased Assets, for purposes of
verifying compliance with the representations, warranties and specifications
made hereunder, or otherwise, and such Seller agrees that upon reasonable prior
notice to such Seller, Buyer or its authorized representatives will be permitted
during normal business hours to examine, inspect, and make copies and extracts
of, the Purchased Asset Files, Servicing Records and any and all documents,
records, agreements, instruments or information relating to such Purchased
Assets in the possession or under the control of such Seller, any servicer or
subservicer and/or the Custodian. Each Seller agrees to reimburse Buyer for any
and all reasonable out-of-pocket costs and expenses incurred by Buyer with
respect to the Purchased Assets during the term of this Agreement, which shall
be paid by such Seller to Buyer within five (5) days after receipt of an invoice
therefor. Each Seller also shall make available to Buyer a knowledgeable
financial or accounting officer for the purpose of answering questions
respecting the Purchased Asset Files and the Purchased Assets. Without limiting
the generality of the foregoing, each Seller acknowledges that Buyer may enter
into Transactions with such Seller based solely upon the information provided by
such Seller to Buyer and the representations, warranties and covenants contained
herein, and that Buyer, at its option, has the right at any time to conduct a
partial or complete due diligence review on some or all of the Purchased Assets.
Buyer may underwrite such Purchased Assets itself or engage a third party
underwriter to perform such underwriting. Each Seller agrees to cooperate with
Buyer and any third party underwriter in connection with such underwriting,
including, but not limited to, providing Buyer and any third party underwriter
with access to any and all documents, records, agreements, instruments or
information relating to such Purchased Assets in the possession, or under the
control, of such Seller. Each Seller further agrees that Seller shall reimburse
Buyer for any and all attorneys’ fees, costs and expenses incurred by Buyer in
connection with continuing due diligence on Eligible Assets and Purchased
Assets.

ARTICLE 27.

SERVICING

(a) Each servicer of any Purchased Asset (including the Interim Servicer) shall
service the Purchased Assets for the benefit of Buyer and Buyer’s successors and
assigns. Each Seller shall cause each such servicer (including the Interim
Servicer) to service the Purchased Assets at such Seller’s sole cost and for the
benefit of Buyer in accordance with Accepted Servicing Practices; provided that,
without prior written consent of Buyer in its sole discretion as required by
Article 7(d), no servicer (including the Interim Servicer and the primary
servicer) of any of the Purchased Assets shall take any action with respect to
any Purchased Asset described in Article 7(d).

(b) Each Seller agrees that Buyer is the owner of all servicing records,
including but not limited to any and all servicing agreements and pooling and
servicing agreements (including, without limitation each Interim Servicing
Agreement or any other servicing agreement relating to the servicing of any or
all of the Purchased Assets) (collectively, the “Servicing Agreements”), files,
documents, records, data bases, computer tapes, copies of computer tapes, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history

 

93



--------------------------------------------------------------------------------

records, and any other records relating to or evidencing the servicing of
Purchased Assets (the “Servicing Records”) so long as the Purchased Assets are
subject to this Agreement. Each Seller covenants to safeguard such Servicing
Records and to deliver them promptly to Buyer or its designee (including the
Custodian) at Buyer’s request. Sellers shall cause each Foreign Purchased Asset
to be serviced by a servicer acceptable to Buyer and in accordance with a
Servicing Agreement in the form set forth in Exhibit XVII hereto.

(c) Upon the occurrence and during the continuance of an Event of Default, Buyer
may, in its sole discretion, (i) sell its right to the Purchased Assets on a
servicing released basis and/or (ii) terminate Seller (as the servicer), the
Interim Servicer or any other servicer or sub-servicer of the Purchased Assets
with or without cause, in each case without payment of any termination fee.

(d) Neither Seller shall employ sub-servicers or any other servicers other than
the Interim Servicer pursuant to the applicable Interim Servicing Agreement to
service the Purchased Assets without the prior written approval of Buyer, in
Buyer’s sole discretion. If the Purchased Assets are serviced by a sub-servicer
or any other servicer, the applicable Seller shall, irrevocably assign all
rights, title and interest (if any) in the servicing agreements in the related
Purchased Assets to Buyer. Each Seller shall cause all servicers (other than the
Interim Servicer) and sub-servicers engaged by such Seller to execute the
Servicer Notice with Buyer acknowledging Buyer’s security interest and agreeing
that each servicer and/or sub-servicer shall immediately transfer all Income and
other amounts with respect to the Purchased Assets in accordance with the
applicable Servicing Agreement and so long as any Purchased Asset is owned by
Buyer hereunder, following notice from Buyer to such Seller and each such
servicer of an Event of Default under this Agreement, each such servicer
(including the Interim Servicer) or sub-servicer shall take no action with
regard to such Purchased Asset other than as specifically directed by Buyer.
Each Seller shall cause each Servicing Agreement (including each Interim
Servicing Agreement) to be consistent with the terms of this Agreement and each
Servicer (including the Interim Servicer) to comply with such terms.

(e) The payment of servicing fees shall be subordinate to payment of amounts
outstanding under any Transaction and this Agreement.

(f) For the avoidance of doubt, each Seller retains no economic rights to the
servicing, other than such Seller’s rights under the applicable Interim
Servicing Agreement. As such, each Seller expressly acknowledges that the
Purchased Assets are sold to Buyer on a “servicing released” basis with such
servicing retained by the Servicer.

(g) Each Seller shall cause each servicer of a Purchased Asset to provide to
Buyer, the Interim Servicer, and to the Custodian via electronic transmission,
promptly upon request by Buyer a Servicing Tape for the month (or any portion
thereof) prior to the date of Buyer’s request; provided, that to the extent any
servicer does not provide any such Servicing Tape, such Seller shall prepare and
provide to Buyer, the Interim Servicer and Custodian via electronic transmission
a remittance report containing the servicing information that would otherwise be
set forth in the Servicing Tape; and provided, further, that regardless of
whether such Seller at any time delivers any such remittance report, such Seller
shall at all times use commercially reasonable efforts to cause each servicer to
provide each Servicing Tape in accordance herewith.

 

94



--------------------------------------------------------------------------------

ARTICLE 28.

MISCELLANEOUS

(a) Each Seller hereby acknowledges and agrees that Buyer may either securitize
or participate, syndicate or otherwise sell interests in the Transactions, any
Transaction and/or any portion thereof (any such transaction, a “Secondary
Market Transaction”). To the extent Buyer desires to implement any Secondary
Market Transaction, each Seller agrees to reasonably cooperate with Buyer, at
Buyer’s sole cost and expense (including, without limitation, Buyer’s attorneys’
fees and costs and such Seller’s reasonable attorneys’ fees and costs), to plan,
structure, negotiate, implement and execute such Secondary Market Transaction;
provided that such Secondary Market Transaction has no material adverse tax
consequence on such Seller or their direct or indirect owners. Each Seller
hereby further acknowledges and agrees that (i) Buyer reserves the right to
convert any Transaction or Transactions (or any portion thereof) at any time
(including in connection with a Secondary Market Transaction) to components,
pari passu financing or subordinate financing, including one or more tranches of
preferred equity, subordinate debt, multiple notes, or participation interests,
each subordinate to such loan (“Subordinate Financing”, and the senior portion
of any such Subordinate Financing, the “Senior Tranche”), and (ii) any such
Subordinate Financing shall have individual coupon rates that, when blended with
the Senior Tranche in the aggregate, shall initially equal the Price
Differential. Each Seller acknowledges and agrees that the terms of any such
Subordinate Financing will provide that a default under the Senior Tranche shall
be a default under the respective Subordinate Financing. Each Seller consents to
disclosure by Buyer or any of its Affiliates of the Purchased Assets, collateral
therefor and such Seller’s and its Affiliates’ and/or principals’ operating and
financial statements in connection with the servicing of any Purchased Assets
and any Secondary Market Transaction.

(b) All rights, remedies and powers of Buyer hereunder and in connection
herewith are irrevocable and cumulative, and not alternative or exclusive, and
shall be in addition to all other rights, remedies and powers of Buyer whether
under law, equity or agreement. In addition to the rights and remedies granted
to it in this Agreement, to the extent this Agreement is determined to create a
security interest, Buyer shall have all rights and remedies of a secured party
under the UCC.

(c) The Transaction Documents may be executed in counterparts, each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument.

(d) The headings in the Transaction Documents are for convenience of reference
only and shall not affect the interpretation or construction of the Transaction
Documents.

(e) Without limiting the rights and remedies of Buyer under the Transaction
Documents, each Seller shall pay Buyer’s reasonable actual out-of-pocket costs
and expenses, including reasonable fees and expenses of accountants, attorneys
and advisors, incurred in connection with the preparation, negotiation,
execution and consummation of, and any amendment, supplement or modification to,
the Transaction Documents and the Transactions thereunder, whether or not such
Transaction Document (or amendment thereto) or Transaction is ultimately
consummated. Each Seller agrees to pay Buyer on demand all costs and expenses

 

95



--------------------------------------------------------------------------------

(including reasonable expenses for legal services of every kind) of any
subsequent enforcement of any of the provisions hereof, or of the performance by
Buyer of any obligations of such Seller in respect of the Purchased Assets, or
any actual or attempted sale, or any exchange, enforcement, collection,
compromise or settlement in respect of any of the Purchased Items and for the
custody, care or preservation of the Purchased Items (including insurance costs)
and defending or asserting rights and claims of Buyer in respect thereof, by
litigation or otherwise. In addition, each Seller agrees to pay Buyer on demand
all reasonable costs and expenses (including reasonable expenses for legal
services) incurred in connection with the maintenance of each Depository Account
and registering the Purchased Items in the name of Buyer or its nominee. All
such expenses shall be recourse obligations of the applicable Seller to Buyer
under this Agreement. This Article 28(e) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim.

(f) In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of such rights, each Seller hereby
grants to Buyer and its Affiliates a right of offset, to secure repayment of all
amounts owing to Buyer or its Affiliates by such Seller under the Transaction
Documents, upon any and all monies, securities, collateral or other property of
such Seller and the proceeds therefrom, now or hereafter held or received by
Buyer or its Affiliates or any entity under the Control of Buyer or its
Affiliates and its respective successors and assigns (including, without
limitation, branches and agencies of Buyer, wherever located), for the account
of such Seller, whether for safekeeping, custody, pledge, transmission,
collection, or otherwise, and also upon any and all deposits (general or
specified) and credits of such Seller at any time existing. Buyer and its
Affiliates are hereby authorized at any time and from time to time upon the
occurrence and during the continuance of an Event of Default, without notice to
such Seller, to offset, appropriate, apply and enforce such right of offset
against any and all items hereinabove referred to against any amounts owing to
Buyer or its Affiliates by such Seller thereof under the Transaction Documents
or any other agreement, irrespective of whether Buyer or its Affiliates shall
have made any demand hereunder and although such amounts, or any of them, shall
be contingent or unmatured and regardless of any other collateral securing such
amounts. Each Seller shall be deemed directly indebted to Buyer and its
Affiliates in the full amount of all amounts owing to Buyer and its Affiliates
by such Seller under the Transaction Documents or any other agreement, and Buyer
and its Affiliates shall be entitled to exercise the rights of offset provided
for above. ANY AND ALL RIGHTS TO REQUIRE BUYER OR ITS AFFILIATES TO EXERCISE
THEIR RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL OR PURCHASED ITEMS
THAT SECURE THE AMOUNTS OWING TO BUYER OR ITS AFFILIATES BY SUCH SELLER UNDER
THE TRANSACTION DOCUMENTS, PRIOR TO EXERCISING THEIR RIGHT OF OFFSET WITH
RESPECT TO SUCH MONIES, SECURITIES, COLLATERAL, DEPOSITS, CREDITS OR OTHER
PROPERTY OF SUCH SELLER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED BY SUCH SELLER.

(g) Each provision of this Agreement shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or be invalid under such law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

96



--------------------------------------------------------------------------------

(h) This Agreement contains a final and complete integration of all prior
expressions by the parties with respect to the subject matter hereof and thereof
and shall constitute the entire agreement among the parties with respect to such
subject matter, superseding all prior oral or written understandings.

(i) The parties understand that this Agreement is a legally binding agreement
that may affect such party’s rights. Each party represents to the other that it
has received legal advice from counsel of its choice regarding the meaning and
legal significance of this Agreement and that it is satisfied with its legal
counsel and the advice received from it.

(j) Should any provision of this Agreement require judicial interpretation, it
is agreed that a court interpreting or construing the same shall not apply a
presumption that the terms hereof shall be more strictly construed against any
Person by reason of the rule of construction that a document is to be construed
more strictly against the Person who itself or through its agent prepared the
same, it being agreed that all parties have participated in the preparation of
this Agreement.

(k) Wherever pursuant to this Agreement, Buyer exercises any right given to it
to consent or not consent, or to approve or disapprove, or any arrangement or
term is to be satisfactory to, Buyer in its sole discretion, Buyer shall decide
to consent or not consent, or to approve or disapprove or to decide that
arrangements or terms are satisfactory or not satisfactory, in its sole and
absolute discretion and such decision by Buyer shall be final and conclusive.

(l) Each Affiliated Hedge Counterparty is an intended third party beneficiary of
this Agreement and the parties hereto agree that this Agreement shall not be
amended or otherwise modified without the written consent of each Affiliated
Hedge Counterparty, such consent not to be unreasonably withheld.

(m) From and after the Amendment and Restatement Date, the Existing Agreement
shall be amended, restated and superseded in its entirety by this Agreement. The
parties hereto acknowledge and agree that the liens and security interests
granted under the Existing Agreement shall continue in full force and effect
and, notwithstanding the amendment and restatement of the Existing Agreement
pursuant to this Agreement, such liens and security interests secure and shall
continue to secure the payment of the Repurchase Obligations.

ARTICLE 29.

JOINT AND SEVERAL OBLIGATIONS

(a) Each Seller hereby acknowledges and agrees that (i) each Seller shall be
jointly and severally liable to Buyer to the maximum extent permitted by
Requirements of Law for all Repurchase Obligations, (ii) until all Repurchase
Obligations shall have been paid in full and the expiration of any applicable
preference or similar period pursuant to any Insolvency Law, or at law or in
equity, has expired, the liability of each Seller (A) shall be absolute and
unconditional and shall remain in full force and effect (and, if suspended or
terminated, shall be reinstated) and, for the avoidance of doubt, such liability
shall be absolute and unconditional and shall remain in full force and effect
even if Buyer shall not make a claim before the expiration of such period

 

97



--------------------------------------------------------------------------------

asserting an interest in all or any part of any payment(s) received by Buyer,
and (B) shall not be discharged, affected, modified or impaired on the
occurrence from time to time of any event, including, but limited to, any of the
following events, whether or not with notice to, or the consent of, each or any
Seller: (1) the waiver, forbearance, compromise, settlement, release,
termination, modification or amendment (including, but not limited to, any
extension or postponement of the time for payment or performance or renewal or
refinancing) of any of the Repurchase Obligations, (2) the failure to give
notice to each or any Seller of the occurrence of a Default or an Event of
Default, (3) the release, substitution or exchange by Buyer of any Purchased
Asset (with or without consideration) or the acceptance by Buyer of any
additional collateral or the availability or claimed availability of any other
collateral or source of repayment or any nonperfection, subordination of
priority (whether at law or equity) or any other impairment of any collateral,
(4) the full or partial release of, or waiver or forbearance from enforcing any
rights against, any Person primarily or secondarily liable for payment or
performance of all or any part of the Repurchase Obligations, whether or not by
Buyer, and whether or not in connection with any Insolvency Proceeding affecting
any Seller or any other Person, has (x) any obligations in respect of the
Repurchase Obligations or any part thereof, or (y) granted any security interest
in any of its collateral as security for any of the Repurchase Obligations, or
(5) to the extent permitted by Requirements of Law, any other event, occurrence,
action or circumstance that would, in the absence of this Article 29, result in
the release or discharge, in whole or in part, of any or all of Sellers from the
payment, performance or observance of any Repurchase Obligation, (iii) Buyer
shall not be required first to initiate any suit or to attempt to enforce or
exhaust its remedies against any Seller or any other Person, in order to enforce
the Transaction Documents or seek payment and/or performance of any or all of
the Repurchase Obligations against any Seller and each Seller expressly agrees
that, notwithstanding the occurrence of any of the foregoing, each Seller is and
shall remain directly and primarily liable for all sums due under any of the
Transaction Documents, including, but not limited to, all of the Repurchase
Obligations, (iv) when making any demand hereunder against any Seller, Buyer
may, but shall be under no obligation to, make a similar demand on any other
Seller, and (x) any failure by Buyer to make any such demand, enforce or attempt
to enforce any of Buyer’s rights, or collect or attempt to collect any payments
from any other Seller, or (y) any release by Buyer of any other Seller shall
not, in either case, relieve any Seller of its obligations or liabilities
hereunder or under any other Transaction Document, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law or
equity, of Buyer against any Seller or all of the Sellers, and (v) on
disposition by Buyer of any collateral securing any of the Repurchase
Obligations, each Seller shall be and shall remain jointly and severally liable
for any deficiency up to and including, with respect to each Seller, the value
of the Purchased Assets purchased from such Seller.

(b) Notwithstanding anything in this Agreement or any other Transaction Document
to the contrary, the obligations of each Seller with respect to joint and
several liability hereunder shall be limited to a maximum aggregate amount equal
to the greatest amount that would not render such Seller’s obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the Bankruptcy Code or any provisions of applicable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Seller, contingent or otherwise, that are
relevant under the Fraudulent Transfer laws.

 

 

98



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as a deed as of the
day first written above.

 

BUYER:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking association

By:

 

/s/ Thomas N. Cassino

 

Name: Thomas N. Cassino

 

Title: Executive Director



--------------------------------------------------------------------------------

SELLERS:

PARLEX 4 UK FINCO, LLC, a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

 

Name: Douglas N. Armer

 

Title: Managing Director, Head of Capital Markets and Treasurer

PARLEX 4 FINANCE, LLC, a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

 

Name: Douglas N. Armer

 

Title: Managing Director, Head of Capital Markets and Treasurer

 

-2-